





                     Exhibit 10.2
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.


AOS Confidential




Manufacturing, Packaging, and Testing Project for 12-Inch Power Semi-Conductor
Chip




EPC Contract












Employer: Chongqing Alpha and Omega Semiconductor Limited
Contractor: The IT Electronics Eleventh Design & Research Institute Scientific
and Technological Engineering Corporation Limited








Nov 28th, 2016
 


1



--------------------------------------------------------------------------------







Part I. Agreement
Employer (full name): Chongqing Alpha and Omega Semiconductor Limited
Contractor (full name): The IT Electronics Eleventh Design & Research Institute
Scientific and Technological Engineering Corporation Limited
According to the Contract Law of the People’s Republic of China, the
Construction Law of the People’s Republic of China, the Tendering and Bidding
Law of the People’s Republic of China, and relevant laws, and administrative
regulations, both parties enter into this contract in respect to the EPC of the
Project upon consultation, pursuant to the principles of equality,
voluntariness, fairness and good faith.
I. Summary of Project
Name of project: manufacturing, packaging and testing of 12-inch power
semi-conductor chip
Approval, verification or filing No. of the Project: TBD
Content and scale of the Project:　project land area around 228449 ㎡ (in words:
Two Hundred and Twenty Eight Thousand Four Hundred and Forty Nine), and gross
construction area being set forth in the drawings, construction content
including manufacturing, packaging and testing project of 12-inch power
semi-conductor chip and supporting facilities.
Detailed address of the Project: Shuitu High-Tech Industrial Park, Liangjiang
New Area, Chongqing
Contracting scope: this Project will adopt the EPC mode, which means that the
general contractor assumes design, procurement, construction, project management
and commissioning etc. of the Project, and shall be fully responsible for the
quality, safety, construction period and price of the Project, i.e., the turnkey
project.
Both parties agree that the contractor’s turn-key contracting is an extension of
the business and liability of the EPC, and the final purpose is to deliver a
project meeting intended functions and qualifying for intending conditions to
the Employer.
The content of the Project shall be provided by the Contractor, and shall be
subject to the design drawing, construction drawing, supporting documents and
procurement documents (including but not limited to the samples, patterns and
explanations etc.) The obligations borne by the Contractor include but not
limited to the following:
◦
Reviewing the Employer’s project requirements and basic documents (including but
not limited to production technique, technical process, technical data and
parameters, and technique conditions, completion of construction plan and design
plan, including the overall layout, functional division, architectural modeling
and main structure



2



--------------------------------------------------------------------------------







software, analysis manual, operation instruction, and guidance on equipment
manufacturing, and the documents of other contractors), providing overall plan
and implementation program, and correcting any mistakes, inaccuracies or
omissions in the basic project information;
◦
Coordinating the relationships between the parties (including but not limited to
the relationship with competent governmental authorities, the relationship with
surrounding residents or entities, the relationships with each subcontractors,
the relationships with materials suppliers, and the relationships with migrant
laborer dispute and other crowd events etc.);

◦
Supervising each participant of the Project, coordinating their relationships,
and properly resolving any disputes, if any;

◦
responsible for the conceptual design, initial design, construction drawing
design and optimization, and submitting written drafts to the Employer for
examination and confirmation;

◦
Construction;

◦
Procurement service etc.

II. Source of Main Production Technology (or Building Design Plan) of the
Project
The main production technology will be provided by the Employer, and the
construction design plan will be conducted by the Contractor, and provided to
the Employer to review.
III. Key Milestones
Commencement date of design: the date when the design entrustment letter of the
Employer is issued.
Commencement date of construction: the date of the construction commencement
report approved by the Employer and the Supervisor.
Date of completion and hand-over of the project to the Employer:
1.
Completion date for a single project:

(1)
The completion date of packaging and testing plant (“AT”): the dust-free room of
the packaging and testing plant (“AT”) will be verified before [***], and the
installation conditions for the process equipment of the Employer shall be met
(“Move in”);

(2)
The completion date of FAB: the dust-free room of the FAB will be verified
before [***], and the installation conditions for the process equipment of the
Employer shall be met (“Move in”).

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


3



--------------------------------------------------------------------------------







2.
Completion date of whole project: the time when the Employer signs off the
completion acceptance certificate.

IV. Standards for Project Quality
Standards for Project design quality: to comply with all national and local
rules, standards and procedures; for clean room (“C/R”), ultrapure water supply
system (“UPW”), large and special gas transmission system (“TGSS”), chemical
dispense system (“CCSS”) and other
special systems, if there is no national standards, the international standards
shall apply (the versions of all standards are as of the effectiveness hereof),
to meet the requirements and rules for buildings and facilities set forth in
Annex I, and to ensure the construction drawing to be qualified upon
examination.
Standards for Project construction quality: to meet the rules and requirements
of the state and local governments for inspection on project quality; for clean
room (“C/R”), ultrapure water supply system (“UPW”), large and special gas
transmission system (“TGSS”), chemical dispense system (“CCSS”) and other
special systems, if there is no national standards, the international standards
shall apply (the versions of all standards are as of the effectiveness hereof),
to pass the inspection once for all.
V. Contract Price and Payment Currency
The total contract price (tax included) is RMB (in words): Five Hundred and
Forty Million (in figures: 540,000,000), and the payment currency in this
contract is RMB, except for any special notes.
Among others:
The design cost (tax included) is RMB (in words): Nineteen Million Five Hundred
and Twenty Five Thousand Fifty Two (in figures: 19,525,052).
The procurement and construction costs (including the costs for safe and
cultural measures) (tax included) are RMB (in words): Five Hundred and Twenty
Million Four Hundred and Seventy Four Thousand Nine Hundred and Forty Eight (in
figures: 520,474,948).
The Contractor undertakes that the total contract price is the quotation made by
it after reviewing and fully understanding the project engineering documents
provided by the Employer, and understanding the actual situation of the project,
and fully considering various risks (except for force majeure). All costs
incurred within the scope of contracting shall be included in the fixed contract
price, and the fixed contract price will not be subject to any adjustments,
except that the Employer confirms in writing any change of costs.
VI. Composition of Contract Documents


4



--------------------------------------------------------------------------------







The composition of the contract documents are as follows:
1. Agreement;
2. General Terms;
3. Special Terms;
4. Annexes;
5. Design documents, technical data and drawings;
6. Supplementary Agreement (if any)
VII. Definitions and Interpretations
The words in this Agreement shall have the meanings in the definitions and
interpretations of the General Terms.
VIII. Effectiveness
This contract shall become effective on the execution date after the legal
representatives or authorized representatives of the Employer and Contractor
sign and stamp their common seals on the Agreement, and the boards of directors
of the parties approve the Agreement (“Effectiveness Date”).
IX. This Agreement and other contract documents are made in multiple
counterparts. All counterparts are deemed as original, and have equal legal
force.
X. The parties shall sign a supplementary agreement to provide for any matters
not covered herein. The supplementary agreement is an integral part hereof.




5



--------------------------------------------------------------------------------







Employer:
(common seal or contract seal)
Contractor:
(common seal or contract seal)
Legal or authorized representative:
/s/ Jowei Dun
(signature)
Legal or authorized representative:
/s/ Zhenyuan Zhao
(signature)
Registered address:
Registered address:
Enterprise organizational code:
Enterprise organizational code:
Postal code:
Postal code:
Legal representative:
Legal representative:
Authorized representative: Jowei Dun
Authorized representative: Zhenyuan Zhao
Tel:
Tel:
Fax:
Fax:
Email:
Email:
Bank Name:
Bank Name:
Account No.:
Account No.:
Contact:
Contact:
Tel:
Tel:

Part II. General Terms
1.
General Provisions

1.1
Definitions and Interpretations

1.1.1
“Contract” means the entire agreement composed of the documents set forth in
Subparagraph 1.2.1.

1.1.2
“General Terms” mean the general provisions to be complied with by the parties
during performance of the EPC Contract, which are composed of Articles 1 to 20
hereof.

1.1.3
“Special Terms” mean the provisions which are to detail, complete, supplement,
amend or otherwise provide for the General Terms based on the specific
situations of the EPC Project, and are agreed by the parties to jointly comply
with.



6



--------------------------------------------------------------------------------







1.1.4
“EPC” means that the Contractor, upon entrustment of the Employer, contracts the
full stages or several stages of the Project, including the design, procurement,
construction (including the completion test), and commissioning etc. according
to the contract.

1.1.5
“Employer” means the party to the Agreement who is qualified as an employer of
the Project and able to pay the Project price, or its qualified legal
successors.

1.1.6
“Contractor” means the party to the Agreement who is accepted by the Employer
and is qualified as a contractor for EPC project, or its legal successors.

1.1.7
“Consortium” means a temporary association accepted by the Employer to act as
the contractor of the Project, which is composed of two or more corporations or
other organizations. The parties composing the consortium shall be liable to the
Employer jointly and severally. The consortium shall designate any of its
composing parties to act as the leader.

1.1.8
“Subcontractor” means a corporation or other organization which is qualified to
accept any part of work or service subcontracted by the Contractor according to
this contract.

1.1.9
“Employer’s Representative” means the representative designated by the Employer
to perform this contract.

1.1.10
“Supervisor” means the qualified engineering supervisory entity engaged by the
employer.

1.1.11
“Engineering Director” means the general engineer who is authorized by the
Supervisor to perform the supervision contract.

1.1.12
“Project Manager” means the representative appointed by the Contractor according
to this contract to perform this contract.

1.1.13
“Work” means permanent work and/or temporary work.

1.1.14
“Permanent Work” means the work designed, constructed, tested for completion,
tested after completion, and commissioned and examined by the Contractor, and
delivered to the Employer for production, operation or use, according to this
contract.

1.1.15
“Single Work” means the project unit specified in the Special Terms which has a
single independent function, and is a part of the permanent work.

1.1.16
“Temporary Work” means any temporary building or work established on the site
for implementing or completing the permanent work or rectifying any quality
defects, and other temporary facilities that do not constitute permanent work.



7



--------------------------------------------------------------------------------







1.1.17
“Site” means any place provided by the Employer according to this contract for
the Contractor’s onsite office, or for storage of project materials, and
equipment and facilities, and for implementing project work.

1.1.18
“Basic Project Information” means the documents, reports (including report on
selecting plants, resources report, and exploration report etc.), data (e.g.,
meteorological and hydrogeological data), agreements (for raw materials, fuels,
water, power, gas, transportation etc.) and relevant data provided by the
Employer to the Contractor for project approval or verification by relevant
authorities, as well as other basic information required for design.

1.1.19
“Onsite Obstacles Information” means the coordinate, data and other related
information of the existing ground and underground buildings, structures,
cables, pipelines, protected heritage buildings and trees etc. which are to be
provided by the Employer to the Contractor and are necessary for engineering
design and onsite construction.

1.1.20
“Design Stage” means the stage composed of conceptual design, overall design,
initial design, technical design and construction drawing design, as applicable.

1.1.21
“Project Materials” mean the equipment, materials and parts which will form part
of the permanent work as specified in the design documents, as well as the
materials required for completion test and post-completion test.

1.1.22
“Construction” means the process that the Contractor converts the design
documents into the permanent work, including civil engineering, installation,
and completion test etc.

1.1.23
“Completion Test” means the performance test of machinery, equipment, parts,
cable, and pipelines to be carried out by the Contractor before the Employer
accepts the Project and/or any single work.

1.1.24
“Modification” means any change to the Project notified or approved by the
Employer in writing, without changing the project function and scale.

1.1.25
“Completion” means the civil engineering and installation of the Project have
been completed according to this contract and the design requirements, and the
completion test has been passed.

1.1.26
“Project Acceptance” means the process during which the Contractor and the
Employer hand over the Project to allow the Employer’s operators and users to
enter their positions to carry out post-completion test and prepare for
commission after the Project and/or single work pass the completion test, and
the Employer issues the acceptance certificate.



8



--------------------------------------------------------------------------------







1.1.27
“Post-Completion Test” means the test of production and/or use of the Project
carried out by the Employer, or by the Contractor under the organization and
leading of the Employer, according to this contract, after the Employers accepts
the Project.

1.1.28
“Commissioning Assessment” means all tests, including the contract target
assessment, carried out by the Employer, or by the Contractor under the
organization and leading of the Employer, according to this contract, after the
completion test is finished.

1.1.29
“Assessment Acceptance Certificate” means the certificate issued by the Employer
when all tests of the commission assessment are passed.

1.1.30
“Completion Inspection” means the settlement and inspection organized by the
Employer after the Contract receives the assessment acceptance certificate,
completes the wind-up work and rectification of defects, and submits the
completion inspection report, completion documents, and completion settlement
documents according to this contract.

1.1.31
“Contract Term” means the period starting from the effective date hereof and
ending when the obligations of both parties hereunder are performed and
discharged.

1.1.32
“Reference Date” means 30 days before the deadline for submitting bidding
documents.

1.1.33
“Project Progress Plan” refers to the schedules for all the engineering
implementation stages (including design, procurement, construction, completion
test, engineering acceptance, post-completion test and commissioning assessment
etc.) or schedules for several implementation stages under the Contract upon the
effective date.

1.1.34
“Construction Starting Date” refers to the absolute date or relative date when
the Contractor begins construction activities on site under this contract.

1.1.35
“Completion Date” refers to the absolute date or relative date when the
Contractor completes the engineering construction (including the completion
test), including any extensions hereunder.

1.1.36
“Absolute Date” means a specific time expressed by calendar year, month or day.

1.1.37
“Relative Date” means a specific time expressed by calendar days.

1.1.38
“Critical Path” means the scheduled timeline during the Project schedule which
directly affects the completion date, and which will be determined by both
parties upon discussion of the Project schedule.

1.1.39
“Day”, “Month” and “Year” mean the calendar day, month and year. Any starting
day of any period in this contract means the day following the date when the
corresponding event occurs. If any time starts when a period expires, the
starting date will be the day



9



--------------------------------------------------------------------------------







following the expiration. An expiration date of any period will be the date when
the period expires.
1.1.40
“Working Day” means any calendar day other than the statutory holidays of China.

1.1.41
“Contract Price” means the cost for design, procurement, construction,
completion test, post-completion test, commissioning assessment and services
provided by the Contractor hereunder.

1.1.42
“Adjustment to Contract Price” means adjustment of the Contract Price
accordingly by increasing or decreasing the cost under the law or this contract.

1.1.43
“Total Contract Price” means the contract settlement price after adjustment
under this contract.

1.1.44
“Prepayment” means the money paid by the Employer to the Contractor in advance
under the Contract.

1.1.45
“Progress Payment” means the money paid for design, procurement, construction,
and completion test in installments as well as service charges paid for the
post-completion test and commissioning assessment, and the EPC management fee
paid by the Employer to the Contractor as per the payment terms hereunder.

1.1.46
“Quality Warranty Liability Certificate” means the agreement regarding relevant
issues of quality warranty signed by the Employer and the Contractor according
to relevant quality warranty laws and regulations.

1.1.47
“Defect Liability Warranty Money” means the money retained by the Employer from
the Progress Payment according to the Contract, as the warranty money for any
performance defect during the construction and defect warranty liability period.

1.1.48
“Defect Liability Period” means the period during which the Contractor assumes
the defect warranty liability, which is generally 12 months, and will not exceed
24 months due to extension of defect liability. The specific period will be
specified in the Special Terms.

1.1.49
“Writing” means the contents expressed in a visible form such as the Contract,
correspondence, and data messages (including telex, fax, electronic data
exchange, and electronic mail).

1.1.50
“Defaulting Liability” means the liability to be taken by either party who fails
to fulfill the contractual obligations, or whose performance of the contractual
obligations does not conform to the terms hereunder.



10



--------------------------------------------------------------------------------







1.1.51
“Force Majeure” means objective circumstances unforeseen, unavoidable, and
insuperable, as is specifically provided for in the Special Terms by both
parties.

1.1.52
Other definitions shall be added to the Contract according to the engineering
characteristics and set forth in the Special Terms.

1.2
Contract Documents

1.2.1
The composition of the contract documents. The contract document shall be taken
as mutually explanatory and interpretable of one another, unless otherwise
specified in Special Terms, the composition of the Contract documents and
interpretation priority shall be as follows:

(1)
Agreement

(2)
Special Terms

(3)
Bidding award notice

(4)
Tendering documents and its attachment

(5)
General Terms

(6)
Contract annexes

(7)
Standards, codes and related technical documents

(8)
Design documents, data and drawings

(9)
Other documents agreed by both parties to form part of the Contract.

Any meeting minutes, memorandums, supplementary documents, modifications and
negotiations in writing signed by the authorized representatives of both parties
during the performance of the Contract shall form part of the Contract.
1.2.2
When the contents of the Contract documents are ambiguous and vague, or
inconsistent, and cannot be explained clearly as per the interpretation priority
hereunder, both parties shall settle the disputes through negotiation on the
premises that the project schedule is not affected. In the event that both
pparties fail to resolve through negotiation, the dispute shall be settled
according to the provisions of Article 16.3 relating to dispute and resolution.

1.2.3
The headings in the Contract are for convenience of reading only, and shall not
serve as the basis for interpreting any Contract provisions.

1.3
Language



11



--------------------------------------------------------------------------------







The contract document shall be written, explained and interpreted in simplified
Chinese. If the parties use two or more languages in the Special Terms, Chinese
shall prevail when interpreting or explaining the Contract.
In the minority region, the parties may agree to use the language of any
minority to prepare, interpret and explain the contract documents.
1.4
Applicable Law

This Contract is governed by the law of the People’s Republic of China, i.e.,
the laws, administrative regulations, departmental regulations of the People’s
Republic of China, and the local regulations, autonomous regulations, separate
regulations, and rules of local government at the place of the Project. The
names of the specific applicable national or local laws requiring express
clarification shall be provided for in the Special Terms.
After the reference date, if any change of law causes increase in the costs of
the Contractor, the Employer shall increase the contract price reasonably. If
the change of law causes any delay in the critical path and work period, a
reasonable extension shall be made.
1.5
Standards and Codes

1.5.1
Names (or numbers) of the national standards and codes, and/or industry
standards and codes, and/or local standards and codes, and/or the enterprise
standards and codes applicable to the Project shall be specified in the Specific
Terms.

1.5.2
If the Employer uses any foreign standards or codes, it shall provide the
original version and the Chinese version, and specify in the Special Terms the
name, copies and time of providing such standards and codes.

1.5.3
In the event that there are no corresponding written standards or codes, the
Employer shall state the technical requirements during the time set in the
Special Terms and then the Contractor shall put forward the implementation plan
according to the technical requirements within specific time. After accepted by
the Employer, the plan shall be carried out. Where the Contractor needs to carry
out R&D test on the implementation plan, or needs to train the implementation
persons, the parties shall sign a separate agreement attached to the Contract as
an annex at the cost of the Employer, except that the contract price has
included such cost.

1.5.4
After the reference date, if the state promulgates new statutory rules and
standards and thus causes the increase in the costs of the Contractor, the
Employer shall increase the contract price reasonably. If the critical path is
thus delayed, the Employer shall extend reasonably.

1.6
Confidentiality



12



--------------------------------------------------------------------------------







Either party shall keep the confidentiality of the other party’s business and
technology information known during contract conclusion and implementation, as
well as other information either party requires confidential treatment, and
shall not disclose such information for any purpose other than those specified
in the Contract without prior consent of the other party. Either party shall be
held liable for the damages to the other party due to disclosure or uses of such
information beyond the Contract. Either party shall provide the information
necessary for contract implementation. When necessary, both parties can sign a
confidentiality agreement as an appendix to the Contract.
2.
The Employer

2.1
The Employer’s Main Rights and Obligations

2.1.1
Responsible to go through approval, verification or record formalities of the
Project, obtain the land use right of the Project, complete the dismantling and
relocation compensation, make the project qualified for the commencement
conditions provided for by laws and the Contract, and provide the Project
approval documents.

2.1.2
Perform the obligations agreed in the Contract with respect to contract price
adjustment, payment and completion settlement.

2.1.3
Present advice, amendment and modification to the design, purchase,
construction, completion test and other implementing work carried out by the
Contractor, according to the Contract and the compulsory standards and codes of
applicable laws relating to safety, quality, environmental protection and
occupational health etc.

2.1.4
Claim damages for any loss and injury incurred by the Employer due to the
Contractor’s reason, according to the provisions of the Contract.

2.1.5
The Employer is entitled to issue a written notice of suspension when it deems
necessary. If the suspension is caused by the Employer, the Employer shall be
liable for any increase in the costs of the Contractor; if the critical path is
delayed, the completion date shall be postponed accordingly.

2.2
The Employer’s Representative

The representative of the Employer will exercise the rights, and perform the
obligations, of the Employer, but may not amend the Contract. The Employer’s
representative will perform its duties within the authorization hereof. The
notice issued to the Contractor by such representative according to the scope
and issues specified in the Contract will be sent to the project manager after
the representative signs on the written notice. The name, title and duties of
the employer’s representative will be provided for in the Special Terms. When
the employer decides to replace its representative, it must notify the
contractor in writing


13



--------------------------------------------------------------------------------







of the name, title, duties and appointment time of such new representative 15
days before the new representative assumes the post.
2.3
Supervisor

2.3.1
Where the Employer supervises the project construction, the name of the
supervisor, the project director, the supervisory scope, content, and authority
will be set forth in the Special Terms.

The supervisor will supervise the Contractor on behalf of the Employer according
to the scope, content, and authority of the supervision entrusted by the
Employer. Any notice issued by the supervisor to the Contractor shall be in
writing and signed by the project director before delivering to the Contractor
for implementation, and the notice shall be further copied to the Employer.
2.3.2
Where the function of the project director overlaps with that of the Employer’s
representative or is unclear, the Employer will coordinate and clarify, and will
notify the Contractor in writing.

2.3.3
Except as expressly stipulated in the Special Terms, the project director has no
right to change any rights and obligations of the parties hereunder.

2.3.4
Where the Employer changes the project director, it must give the Contractor
5-day written notice in advance, and notify the Contractor of the successor’s
name, title, power, authority and appointment time.

2.4
Safety Assurance

2.4.1
Except as stipulated in the Special Terms, the Employer will be responsible to
coordinate and handle the safety and protection work of any underground or
above-ground facilities around the construction site and any adjacent building,
structure, ancient or precious trees, cultural relics and tombs, maintain the
normal order around the project site and bear relevant cost.

2.4.2
Except as stipulated in the Special Terms, the Employer shall be responsible to
set up separation facilities for the building, structure, production device,
equipment and facilities in use, operation or production by the Employer around
the construction site, establish an obvious sign prohibiting entry and fire, and
notify in writing the Contractor to comply with the safety rules and location
scope. Any loss or damage incurred by the Contractor due to any reason of the
Employer shall be borne by the Employer.

2.4.3
Where the Contract fails to provide for, after the completion of the main
structure of the project of the main device of the project, if the Employer
requests to change the building main structure and the bearing structure, or
carry out any decoration work that



14



--------------------------------------------------------------------------------







involves significant art change, the parties will sign another entrustment
contract as the appendix to this Contract.
Where the Employer decides to carry out such decoration by itself or where the
Employer signs an entrustment contract with a third party and entrusts such
third party to submit design plan and carry out construction, the Employer will
bear any loss or damage thus caused.
2.4.4
The Employer will be responsible to conduct safety education on its
representative, employee, supervisor and other persons it entrusted, and will
comply with the safety rules of the contractor on the project site. The
Contractor shall present relevant safety rules on the Project site by signs, or
send the safety rules to the Employer. If any personal injury or accident occurs
due to the above persons failing to comply with the safety rules of the
contractor on the project site, the Employer will bear responsibility.

2.4.5
The Employer, its representative, employee, supervisor and entrusted other
persons will comply with the provisions of Article 7.8 relating to health,
safety and environment protection.

2.5
Security Liability

2.5.1
The party responsible for the security on the site will be provided for by the
Special Terms, and will be responsible to contact, communicate and coordinate
with relevant local security department of the place of the Project, and bear
relevant costs.

2.5.2
The Employer and the Contractor will negotiate and decide jointly the security
liability division at the project implementation stage and the area, and
formulate respective security system, responsibility system and reporting system
as the appendices to the Contract.

2.5.3
As for the area, single work and project occupied by the Employer according to
the Contract, the Employer will bear relevant security work and any cost, damage
and liabilities arising therefrom.

3.
The Contractor

3.1
The Contractor’s Main Rights and Obligations

3.1.1
The Contractor is obligated to complete design, procurement, construction,
completion test and post-completion test according to the standards, rules,
engineering functions, size, assessment aim and completion date agreed in the
Contract, and shall not violate any compulsory standards and codes of the State.

The specific contracting scope of this Project shall be governed by the
provisions of the “Project Contracting Scope” in Article I “Project Summary” of
the Contract.


15



--------------------------------------------------------------------------------







3.1.2
The Contractor is obligated to repair at its own cost any defects in the design,
documents, equipment, materials, parts or construction caused due to the
contractor’s reason, or any defects identified during completion test and
post-completion test, pursuant to the Contract.

3.1.3
The Contractor is obligated to submit relevant reports and forms according to
this Contract and the requirements of the Employer. The type, name, content and
reporting period, submission time and copies of such reports and forms will be
provided for in the Special Terms.

3.1.4
The Contractor is entitled to send the Employer suspension notices in writing
according to the provisions of Article 4.6.4 relating to the requirements for
resumption of work, Article 14.9 relating to delay in payment, and Article 17
relating to force majeure. Except for the above, if any suspension by the
Contractor causes any increase in the costs of the Contractor, the Contractor
shall assume such increase by itself, and will make up any delay in the critical
path, if any, thus caused.

3.1.5
If the Contractor suffers any cost or delay in the critical path due to the
Employer’s reason, the Contractor is entitled to claim for damages and/or
postpone the completion date.

3.2
Project Manager

3.2.1
A project manager should be a person selected and confirmed by both parties. The
project manager is authorized to perform this Contract on the behalf of the
Contractor. The name, duties and authorities of the project manager are set
forth in the Special Terms.

The project manager should be an employee of the Contractor. The Contractor
shall deliver the employment contract between the project manager and the
Contractor, and valid evidence that the Contractor pays the social security
premiums for the project manager to the Employer within 10 days after the
Contract becomes effective. If the Contractor fails to so deliver, the project
manager will have no authority to perform his/her functions, and the Contractor
shall be liable for any delay in the project schedule or other issues thus
caused.
The project manager shall reside at the Project site, and shall present at the
site for the days not less than those specified in the Special Terms each month.
The project manager may not act as a project manager of other projects at the
same time. Where the project manager needs to leave the construction site,
he/she shall first obtain the employer’s consent, and designate an experienced
person to exercise temporarily his/her functions.


16



--------------------------------------------------------------------------------







If the contractor violates the above provisions, it will bear liabilities for
breach according to the Special Terms.
3.2.2
The project manager will organize the implementation of the project according to
the agreed project progress plan and the orders issued by the representative of
the Employer and/or the project director. In emergency, if no contact can be
made to the representative of the Employer and/or the project director, the
project manager is entitled to take necessary measures to ensure the safety of
person, project and property, provided that he/she must submit a written report
to the representative of the Employer and/or the project director within 48
hours thereafter.

3.2.3
Where the Contractor needs to replace the project manager, it must give the
Employer 15-day written notice in advance, and obtain the Employer’s consent.
The successor must continue to perform the functions and authorities under
Article 3.2.1. The Contractor shall not replace the project manager without the
Employer’s consent. If the Contractor so replaces, the Contractor will bear
liability for breach according to the Special Terms.

3.2.4
The Employer is entitled to replace any project manager it deems incompetent by
written notice, stating the reasons for replacement, and the Contractor will
submit a written improvement report to the Employer within 15 days after receipt
of such notice. Thereafter, if the Employer still insists to replace through
written notice upon receipt of the improvement report, the Contractor will
replace the project manager within 30 days after receipt of such second
replacement notice, and notify in writing the Employer of the name and resume of
the new project manager. The new project manager will continue to exercise the
duties and authorities under Article 3.2.1.

3.3
Quality Warranty of the Project

The Contractor will ensure the quality of the design, purchase, process and
manufacture, construction, completion test, and other work according to the
quality standards and rules agreed in the contract, and establish valid quality
warranty system, and will provide warranty scope, warranty period and warranty
liability in the form of quality warranty letter according to relevant
provisions of the state.
3.4
Safety Warranty

3.4.1
Safety of the Project

The Contractor will carry out design, procurement, construction and completion
test according to the Contract and the national laws relating to safe
production, to ensure the safety of the Project.
3.4.2
Safety of Construction



17



--------------------------------------------------------------------------------







The Contractor will comply with the provisions of Clause 7.8 with respect to
occupational health, safety and environment protection.
3.4.3
The Contractor shall be liable for any loss or injury caused by its failure to
comply with the safety rules and the location scope limitations notified by the
Employer according to Article 2.4.2.

3.4.4
The Contractor shall be fully responsible for the safety management of its
construction site, and ensure the safety of all persons entering the
construction site. The Contractor shall be responsible for any personal injury
or safety accidents occurred due to its reasons.

3.5
Warranty of Occupational Health and Environment Protection

3.5.1
Engineering Design

The Contractor will carry out the environmental protection design and
occupational health protection design according to the Contract and the
Management Regulations for Design of Construction Project, Management
Regulations for Environmental Protection of Construction Project and relevant
laws, to ensure the project to comply with relevant laws regarding environmental
protection and occupational health.
3.5.2
Occupational Health and Environment Protection

The Contractor will comply with the provisions of Clause 7.8 with respect to
occupational health, safety and environment protection.
3.6
Warranty of Progress

The Contractor will organize various resources for the design, purchase,
construction, and completion test on a reasonable and orderly basis, send
experienced guiding persons for post-completion test, and take efficient
measures of implementing and organizing, to ensure the accomplishment of the
project progress schedule.
3.7
Onsite Security

The Contractor will be responsible for the security liability on site when it
enters the site, starts construction, until the Employer accepts single works
and/or the Project (including the manufacturing and processing area, office and
living area for the Contractor), and will be responsible for formulating
security system, responsibility system and reporting system and will submit to
the Employer.
3.8
Subcontracting

3.8.1
Provisions on Subcontracting



18



--------------------------------------------------------------------------------







The Contractor may only carry out subcontracting bidding with respect to the
work (including design, purchase, construction, labor service and completion
test etc.) set forth in the Special Terms.
The Contractor may submit applications during the construction implementation
stage in relation to the subcontracting matters not set forth in the Special
Terms to the Employer in installments or in batches. The Employer will approve
or present advice within 15 days after it receives the applications for
subcontracting matters. If the Employer fails to approve or present any advice
within 15 days, the Contractor is entitled to subcontract with respect to the
subcontracting matters on the 16th day as from submitting the applications for
subcontracting matters.
3.8.2
Qualification of Subcontractors

The subcontractors shall have the enterprise qualification at or above the level
provided by the national laws. Otherwise, they will not act as the
subcontractors. The Contractor is obligated to examine the subcontractor’s
qualification.
3.8.3
The Contractor may neither transfer the whole Project, nor subcontract the whole
Project in a dismembered way.

3.8.4
The subcontractors of design, construction and engineering materials shall
strictly conform to the regulations of the State relating to subcontracting.

3.8.5
Payment to the Subcontractors

The Contractor shall pay the contract price to the subcontractor according to
the provisions of the subcontracting agreement. Without the Contractor’s
consent, the Employer may not pay the subcontractor by any means, except as
otherwise stipulated by the Special Terms.
3.8.6
The Contractor will be responsible for the subcontractors.

The Contractor will be responsible to the Employer for the subcontractor’s
activities, and the Contractor and the subcontractor will bear joint and several
liabilities to the Employer with respect to the subcontracted work.
4.
Schedule, Delay and Suspension

4.1
Project Schedule

4.1.1
Project Schedule

The Contractor shall prepare the project schedule, and the construction period
(including completion test) in the schedule shall conform to the provisions of
the Agreement. The principles for determining the critical path and the change
of critical


19



--------------------------------------------------------------------------------







path, and the copies of the project schedule and the time of its submission by
the Contractor shall be provided for by the Special Terms.
The project schedule will be applied when the Employer approves, provided that
the approval will not reduce or relieve the Contractor’s contractual
liabilities.
4.1.2
Catch up with the Progress Plan at Its Own Cost.

If actual progress of the Project falls obviously behind the project schedule
due to the Contractor’s reason, the Contractor is obligated, and the Employer is
entitled to request the Contractor, to take measures at its own cost to catch up
with the progress.
4.1.3
Adjustment to the Project Schedule

In any of the following circumstances, the completion date will be postponed,
and the project schedule will be adjusted:
(1)
Where the basic project data and site obstacle information provided by the
Employer according to Article 5.2.1 are incorrect, inaccurate, incomplete or
delayed, payment is not made according to the prepayment amount specified in
Article 14.3.1, and according to the payment time specified in Article 14.3.2,
and thus causes the design commencement date delayed under Article 4.2.2, or the
procurement commencement date delayed under Article 4.4.2, or causes the
construction commencement date delayed.

(2)
According to Article 4.2.4 (2), due to the Employer’s reason, the review meeting
time for certain design stage is delayed.

(3)
According to Article 4.2.4 (3), the approval time for relevant design review
authority is longer than the agreed time.

(4)
Other circumstances for postponing the completion date according to the
Contract.

4.1.4
Escalation Requirement of the Employer

If during the performance of the Contract, the Employer requests in writing to
accelerate the design, purchase, construction, completion test, and the
Contractor accepts, the Contractor will submit an acceleration plan and
accelerate its work. Any cost adding therefrom will be governed according to the
provisions of Article 13.2.4 regarding modification.
4.2
Design Schedule

4.2.1
Design Schedule

The Contractor will formulate the design schedule according to the approved
project schedule, the design review stage agreed in Article 5.3.1, and the
arrangement of the


20



--------------------------------------------------------------------------------







design review meeting organized by the Employer. The design schedule will be
implemented after it is approved by the Employer. The approval by the Employer
will not discharge the Contractor’s contractual liabilities.
4.2.2
Design Commencement Date

The Contractor will commence design on the 5th day (as the design commencement
date) after it receives from the Employer the basic project information and the
onsite obstacle information provided under Article 5.2.1, and the prepayment
made under Article 14.3.2.
4.2.3
Delay of Design Commencement Date

If the Employer fails to provide basic design information and onsite obstacle
information under Article 5.2.1, or fails to make prepayment according to the
amount specified in Article 14.3.1, and the payment time specified in Article
14.3.2, and thus causes the design commencement date delayed, the design
commencement date and project completion date will be postponed accordingly. If
the design commencement date is delayed due to the Contractor’s reason, the
Contractor will catch up with the progress at its own cost according to Article
4.1.2. If the Employer causes any economic loss to the Contractor, it shall pay
the Contractor for such loss.
4.2.4
Delay of Review Date at Design Stage

(1)
Where due to the Contractor’s reason relevant design documents fail to be
submitted according to the design review stage and the meeting time of the
review meeting under the Contract, or the submitted design documents do not meet
the design depth requirements of relevant review stage, and thus cause the
design review meeting delayed, the Contractor will catch up with the progress at
its own cost according to Article 4.1.2. Where the critical path is delayed, and
economic loss is caused to the Employer (costs for preparation of review
meeting), the Contractor will bear responsibilities.

(2)
If due to the Employer’s reasons the arrangement of review meeting at design
stage under the Contract is not followed, and thus causes review meeting for
certain design stage delayed, the completion date will be postponed accordingly,
and any loss of idleness of labor force will be borne by the Employer.

(3)
If relevant approval time required by the governmental design review department
is longer than the agreed time, the completion date will be postponed. The
parties will bear respective cost thus caused.

4.3
Procurement Schedule



21



--------------------------------------------------------------------------------







4.3.1
Procurement Schedule

The Contractor’s procurement schedule will comply with the project schedule, and
be coordinated with the schedules of design, construction and/or completion test
and post-completion test. The submitted copies and submission time of the
procurement schedule will be provided for in the Special Terms.
4.3.2
Procurement Commencement Date

The procurement commencement date is specified in the Special Terms.
4.3.3
Delay of Procurement Schedule

If the procurement is delayed due to the Contractor’s reason, and thus causes
loss due to stop of work or idleness of work and the completion date delayed,
the Contractor will bear responsibility. If the procurement is delayed due to
the Employer’s reasons, and thus cause loss due to stop of work or idleness of
work to the Contractor, the Employer shall be responsible for such loss. If any
critical path is delayed, the completion date will be postponed accordingly.
4.4
Construction Schedule

4.4.1
Construction Schedule

The Contractor will submit an overall construction organization design which
includes a construction schedule 15 days before the onsite construction
commences. The construction commencement date and completion date in the
construction schedule will comply with those specified in the Agreement, and be
coordinated with the arrangements in the project schedule. Where the Employer
needs the Contractor to submit the project construction schedule of key single
work and/or key part, the Special Terms will provide for the number of copies
submitted and the time of submission.
4.4.2
Delay of Construction Commencement Date

If the construction commencement date is delayed, the completion date will be
extended according to the following provisions:
(1)
If the Contractor fails to commence construction due to the Employer’s reason,
the completion date will be postponed accordingly. If any economic loss is thus
caused to the Contractor, the Employer shall pay corresponding amount.

(2)
If the Contractor fails to commence construction due to its own reason, it must
explain reasons, and take measures to commence construction as soon as possible
at its own cost, and the completion date will not be postponed.



22



--------------------------------------------------------------------------------







(3)
If the commencement date of construction is delayed due to force majeure, the
completion date will be postponed accordingly.

4.4.3
Completion Date

(1)
Where the implementation stage of the contracted project includes the completion
test, the planned completion date and actual completion date will be determined
as follows:

1)
the single work completion date agreed in Clause 9.1 (Take-Over of the Project)
of the Special Terms is the planned completion date of such single work; the
planned completion date of the last single work is the planned completion date
of the Project;

2)
the passing date of the last completion test of the single work is the actual
completion date of such single work;

3)
The passing date of the completion test of the last single work is the actual
completion date of the Project.

(2)
Where the implementation stage of the contracted project does not include the
completion test, the planned completion date and actual completion date will be
determined as follows:

1)
the single work completion date agreed in Clause 9.1 (Take-Over of the Project)
of the Special Terms is the planned completion date of such single work; the
planned completion date of the last single work is the planned completion date
of the Project;

2)
When the Contractor finishes all the construction work of a single work
specified in the construction drawings according to the Contract, and complies
with the agreed quality standards, such date will be the actual completion date
of the single work;

3)
When the Contractor finishes all the construction work of the last single work
specified in the construction drawings according to the Contract, and complies
with the agreed quality standards under the Contract, such date will be the
actual completion date of the Project.

(3)
The construction part reserved by the Contractor for completion test or
post-completion test, or the construction reserved part requested by the
Employer, and the outstanding little work and defect repair that will not
materially affect the operation and use by the Employer, will not affect the
determination of the completion date.



23



--------------------------------------------------------------------------------







4.5
Compensation for Delay

If the completion date of the Project is delayed due to the Contractor’s reason,
the Contractor will bear liability for compensation. The compensation for each
delayed day, and the maximum amount of compensation accumulated will be
stipulated in the Special Terms. The Employer is entitled to deduct such
compensation from the progress payment, the completion settlement amount or the
agreed and provided performance guarantee.
4.6
Suspension

4.6.1
Suspension due to the Employer

The notice of suspension caused by the Employer shall state the date of
suspension and the estimated period of suspension. Both parties shall comply
with relevant provisions of Article 2.1.5 and 3.1.4.
4.6.2
Suspension due to Force Majeure

If the Project is suspended due to force majeure, both parties will arrange
their work according to the their obligations at the occurrence of the force
majeure set forth in Article 17.1, and the provisions of Article 17.2 regarding
the consequences of the force majeure.
4.6.3
The Contractor’s Work during Suspension

When the suspension by the Employer under Clause 4.6.1 or the suspension due to
force majeure under 4.6.2 occurs, the Contractor shall immediately stop the
implementation work on the site, and, according to the contract, the Contractor
will be responsible for taking care of, and protecting the Project, project
materials and the documents of the Contractor etc. If the Contractor fails to
perform the obligations relating to taking care, or protecting, and thus causes
any materials damaged or lost, increases the costs of the Employer, and/or
causes the completion date delayed, the Contractor will bear responsibilities.
4.6.4
The Contractor’s Requirement to Resume Work

According to the Employer’s notice of suspension, the Contractor is entitled to
notify the Employer to resume work 45 days after such suspension. When it is
impossible to resume work, the Contractor is entitled to reduce the part of
project affected by means of modification according to the provisions of Article
13.2.5 regarding adjustment or reduction of work.
Where the Employer’s suspension exceeds 45 days and thus affects the whole
Project, or the Employer’s suspension exceeds 180 days, or the contract is
unable to perform due to suspension arising from force majeure, the Contractor
is entitled to issue


24



--------------------------------------------------------------------------------







termination notice according to the provisions of Article 18.2 with respect to
termination by the Contractor.
4.6.5
The Employer’s Resumption of Work

Where the Employer issues resumption notice, it is entitled to organize the
Contractor to inspect the Project, and project materials affected by such
suspension, and the Contractor will notify the Employer of the inspection result
and the content to be resumed or repaired and the estimate of such content. Upon
the confirmation by the Employer, the resumption and repair costs will be borne
by the Employer. The completion date will be postponed accordingly, if the
resumption and repair cause the critical path of the project to be delayed.
4.6.6
Suspension due to the Contractor

Losses, damages and delay of the Completion Date arising out of suspension of
part of the works or all works caused by the Contractor shall be borne by the
Contractor.
4.6.7
Payment during Work Suspension

Where the work suspended due to the Employer is resumed, and the suspension does
not affect the whole Project, the parties shall negotiate and determine the
reasonable increase of cost incurred by the Contractor due to such suspension
according to Article 2.1.5. The Contractor shall include the amount into the
current payment application, and the amount shall be paid by the Employer upon
examination.
After the resumption of work suspended due to the Employer, if part of the work
is affected, and the Contractor requests to adjust or reduce part of the work
according to Article 4.6.4 and the Employer approves, the Employer shall reduce
the price for such part from the contract price. Both parties shall also
negotiate and determine the reasonable increase of cost incurred by the
Contractor due to such suspension according to Article 2.1.5. The Contractor
shall include the amount into the current payment application, and the amount
shall be paid by the Employer upon examination.
Where the suspension due to the Employer causes the Contract unable to perform,
and the Contractor delivers the termination notice according to Paragraph 2 of
Article 4.6.4, both parties shall settle and pay according to relevant
provisions of Article 18.2 relating to the Contractor’s termination.
5.
Technology and Design

5.1
Production Technology and Architectural Design Schemes

5.1.1
Production Technology and (or) Architectural Design Schemes Provided by the
Contractor.



25



--------------------------------------------------------------------------------







When the Contractor is responsible for providing production technologies
(including patent technology, know-how and technological package) and/or
architectural design schemes (including overall layout, function zoning,
building modeling and major structure), it shall be responsible for the provided
technological process, technological data, technological conditions, software,
analysis manual, operation instructions, equipment manufacture instructions as
well as other data requirements, and/or overall layout, function zoning,
building modeling and major structure etc.
The Contractor shall be responsible for the guaranty value in commissioning
assessment, and/or the descriptions of operation function assurance agreed in
the Special Terms. The guaranty value in commissioning assessment and/or the
descriptions of operation function assurance shall be used by the Employer as
the evaluation basis for commissioning assessment according to Article 10.3.3.
5.1.2
Technologies and/or Architectural Design Schemes Provided by the Employer

When the Employer is responsible for providing the production technologies
(including patent technology, know-how and technological package) and/or
architectural design schemes (including overall layout, function zoning,
building modeling and major structure, or architectural design schemes provided
by third-party design units with the entrustment of the Employer), it shall be
responsible for the provided technological process, technological data,
technological conditions, software, analysis manual, operation instructions,
equipment manufacture instructions as well as other documents and materials of
the Contractor, the requirements of the Employer, and/or overall layout,
function zoning, building modeling and major structure etc., or architectural
design schemes provided by third-party design units.
The Employer is obliged to instruct, examine and confirm the production
technology design and/or architectural design made by the Contractor on the
basis of the materials above provided by the Employer. The guaranty values in
commissioning assessment of the project and/or any single work, or the
descriptions of operation function assurance and the responsibilities that shall
be borne by each party shall be agreed in the Special Terms and used by the
Employer as the evaluation basis for commissioning assessment according to
Article 10.3.3.
5.2
Design

5.2.1
Obligations of the Employer

(1)
To provide fundamental materials of the project. The Employer shall provide
fundamental materials of the project for the Contractor according to the
Contract, laws or industrial regulations, and shall be responsible for their
authenticity, correctness, completion and punctuality. If there is any
unauthentic, incorrect or



26



--------------------------------------------------------------------------------







incomplete fundamental materials of the project, the Employer is obliged to
further provide complementary materials for the Contractor according to the
agreed time. The category, contents, number of copies and time of the
fundamental materials of the project shall be agreed in the Special Terms. With
respect to the reference coordinate data (including the reference control point,
reference control level and reference coordinate control line) in the project
site, the Employer shall be obliged to cooperate with the Contractor the actual
re-inspection and re-test at the agreed time in the field. Where any correction
of errors in the coordinate data causes increase of related expenses to the
Contractor and/or delay of the completion date, the Employer shall be
responsible for the increase of expenses and/or and grant reasonable extension
for the completion date.
If there is any technique or technological package provided by the patent
merchant or any architectural model provided by any third-party design unit
included in the fundamental materials of the project provided by the Employer,
the Employer shall organize the patent merchant or the third-party design unit
to make interchange, coordination and handing over of data, conditions and
materials.
If the Employer fails to provide the fundamental materials or complementary
materials of the project on the agreed time, or the materials provided are
unauthentic, incorrect and incomplete, or the plan of the Employer is changed,
causing suspension, reworking or revision of the design by the Contractor, the
Employer shall compensate the Contractor’s loss on the basis of the increased
work in design. If the critical path of the project is delayed, the completion
date of the project shall be postponed.
(2)
To provide the materials of obstacles at site. Except as otherwise provided in
the Special Terms, the Employer shall provide before design the materials of
on-site obstacles regarding constructions and structures on the ground and
underground related to design and construction, and shall be responsible for
their authenticity, correctness, completion and punctuality. Where any
suspension, re-working or revision of the design of the Contractor occurs due to
unauthentic, incorrect, incomplete or unpunctual materials, the Employer shall
compensate the Contractor’s loss on the basis of the increased extra work in
design. If the critical path of the project is delayed, the completion date of
the project shall be postponed. The category, contents, number of copies and
time of the materials of the obstacles provided shall be agreed in the Special
Terms.

(3)
If the Contractor is incapable of verifying the data, conditions and materials
in the fundamental materials of the project provided by the Employer, the
Employer shall be obligated to make further confirmation.



27



--------------------------------------------------------------------------------







5.2.2
Obligations of the Contractor

(1)
The Contractor and the Employer (and its patent merchants as well as third-party
design units) shall hand over and take over fundamental materials regarding
design of the project which are provided by the Employer according to Item 1 of
Article 5.2.1 and materials of on-site obstacles regarding design provided
according to Item 2 of Article 5.2.1 in writing. If there is any shortage,
omission, error and doubt in the materials, the Contractor shall raise further
requirements to the Contractor within 15 days after receipt of the above
materials provided by the Contractor. Any loss caused due to the Contractor’s
failure to raise further requirements within the above time limit shall be borne
by the Contractor; where any critical path of the project delays thereupon, the
completion date of the project will not be postponed. The Contractor is obliged
to agree on the time of actual measurement and re-inspection and correct
relevant errors (if any) for the reference coordinate data (including the
reference control point, reference control level and reference coordinate
control line) of the project site. The Contractor shall bear any increase in
costs and delay in the critical route due to any delay of such work.

(2)
The Contractor is obliged to carry out engineering design according to the
fundamental materials and on-site obstacle materials provided by the Employer as
well as the design depth prescribed by national authorities and industrial
construction standards and norms, and shall be responsible for the technologies
and/or architectural features of the design as well as standards of safety,
environment protection and occupational health of the project, quality of
equipment and materials, quality of the project and time of completion. The
increase of expense and delay of completion date due to the design of the
Contractor shall be borne by the Contractor.

5.2.3
Observation of Standards and Rules

(1)
The standards and regulations agreed in Article 1.5 apply to acceptance of
single works and/or the project by the Employer.

(2)
If new standard or regulation is issued by the state during application of the
Contract, the Contractor shall submit proposals about new standards or
regulations to the Employer and shall strictly conform to the mandatory
standards or regulations therein. The Employer shall be responsible for relevant
modification; the Employer is entitled to decide to adopt or not to adopt
non-mandatory standards or regulations. Where it determines to adopt any
non-mandatory standards or regulations, is shall make relevant modification.



28



--------------------------------------------------------------------------------







(3)
Technical data and specifications in the drawings and documents of design
completed according to applicable laws as well as standards and regulations
agreed in the Contract shall be the basis for quality of the purchased
materials, construction, and completion tests.

5.2.4
Operation Maintenance Manual

Unless otherwise specified in the Special Terms, if the Contractor instructs the
post-completion tests and the commissioning assessment test, and compiles the
operation maintenance manual, the Employer shall give order, according to the
agreement in Paragraph 2 of Article 5.2.1(1), to patent merchants or other
contractors of the Employer to provide their operation instructions and analysis
manuals, be responsible for the authenticity, correctness, completion and
punctuality of the materials. The number of copies and time for the Employer to
submit operation instructions and analysis manuals and for the Contractor to
submit operation and maintenance manuals shall be agreed in the Special Terms.
5.2.5
Number of Copies and Time of Submission of Design Documents

The number of copies and submission time of design documents, materials and
drawings in relevant design stages shall be agreed in the Special Terms.
5.2.6
Self-Funded Repair of Defects and Self-Funded Catch-Up with Schedule

If any omission, fault, defect or insufficiency occurs in the design documents
due to the Contractor, the Contractor shall make repair, remedy, correction and
completion on its own expense. Where the design schedule thereupon delays, it
shall take measures to catch up with the schedule on its own expense.
5.3
Examination in Design Stage

5.3.1
Design stage, organization and time arrangement of examination meetings in the
design stage of the project shall be agreed in the Special Terms. The Employer
is responsible for organizing examination meetings in the design stage and bear
expenses for the examination meetings and for the higher-level units and
relevant government departments to attend the examination meetings.

5.3.2
The Contractor shall submit design documents of relevant design examination
stages to the Employer according to Article 5.3.1. Such design documents shall
conform to the regulations of relevant national authorities and industrial
construction standards and norms on depth of design documents, drawings and
materials of relevant design stages. The Contractor is obliged to attend on its
own expense the design examination meetings organized by the Employer, and
introduce, give answers and explain to the



29



--------------------------------------------------------------------------------







examiner on its design documents, and provide the complementary materials needed
in the examination.
5.3.3
The Employer is obliged to provide the approval documents and summary of the
design examination meeting to the Contractor. The Contractor is obliged to make
revision, complement and completion of the relevant design according to the
approval documents and summary in relevant design examination stage on the basis
of the agreement in the Contract and relevant design regulations.

5.3.4
If the complete design documents, drawings and materials of the relevant design
examination stage cannot be provided to the Employer at the time agreed in
Article 5.2.5 due to the Contractor’s reason, causing the failure or the meeting
in relevant design examination stage to be held or to be held on time, the
Contractor shall bear the losses due to delay of the completion date and
idleness of labor force and the increased expenses due to organization of
meetings by the Employer.

5.3.5
The Employer is entitled to suggest, pre-exam and confirm the design documents,
drawings and materials of relevant design stages before the design examination
stages agreed in Article 5.3.1. Any suggestion, pre-examination or confirmation
will not relieve or exempt any contracted responsibility or obligation of the
Contractor.

5.4
Training of Operation and Maintenance Personnel

Where the Employer entrusts the Contractor to provide training for operation and
maintenance personnel of the Employer, a training entrustment contract shall be
signed separately and included as an annex of the Contract.
5.5
Intellectual Property

The parties may enter into intellectual property and confidentiality agreements
for intellectual property rights with respect to technical patents,
architectural design scheme, proprietary technology and copyright of design
documents of one party or parties (including patent merchants and third-party
design units of one party or parties) of the Contract, and include them as the
annex of the Contract.
6.
Project Materials

6.1
Provision of Project Materials

6.1.1
Project Materials Provided by the Employer

(1)
The Employer shall be responsible for organizing the procurement of project
materials (including their spare parts, special tools and technical paper
provided by the manufacturer) according to the technical parameters,
specifications, performance requirements, application requirements and quantity
specified in the



30



--------------------------------------------------------------------------------







design documents mentioned in Article 5.2.3 (3). The Employer shall also be
responsible for delivery of the project materials to the project site and for
the consumption, quality inspection results and performance.
The categories and quantity of project materials provided by the Employer shall
be listed in the Special Terms.
(2)
Where the project materials (including building components) procured and
provided by the Employer fail to conform to the provisions of national mandatory
standards and norms, have any quality defect or any delay of delivery, causing
idleness of the labor force, project suspension or delay in critical path, the
agreement on revision and adjustment of the contracted prices in Article 13
shall be implemented.

Where the newly issued mandatory standards and norms cause the construction
materials (including building components) provided by the Employer to be
inconsistent with such new mandatory standards in the course of performance of
the Contract, the Employer is responsible for repair or re-order. If the
Contractor is entrusted for repair, it is processed as a change.
(3)
Where the Employer invites the Contractor to participate in overseas
procurement, the costs arising therefrom shall be borne by the Employer.

6.1.2
Project Materials Provided by the Contractor

(1)
The Contractor shall be responsible for organizing the procurement of project
materials (including their spare parts, special tools and technical paper
provided by the manufacturer) according to the technical parameters,
specifications, performance requirements, application requirements and quantity
specified in the design documents mentioned in Article 5.2.3 (3). The Employer
shall also be responsible for delivery of the project materials to the project
site and for the consumption, quality inspection results and performance. The
categories and quantity of project materials provided by the Contractor shall be
listed in the Special Terms.

(2)
Where the project materials (including building components) procured and
provided by the Contractor fail to conform to the provisions of national
mandatory standards and norms or the standards and norms agreed herein, the
Contractor shall repair the quality defects arising therefrom on its own
expense. The completion date will not be prolonged.

When the mandatory standards and norms newly issued by the nation cause the
construction materials (including building components) provided by the
Contractor


31



--------------------------------------------------------------------------------







inconsistent with such new mandatory standards in the course of performance of
the Contract, the Contractor is responsible for repair or re-order. It is
processed as a change.
(3)
The categories and/or lists of the production materials for testing after
completion of the project and provided by the Contractor shall be listed in the
Special Terms.

6.1.3
Selection of Suppliers by the Contractor

The Contractor shall select suppliers or manufacturers of the relevant project
materials by competitive means, such as bidding. For construction projects that
are subject to tender according to law, bidding shall be conducted in accordance
with relevant national provisions.
The Contractor shall not appoint any supplier or manufacturer in the design
documents or in an oral implicit way, except that there is only one
manufacturer. The Employer should not appoint any supplier or manufacturer in
any way.
6.1.4
Property rights for project materials

The ownership of the project materials provided by the Contract according to
Article 6.1.2 will be transferred to the Employer after the Contract delivers
the project materials to the project site and pays the procurement progress
payment. Before the Employer takes over the project, the Contractor is obliged
to take care of, preserve and maintain the project materials and shall not
transport the project materials outside the site without approval of the
Employer.
6.2
Inspection

6.2.1
Factory Inspection and Report

(1)
The Contractor shall obey relevant laws and regulations, be responsible for the
mandatory examination, inspection, monitoring and test on equipment, materials,
parts and spare parts for permanent work provided according to Article 6.1.2 as
well as the testing goods and materials after completion of the project, and
provide relevant reports to the Employer. The contents, time and number of
copies of the reports shall be agreed in the Special Terms.

(2)
When the Contractor invites the Employer to participate in inspection, it shall
notice the Employer in writing the contents, place and time of the inspection
before the examination, inspection, monitoring and test on relevant processing
and manufacture stages. The Employer shall notice the Contractor whether to
participate in the inspection within 5 days after receipt of the invitation in
writing.



32



--------------------------------------------------------------------------------







(3)
The Employer shall bear the wages, allowances, travel and commodity of its staff
in taking part in the inspection. The Contractor shall be responsible for
obtaining the permit to enter relevant manufacturers and providing corresponding
convenience.

(4)
If the Employer entrusts a third party with competence and experience to
participate in the inspection on its own expense, the Employer shall notice in
writing the Contractor within 5 days after receiving the invitation letter from
the Contractor, describing the name and authorization of the entrusted unit or
person(s).

(5)
The participation of the Employer or its entrusted representative in the
inspection shall not relieve the responsibility of the Contractor for the
quality of its procured project materials.

6.2.2
Consequence of Coverage and Package

If the Employer has noted the Contractor to participate in the inspection in
writing within the date agreed in Article 6.2.1, and has arrived to the
appointed place before the agreed date or on time, but the processed or
manufactured project materials are covered, packed or delivered to the place of
starting shipment without on-site inspection of the Employer, the Employer is
entitled to order the Contractor to transport them back to the original place,
take off the cover or package, make the examination or inspection or test once
more and restore them, the Contractor shall bear the expenses. If the critical
path of the project is delayed, the completion date of the project shall not be
prolonged.
6.2.3
Failure of Participation in the Inspection on Time

If the Employer fails to participate in the inspection at the time agreed in
Article 6.2.1, the Contractor may organize the examination, inspection and test
by itself, and the quality inspection result shall be regarded as true. The
Employer is entitled to notice the Contractor to carry out re-examination,
re-inspection, re-test or increase test details or change test place with a
modification order. Where the project materials are proved qualified after
quality inspection, the expenses arising therefrom shall be borne by the
Employer, and if the critical path of the project is delayed, the completion
date shall be postponed correspondingly; If the project materials are proved not
qualified after quality inspection, the expenses shall be borne the Contractor,
and the completion date shall not be prolonged.
6.2.4
On-Site Check and Inspection

(1)
The Employer shall notice the Contractor five days before it delivers the
project materials provided by it according to Article 6.1.1 to the site. The
Employer (or including the suppliers providing project materials for the
Employer) and the



33



--------------------------------------------------------------------------------







Contractor (or including its subcontractors) shall check the number of packages
according to the bill of lading of each shipment and conduct appearance
inspection, and also check the quantity, ex-factory certificate, drawings and
documents inside the packages according to the packing list and conduct
appearance inspection. The personnel of the parties shall sign the list of
delivery order and receipt after check and inspection.
If any shortage in number of packages, insufficiency of quantity of the project
materials, drawings or materials inside the packages, or any exterior defect is
found in the on-site check and inspection, the Employer shall be responsible for
complementing the shortage and repair on its own expense. The project materials
shall not be used in the project before the defects are repaired. If the
Employer entrusts the Contractor to repair the defects, a separate contract
shall be signed. If the critical path of the project is delayed due to the above
reasons, the completion date of the project shall be postponed.
(2)
The Contractor shall notice the Contractor five days before it delivers the
project materials provided by it according to Article 6.1.2 to the site. The
Contractor (or including the suppliers providing project materials for the
Contractor or the subcontractors) and the Employer (including its
representatives or supervisors) shall check the number of packages according to
the bill of lading of each shipment and conduct appearance inspection, and also
check the quantity, ex-factory certificate, drawings, documents and materials
inside the package according to the packing list and conduct appearance
inspection. The personnel of the parties shall sign the unpacking inspection
certificate.

If any shortage in number of packages, insufficiency of quantity of the project
materials, drawings or materials inside the packages, or any exterior defect is
found in the on-site check and inspection, the Contractor shall be responsible
for complementing the shortage and repair on its own expense. The project
materials shall not be used in the project before the defects are repaired. The
Contractor shall be responsible for any expense increase or any delay of the
completion date of the project caused therefrom.
6.2.5
Inspection by Departments regarding Quality Supervision, Fire Control and
Environment Protection

The Employer and the Contractor shall accept from time to time on-site
inspection of professional inspectors from departments regarding quality
supervision, fire control, environment protection and the industry on the
process of manufacture, installation and test. Relevant expense shall be borne
by the Employer. The Contractor shall provide


34



--------------------------------------------------------------------------------







convenience for such professional inspectors. Where the critical path of the
project thereby delays, the completion date of the project shall be postponed.
Any increased expense arising from the opinions of modification or change given
by the above-mentioned departments in the inspection shall be borne by the party
responsible for providing project materials according to Article 6.1.1 or
Article 6.1.2. Where the critical path of the project thereby delays due to the
cause of the Contractor, the completion date of the project shall not be
prolonged; where the critical path of the project thereby delays due to the
cause of the Employer, the completion date of the project shall be postponed.
6.3
Procurement, Customs Declaration, Customs Clearance and Commodity Inspection of
Imported Project Materials

6.3.1
The party responsible for procuring imported project materials and procurement
way shall be agreed in the Special Terms. The party responsible for procurement
shall be responsible for customs declaration, customs clearance and commodity
inspection. The other party is obliged to give assistance.

6.3.2
When the critical path of the project delays due to any delay in customs
declaration, customs clearance and commodity inspection of the imported project
materials, the completion date of the project shall not be prolonged, if the
Contractor is responsible for the import procurement. The increased expense
therefrom shall be borne by the Contractor; the completion date of the project
shall be postponed if the Employer is responsible for the import procurement.
Any increased expense caused therefrom to the Contractor shall be borne by
Employer.

6.4
Transport and Transport of Out-Of-Gauge Materials

The Contractor shall be responsible for the transport of out-of-gauge materials
(overweight, overlong, ultra-wide or ultrahigh) of the project procured by it.
The delivery cost and such out-of-gauge materials and all other costs regarding
special measures, disassembly and removal as well as compensation in the course
of delivery shall be included in the contract price. Any expense increased in
the process of delivery shall be borne by the Contractor. The completion date of
the project shall not be prolonged if the critical path of the project delays
thereby, except as otherwise provided in the Special Terms.
6.5
Reorder and Consequences

6.5.1
In accordance with Article 6.1.1 and Article 6.3.1, where the project materials
provided by the Employer have any defect and are unqualified after the Employer
conducts repair, the Employer shall be responsible for reordering the project
materials and delivering them to the project site. Where any working suspension
or idleness of labor force of



35



--------------------------------------------------------------------------------







the Contractor occurs thereby, the Employer shall bear the actual expense; where
the critical path of the project delays thereby, the completion date of the
project shall be postponed.
6.5.2
In accordance with Article 6.1.2 and Article 6.3.1, where permanent engineering
equipment, materials and components provided by Contractor have any defect and
are unqualified after the Contractor conducts repair, the Contractor shall be
responsible for reordering such permanent engineering equipment, materials and
components and delivering them to the project site. The Contractor shall be
responsible for any expense increase or any delay of the completion date of the
project caused therefrom.

6.6
Storage and Surplus of Project Materials

6.6.1
Storage of Project Materials

The project materials provided by the Employer according to Article 6.1.1,
agreement of project materials provided by the Contractor and entrustment of
storage to the Contractor according to Article 6.1.2, as well as categories and
quantity of the project materials shall be agreed in the Special Terms.
The Contractor shall carry out storage, repair and maintenance and prevention
from deformation, deterioration, pollution and personal harm of project
materials according to relevant provisions of manuals. The time for the
Contractor to submit the storage and maintenance scheme shall be agreed in the
Special Terms. The scheme shall include classification, storage, maintenance,
safety, use system of project materials and planning of warehouse, special
warehouse, storage yard, road, lighting, fire prevention, facilities and
devices. All the expenses needed for storage shall be included in the contract
price. The warehouse, storage yard, facilities and equipment provided by the
Employer shall be agreed in the Special Terms.
6.6.2
Handover of Surplus Project Materials

With respect to the project materials (including the project materials procured
by the Contractor with procurement progress payments received and the project
materials entrusted by the Employer for storage), the surplus part, after the
completion test, shall be transferred to the Employer by the Contractor for free
of charge, except as otherwise provided in the Special Terms.
7.
Construction

7.1
Obligations of the Employer

7.1.1
Reference Coordinate Data



36



--------------------------------------------------------------------------------







Where the Contractor needs the Employer to contact relevant units for
construction measurement and line marking, the Employer is obliged to provide
assistance.
7.1.2
Examine the Design of Overall Construction Organization

The Employer is entitled to examine the design of overall construction
organization submitted by the Contractor according to Article 7.2.2, and present
advice and requirement within 20 days after receipt of the same. The advice and
requirements of the Employer will not mitigate or exempt the Contractor’s
contractual liabilities. Where the Employer fails to submit any advice or
requirement within 20 days, the Contractor is entitled to construct according to
the overall construction organization design.
7.1.3
Entry Conditions and Date

Except as otherwise provided in the Special Terms, the Employer and the
Contractor shall agree to the entry conditions and decide the entry date
according to the approved preliminary design and the temporary occupation
documents submitted by the Contractor according to Article 7.2.3. The Employer
shall provide construction site and complete tasks including access roads, land
use permits, relocation and compensation, in order to ensure that the Contractor
can enter the site on time to start making preparation. The entry conditions and
date are agreed in the Special Terms.
If the entry time of the Contractor delays due to the reasons of the Employer,
the completion date will be extended accordingly. The Employer shall bear
related expenses of idleness of labor force occurred to the Contractor.
7.1.4
Provision of Temporary Water, Power etc. and Laying of Pitch Points

Except as otherwise provided in the Special Terms, the Employer shall connect
the temporary water and power supply to the agreed pitch points according to the
provisions of Article 7.2.4 before the Contractor enters the construction site,
and ensure their needs to be met. The type and unit price of the temporary
supply of water and power etc. will be agreed in the Special Terms. The Employer
shall charge based on the actual consumption. The inability of supply of water
and power etc. shall be agreed in the Special Terms. The Contractor shall
include relevant costs in quotation and assume relevant responsibility.
Where the Employer fails to complete the laying of pitch points according to the
agreed type and time and causes the delay of the commencement time, the
completion date shall be extended accordingly. Where the Employer fails to
provide water, electricity and so on according to the agreed quality, quantity
and time, it shall bear the loss caused thereupon to the Contractor. Where the
critical path of the project delays therefore, the completion date shall be
postponed accordingly.


37



--------------------------------------------------------------------------------







7.1.5
Completion of such Approval Formalities as Starting Construction

Before the starting date of construction, the Employer will have completed the
construction starting approval or construction permit, project quality
supervision formality and other necessary permit, license and approvals to be
went through by the Employer.
7.1.6
Approvals to be Obtained by the Employer during Construction

During construction, the Contractor will notify various approval formalities to
be went through by the Employer according to Article 7.2.6, and the Employer
will apply and go through.
If the Employer fails to complete the above-mentioned approval formalities on
time, it shall be responsible for the loss caused to the Contractor due to
idleness of labor force. If the critical path of the project is delayed, the
completion date shall be extended correspondingly.
7.1.7
Provision of Construction Obstacle Data

The Employer will provide the coordinate position of any underground or
above-ground structure, building and other facilities relating to the
construction site according to the content and time agreed in the contract.
Where the Employer has provided according to Subparagraphs (1) and (2) of
Article 5.2.1, it will need not to provide again. With respect to the obstacle
data provided by the Employer after the agreed time in the Contract, the
Contractor may submit a change application according to the provisions relating
to construction change in Article 13.2.3. The Employer shall approve reasonable
requests of the Contractor. The Employer shall approve the reasonable request of
the Contractor. If the Employer fails to provide the above-mentioned
construction obstacle information or the information provided is untrue,
inaccurate or incomplete, the Employer shall be liable for the loss or damage
caused to the Contractor. If the critical path of the project is delayed, the
completion date shall be extended accordingly.
7.1.8
New Construction Obstacles Found by the Contractor

According to the notice sent by the Contractor pursuant to Article 7.2.8, the
Employer will contact certain organization to coordinate and process the
protection of any building, structure, historical and cultural relics, ancient
trees, precious trees, underground pipes, cables, facilities and underground
relics, fossils and tombs that are around and adjacent to the construction site
and may affect the project construction, and shall bear relevant costs.


38



--------------------------------------------------------------------------------







As for any new construction obstacles found, the Contractor may submit a change
application according to Construction Change Scope of Article 13.2.3 (3). The
Employer shall approve reasonable requests of the Contractor. Where the
construction obstacle causes the critical path to the project delayed, the
completion date will be extended accordingly.
7.1.9
Confirmation of Management Plan for Occupational Health, Safety and
Environmental Protection

The Employer will confirm the management plan for “occupational health, safety
and environment protection” within 20 days after it receives such plan submitted
by the Contractor according to Article 7.8. The Employer is entitled to check
the implementation and bring forward any advice with respect to any problem
identified in the check. The Contractor shall correct at its own cost according
to the Employer’s reasonable advice.
7.1.10
Other Obligations

The Employer shall perform other obligations to be performed by the Employer
under the Special Terms.
7.2
Obligations of the Contractor

7.2.1
Line Marking

The Contractor shall be responsible for marking lines to the project, single
work and construction parts and for accuracy therefor.
7.2.2
Design of Construction Organization

The Contractor shall submit to the Employer the design of overall construction
organization 15 days before starting construction or at other time agreed. The
Contractor shall provide the Employer with the construction organization design
of the main single work and main partial project as the construction progresses.
As for any reasonable advice and requirements raised by the Employer, the
Contractor shall correct and complete at its own cost.
The copies of the overall construction organization design and the submission
time, as well as the name of, copies of and time for submitting the construction
organization design of the main single work and main partial work, will be
agreed in the Special Terms.
7.2.3
Submission of Documents for Temporary Land Occupation



39



--------------------------------------------------------------------------------







The Contractor will submit to the Employer the following documents for temporary
occupation according to the time agreed in the Special Terms:
(1)
According to the coordinate position, area, occupation time, and purpose
explanations of warehouse, storage yard and land for roads required for storage
of project materials specified in Article 6.6.1, the Contractor shall separately
list the coordinate position, area, occupation time, and purpose explanation of
the land required to be rent by the Employer;

(2)
the coordinate position, area, occupation time and explanation of purpose of the
construction land, and the coordinate position, area, occupation time and
explanation of purpose of the leased land by the Employer separately;

(3)
The entrance coordinate position of the road through which to enter the
construction site. Specify the direction, length, road width, grade, bridge
load, turn radius and time requirements of the roads required the Contractor to
lay and connected with the urban and rural public roads.

If the above data is failed to be provided timely due to the Contractor’s
reason, and thus cause the entry date agreed in Article 7.1.3 delayed, the
Contractor shall be responsible for any added cost and (or) delayed completion
date.
7.2.4
Temporary Use of Water and Power etc

The Contractor shall submit to the Employer the information including quality,
normal consumption, peak consumption, use time and pitch point location of the
temporary use of water and power etc. for the construction (including storage of
project materials) according to the type of temporary use of water and power
etc. that the Employer is able to provide under the Special Terms 30 days before
construction commencement or on other time agreed by the parties. The Contractor
will be responsible to purchase, install and maintain the meters, and pay fees
to the Employer according to the unit price under the Special Terms according to
Article 7.1.4, unless otherwise agreed by the parties.
If the Contractor fails to submit the above data as agreed herein and thus
causes the cost increase of the Employer and delay of the completion date, the
Contractor will be responsible for that.
7.2.5
Assistance for the Employer to Obtain Such Approvals as Construction
Commencement

The Contractor shall notify the Employer 20 days before construction
commencement to obtain the approvals from relevant departments with respect to
construction commencement or construction permit, project quality supervision
and other permits, licenses and certificates etc. that require the Employer to
obtain. When the Employer


40



--------------------------------------------------------------------------------







needs, the Contractor is obligated to provide assistance. Where the Employer
entrusts the Contractor to go through such formalities on its behalf and the
Contractor accepts, the parties will sign an agreement separately, as attachment
to the contract.
7.2.6
Approvals Notified to Obtain during Construction

During the construction process, if the Contractor needs to request temporarily
to stop water, power and discontinue road traffic, carry out explosion work, or
other work that may damage road, pipes and lines, power, postal office,
telecommunication and other public utilities, due to addition of temporary land
outside of the site, it shall give the Employer 10-day notice to conduct
relevant application and approval formalities, and will at the request by the
Employer, provide relevant documents, materials and certificates etc. required
for the Contractor to provide.
If the Contractor fails to give 10-day notice to the Employer or fails to
provide relevant documents, materials and certificates etc. required for the
Employer to conduct the application, and thus causes the Contractor idles or
stops works or delays the completion date, the Contractor will bear
responsibility.
7.2.7
Provision of Construction Obstacle Data

The Contractor shall submit to the Employer the specific scope and its
coordinate position of the construction site 20 days before starting
construction of each underground or above-ground construction part according to
the Contract. The Employer shall, to the above extent, provide the coordinate
position of relevant underground and above-ground building, structure and other
facilities (excluding the on-site obstacle data provided by the Employer
according to Article 5.2.1 (1) and Article 5.2.1 (2)). With respect to any
on-site obstacle data provided by the Employer after the agreed time, the
provisions relating to construction change under Article 13.2.3 will apply.
Where the Employer has provided relevant above data, if the Contractor causes
any loss, damage and liability due to its failure to perform the obligation of
protection, it shall bear relevant liabilities. If the critical path to the
project is delayed therefor, the Contractor shall catch up with the progress at
its own cost according to Article 4.1.2.
7.2.8
Construction Obstacle Newly Found

When the Contractor finds any building, structure, historical and cultural
relics, ancient trees, precious trees, underground pipes, cables, structures,
relics, fossils and tombs that are around and adjacent to the construction site
and may affect the project construction, it shall immediately take protective
measures, and timely notify the


41



--------------------------------------------------------------------------------







Employer. The newly found construction obstacle will be governed by the
provisions relating to change of construction under Article 13.2.3.
7.2.9
Construction Resources

The Contractor shall procure its personnel, machine, equipment, facilities,
measurement materials, consumable material, revolving materials and other
construction resources, to meet the needs of construction.
7.2.10
Description and Explanation of Design Documents

The Contractor shall explain the intention of the design documents and interpret
the design documents to the construction subcontractor and the supervisor,
before the construction commencement, and timely resolve any problem occurred
during construction.
7.2.11
Protection and Maintenance of the Project

From the commencement date of construction until the date when the Employer
accepts the project and (or) single works, the Contractor shall be responsible
for the protection, maintenance and security of the project or single works, and
protect the project or single works from any loss or damage except for force
majeure.
7.2.12
Site Clearing

The Contractor is responsible to clear the site during the construction and
after the completion of construction, sort out and transport the remnants,
wastes and garbage to the place the Employer or the local department designates.
The fees for site clearing shall be stated in the Special Terms. The Contractor
shall remove the machines, equipment, facilities and temporary work no longer in
use from the site or transport them to the place designated by Employer.
7.2.13
Other Obligations

The Contractor shall perform other obligations to be performed by the Contractor
under the Special Terms.
7.3
Construction Techniques and Methods

The Contractor’s construction techniques and methods will comply with relevant
operating rules, safety rules and quality standards.
The Employer shall confirm or raise advice within 5 days after it receives such
method submitted by the Contractor, and such confirmation and advice of the
Employer will not mitigate or exempt the Contractor’s contractual liabilities.
7.4
Human Resources and Machine Resources



42



--------------------------------------------------------------------------------







7.4.1
The Contractor shall submit to the Employer the list of human resources for
construction according to the format, content, copies and time agreed in the
Special Terms. The list of human resources for construction shall meet the needs
of the construction progress plan. The Contractor will provide the Employer with
the information of the human resources actually entering the site, according to
the format, content, copies and time agreed in the Special Terms.

If the Contractor fails to invest sufficient human resources or types of work
according to the list of human resources for construction, and thus causes the
construction progress obviously falls behind the construction progress plan, the
Employer will be entitled to notify the Contractor to dispatch personnel to the
site within reasonable time according to the type of work and numbers as
specified in the list and catch up with the schedule on its own expense.
Otherwise, the Employer will be entitled to procure the Contractor to
subcontract certain single work or partial project to others, and the Contractor
will be responsible for any cost and time delayed thus occurred.
7.4.2
The Contractor shall submit to the Employer the list of main machines for
construction according to the format, content, copies and time agreed in the
Special Terms. The list of main machines for construction will meet the needs of
the construction progress plan. The Contractor will provide the Employer with
the information of the main machines actually entering the site, according to
the format, content, copies and time agreed in the Special Terms.

If the Contractor fails to invest sufficient main machines according to the list
of human resources for construction, and thus causes the construction progress
obviously falls behind the construction progress plan, the Employer will be
entitled to notify the Contractor to dispatch machines to the site within
reasonable time according to the numbers of machines as specified in the list.
Otherwise, the Employer will be entitled to provide the Contractor with relevant
machines, and the Contractor will be responsible for any cost and time delayed
thus occurred.
7.5
Quality and Inspection

7.5.1
Quality and Inspection

(1)
The Contractor and its subcontractors will accept at any time the supervision
and inspection relating to safety and quality conducted by the Employer and
supervisor. The Contractor shall provide convenience for such supervision and
inspection.

(2)
Where the Employer entrusts a third party to inspect, check, examine and test
the construction quality, it shall notify the Contractor in writing. The
inspection result of such third party will be deemed the inspection result of
the Employer.



43



--------------------------------------------------------------------------------







(3)
The Contractor shall comply with relevant rules relating to construction quality
management, and is responsible for training and examining its operators and
disclosing completely to its operators the drawing, technology, operating rules,
safety procedure and quality standards, and eliminating accident potential.

(4)
According to the provisions of the design documents and construction standards
and the Contract, the Contractor shall be responsible for preparing programs for
construction tests and detection, and conducting inspection, examining, check
and test on project materials (including construction components). The
Contractor shall not use any substandard equipment, materials, and parts. The
Contractor is also obligated to repair and (or) replace the substandard project
materials at its own cost, and will be responsible for any delay of the
completion date. If the construction materials provided by the Employer are not
proved to be unqualified after check, inspection, detection and test by the
Contractor, the Employer shall repair and (or) replace it at its own expense.
Where the critical path delays therefore, the completion date shall be postponed
accordingly. The Employer shall bear the additional costs incurred by the
Contractor.

(5)
The construction by the Contractor shall comply with the quality standards
agreed by the Contract. The evaluation of construction quality will be subject
to the quality test evaluation standards agreed in the contract. As for the
construction part that does not comply with the quality standards, the
Contractor shall carry out repair, reworking or replacement etc. at its own
cost, and will be responsible for any delay of the completion date.

7.5.2
Quality inspection part and inspection participant. The quality inspection part
includes the part inspected by the Employer, supervisor and the Contractor; the
part inspected by the supervisor and the Contractor; the part inspected by a
third party and (or) the Contractor. The part, inspection standards and
inspection form relating to the construction quality are set forth in the
Special Terms.

According to the above provisions, the Contractor shall report the parts that
have been inspected as qualified by it to the Employer or supervisor for the
record. The Employer and project director have the right to select to inspect or
fully inspect the recorded part.
7.5.3
Notify the participating units to inspect. When the Contractor inspects, checks,
examines and tests by itself and finds it qualified, it will notify relevant
participating units to participate in inspection within 24 hours, according to
the inspection part and participating units specified in Article 7.5.2 of the
Special Terms. If the participants fail to timely participate in the inspection,
the Contractor shall send the self-inspected result to the Employer and (or)
supervisor for signature within 24 hours after the inspection. The failure of
signature after 24 hours shall be deemed that the QC result



44



--------------------------------------------------------------------------------







has been recognized by the Employer. The Employer may send a notice of such QC
result that is deemed to have been confirmed by the Employer and (or) supervisor
within 3 days afterwards.
7.5.4
Right to inspect quality. The Employer and its authorized supervisor or third
party, without affecting the Contractor’s normal operation, is entitled to
supervise, inspect, check, examine and test any construction area. The
Contractor shall provide convenience for such quality inspections. If the
Employer finds any quality defects caused due to the Contractor’s reason upon
quality inspection, it is entitled to request the Contractor to repair, suspend,
dismantle, rework, reconstruct, or replace. The Contractor will bear any
expenses thus added, and will not be granted any extension for the completion
date.

7.5.5
Re-inspect the quality. According to the provisions of Article 7.5.3, as for any
project part qualified for the quality inspection, the Employer is entitled to
conduct re-inspection, without affecting the normal construction of the project.
If the Employer’s result of inspection, examination, check and test is
disqualified, the cost incurred thus will be borne by the Contractor, and the
completion date will not be extended in case of key project access delayed. If
the result of inspection, examination, check and test is qualified, increased
costs of the Contractor shall be borne by the Employer. Where the critical path
of the project is delayed, the completion date shall be postponed accordingly.

7.5.6
The Employer shall be responsible for any additional construction costs incurred
due to any instruction error of the Employer 's representative and (or)
supervisor or any other cause irrelevant to the Contractor. Where the critical
path of the project delays, the completion date shall correspondingly postponed.

7.6
Concealed Work and Intermediate Acceptance

7.6.1
Concealed work and intermediate acceptance. The type, part, inspection content,
quality inspection standards, form and participants relating to the concealed
work and intermediate inspection to be inspected are agreed in the Special
Terms.

7.6.2
Acceptance notice and acceptance. As for the concealed work and intermediate
acceptance part qualified upon its own inspection, the Contractor shall notify
in writing the Employer and (or) supervisor to accept 48 hours before the
acceptance of the concealed work or intermediate acceptance. The notice shall
include the contents of the concealed and intermediate acceptance and time and
place of acceptance. For qualified acceptance, the parties shall sign in the
acceptance record and may cover and carry out follow-up work, and prepare and
submit information of and concealed works and relevant information required by
the Employer or supervisor.



45



--------------------------------------------------------------------------------







If the Employer and (or) supervisor fails to sign off the acceptance record 24
hours after the acceptance, it will be deemed that the Employer and (or)
supervisor has accepted the acceptance record, and the Contractor may conceal or
conduct other subsequent work. If the Employer and (or) supervisor inspects and
finds it disqualified, the Contractor shall correct within the time limit
specified by the Employer and (or) supervisor, and re-notify the Employer and
(or) supervisor to conduct inspection.
7.6.3
Fail to participate in the inspection timely. If the Employer and (or)
supervisor fail to participate in the inspection of the concealed work or
intermediate inspection of parts, they shall submit an extension request to the
Contractor in writing within 24 hours after they receive the inspection notice,
and the extension will not exceed 48 hours. If the Employer fails to request
extension of inspection according to the above period, and fails to participant
in the inspection, the Contractor may inspect by itself, and its inspection
record will be deemed accepted by the Employer and supervisor.

If the requirement of the Employer and (or) supervisor for delay in acceptance
causes the delay in the critical path, the completion date shall be extended
accordingly; the Employer shall be responsible for the loss arising from project
suspension and idleness of labor force caused to the Contractor.
7.6.4
Re-inspection. The Employer and (or) supervisor may at any time are entitled to
request re-inspection on any accepted concealed work. The Contractor shall
remove the cover, server or drill as requested, and will cover or repair after
the inspection. If the concealed work is disqualified upon inspection, the cost
thus incurred will be borne by the Contractor. The completion date will not be
extended. Upon the passing of the inspection, the Employer shall bear the
additional costs incurred by the Contractor. For any delay in the critical path
of the project, the completion date shall be extended accordingly.

7.7
Dispute over Construction Quality Result

7.7.1
Any dispute over construction quality result between the parties will be first
resolved through negotiation. If the parties fail to reach an agreement upon
negotiation, they may entrust a qualified project quality testing organization
agreed by them to conduct detection.

According to the appraisal result of the testing organization, if the Contractor
is responsible, the cost added or completion date delayed will be borne by the
Contractor; if the Employer is responsible, the cost added thus will be borne by
the Employer, and if the critical path to the project is delayed, the completion
date will be extended.
7.7.2
If both parties are responsible according to the appraisal result of the testing
organization, the cost will be shared by the parties upon negotiation according
to their



46



--------------------------------------------------------------------------------







respective liability; if any critical path to the project is thus caused, the
parties will negotiate the extension time of the completion date. If the parties
fail to reach an agreement with respect to the sharing of cost, extension of
completion date, the provisions relating to disputes and resolution in Article
16.3 will be applied.
7.8
Occupational Health, Safety, and Environment Protection

7.8.1
Management of Occupational Health, Safety, and Environment Protection

(1)
The parties are obliged to conform to relevant laws relating to health, safety
and environment protection.

(2)
Management implementation plan for occupational health, safety and environment
protection. The Contractor shall submit the management implementation plan for
occupational health, safety and environment protection to the Employer before
commencement of on-site construction or other time agreed. The management and
implementing fee for such plan is included in the contract price. The Employer
shall submit any advice within 15 days after it receives such plan and confirm
such plan. The Contractor shall carry out amendment according to the Employer’s
advice at its own cost. The number of copies and submission time of the
management implementation plan for occupational health, safety and environment
protection are agreed in the Special Terms.

(3)
During the process when the Contractor implements the management implementation
plan for occupational health, safety and environment protection, if the Employer
needs to take any special measure outside of such plan, it will be taken as a
change according to the provisions relating to change and contract price
adjustment under Article 13.

(4)
The Contractor shall ensure all its employees on the site and all its
subcontractor’s employees have sufficient training and experience, and are
capable of the management of occupational health, safety and environment
protection.

(5)
The Contractor shall comply with all laws and regulations relating to on-site
occupational health, safety and environmental protection with respect to
implementation of this project and use of the construction facilities, and
complete relevant formalities according to the provisions.

(6)
The Contractor shall, for the part starting construction on the site, set up
occupational health protection conditions and safety facilities, adopt
environmental protection measures etc., and provide conditions for the Employer
to obtain construction permit. Where the approval for construction permit is
delayed due to the



47



--------------------------------------------------------------------------------







Contractor’s reason, and thus causes the expenses added or the critical path to
the project delayed, the Contractor will bear liability.
(7)
The Contractor shall equip with professional engineers or managers who are
responsible for managing, supervising and directing employees’ occupational
health, safety protection and environmental protection. The Contractor shall be
responsible for the conducts of its subcontractor.

(8)
The Contractor shall accept at any time the supervision and inspection relating
to occupational health, safety and environmental protection by inspectors of
relevant administrative department, industrial organization, the Employer,
supervisor, and will provide convenience therefor.

7.8.2
Occupational Health Management on Site

(1)
The Contractor shall comply with applicable laws relating to occupational health
and the contract (including provisions relating to employment, occupational
health, safety, benefit etc.), and be responsible for the occupational health
and protection of is personnel during the construction on the site.

(2)
The Contractor shall comply with applicable labor regulations, protect the
lawful rights and interest of its employees, including the right to rest, and
provide its employees on site with the labor protection articles, protective
appliance, heatstroke protection articles, necessary accommodation conditions
and safe production facilities.

(3)
The Contractor shall provide its construction employees with occupational health
knowledge training relating to work, disclose completely to such employees the
dangerous factors, safety operation rules, take efficient measures, and provide
protective appliance for personal injury according to relevant provisions.

(4)
The Contractor shall set up signs and instructions on poisonous and hazardous
area. The Employer shall bear the liabilities and expenses for any damage caused
by the reason that the Employer and its entrusted personnel enter the operation
area without the permission of the Contractor and without relevant protective
equipment.

(5)
The Contractor shall carry out prevention inspection over poisonous and
hazardous positions, and correct the disqualified protective facilities,
appliance, and set-ups, to eliminate any potential factors endangering
occupational health.

(6)
The Contractor shall take healthy and anti-epidemic measures, equip with medical
staff and emergency facilities, keep the dietetic hygiene of dining room, keep
the healthy environment of its living area and around, and protect the
construction person’s health.



48



--------------------------------------------------------------------------------







7.8.3
Safety Management on Site

(1)
The Employer and supervisor shall provide safety education on their personnel on
the site, provide necessary personal safety articles, and take responsibility
for the accidents caused by their personnel. The Employer and supervisor may not
order the Contractor to violate relevant safety regulations relating to safe
construction, safe operation and completion test and (or) after-completion test.
Where any personal injury and property damage occur due to the reasons of the
Contractor, supervisor and on-site personnel, the Employer shall bear relevant
liabilities and the costs incurred. When the critical path of the project is
delayed, the completion date shall be extended.

If any personal injury or property damage is caused due to the Contractor’s
violation of relevant safety regulations relating to any safe construction, safe
operation, completion test and (or) after-completion test, and critical path to
the project is delayed, the Contractor will take responsibility.
(2)
The personnel of the parties shall follow the instructions relating to
prohibition of passing, including prohibiting entering working site and the
special areas of temporary working site. If either party fails to follow such
provisions and thus causes any injury, damage or loss, it will bear the
responsibility.

(3)
The Contractor shall be responsible for the site safety work according to the
provisions of the contract, including its subcontractor’s site. The site that
has conditions will be closed. According to the project characters, relevant
safety technology measures shall be formulated in the construction organization
design documents, and special safety construction organization design will be
prepared with respect to any project part that has high professionalism,
including protect safety, prevent danger and prevent fire etc.

(4)
The Contractor (including the Contractor’s subcontractor, supplier and
transporter) shall take preventive measures to ensure the roads, bridges and
underground facilities etc. on the site and accessing to the site from any
damage, except as otherwise agreed in the Special Terms. If the Contractor fails
to take any preventive measures and thus cause damage and (or) delay of
completion date, it will take responsibility therefor.

(5)
The Contractor shall provide its construction personnel with safe operation
training, disclose completely to their personnel safe operation rules, take safe
protective measures, set up safety alerting signs and instructions, carry out
safety inspection, and eliminate accidental potentials.



49



--------------------------------------------------------------------------------







(6)
When the Contractor works at the area and site of power plant, electrical lines,
underground pipes, sealed shockproof workshop, high temperature high pressure,
explosive or inflammable area and site, and adjacent to street and traffic road,
it shall take protective measures for any damage that may cause to the
construction site and adjacent building, structure and the special working
environment. Before starting construction, the Contractor must submit the
protective measures plan to the Employer and (or) supervisor, and will implement
such plan upon approval. The recognition of the Employer and (or) supervisor
will not mitigate or exempt the Contractor’s liability.

(7)
When the Contractor carries out blasting, radioactive, electrifying, poisonous
and explosive and inflammable, poisonous and corrosive work (including
transportation, storage and keeping), it shall give written notice to the
Employer and (or) supervisor 10 days before construction, and submit
corresponding safety protective measures plan, and implement such plan after
approval. The recognition of the Employer and (or) supervisor will not mitigate
or exempt the Contractor’s liability.

(8)
Inspection of safety protection. Before starting work, the Contractor shall
notify the representative of the Employer and (or) supervisor to inspect the
safety protective measures plan submitted by it, and the setup of safety
measures around the site, safety channels, safety appliances and fire-protection
appliances, and the hidden danger that may be caused to the environment, and
will correct at its own cost according to the correction advice raised by the
Employer and (or) supervisor. The inspection and advice of the Employer and (or)
supervisor will not mitigate or exempt the Contractor’s contractual liability.

7.8.4
On-Site Management of Environmental Protection

(1)
During the construction on the site, the Contractor will be responsible to
protect the building, structure, historical and cultural relics, ancient trees,
precious trees, underground pipes, cables, facilities and underground relics,
fossils and tombs. If any damage, loss or compensation is increased and (or) the
completion date is delayed due to the Contractor fails to send notice to the
Employer and fail to obtain further direction from the Employer, the Contractor
will bear corresponding liability.

(2)
The Contractor shall take measures, and be responsible to control and (or)
dispose of the pollution and damage to environment by dust, waste gas, waste
water, solid waste and noise, and will be responsible for any increased damage,
compensation and penalty and (or) delayed completion date arising therefrom.



50



--------------------------------------------------------------------------------







(3)
The Contractor will timely or periodically transport the remnant or waste on the
construction site to the location designated by the Employer or the local
administrative departments, to avoid pollution to the environment around or to
the work. The Contractor will be responsible for any penalty imposed by the
local administrative departments and compensation increased due to its failure
to comply with the foregoing provisions.

7.8.5
Accident Handling

(1)
When the personnel of the Contractor (including its subcontractor) dies or is
damaged during operation process on site, the Contractor shall immediately take
care measures, and immediately report to the Employer and (or) rescue
organization, and the Employer is obligated to provide necessary conditions for
such rescue. The Contractor shall protect the site and take measure to prevent
the expansion of the accident.

(2)
The Contractor shall immediately report the significant injury, significant
property and environmental damage and other safety accident to relevant
department, and immediately notify the Employer’s representative and supervisor.
Meanwhile, the requirements of relevant governmental department will be
followed.

(3)
Any dispute over accident liability between the parties shall be resolved in
accordance with the dispute and arbitration procedure agreed in Article 16.3.

(4)
If the construction project causes personal injury or property damage during the
reasonable use period or equipment warranty period due to the Contractor’s
reason, the Contractor will bear liability for damages.

(5)
If any employee suffers food poisoning and occupational healthy accidents due to
the Contractor’s reason, the Contractor will take relevant responsibility.

8.
Completion Tests

This Contract includes the completion tests which shall be conducted as follows.
8.1
Obligations of the Completion Tests

8.1.1
The Contractor’s Obligations

(1)
Before the commencement of the completion tests of a single work and (or) the
project, the Contractor shall complete the construction (excluding the working
position left for the completion tests and after completion and defect remedy
and a little ending works which will not affect the completion tests) for the
single works and (or) the project and shall also complete the inspection, test,
detection and experiment on the construction parts under the Contract.



51



--------------------------------------------------------------------------------







(2)
Before the completion tests, the Contractor shall submit to the Employer the
related quality check data and as-built data according to Article 7.6 Covered
Works and Intermediate Acceptance Position.

(3)
According to Article 10 Post-Completion Test, if the Contractor shall instruct
the Employer to carry out the post-completion tests, the Contractor shall
compete the maintenance personnel training stated in Article 5.4, and shall
submit the operation and maintenance manual in Article 5.2.4 before the
completion tests.

(4)
The Contractor shall submit the testing program to the Employer at least 20 days
prior to the date when the works is ready for the completion tests. The Employer
shall respond to the program with its opinion and suggestion within 10 days.
Then the Contractor shall revise at its own cost the program according to the
Employer’s reasonable advice and comments. The program confirmed by the Employer
shall become an appendix to the contract, and shall be carried out by the
Contractor. The Employer's confirmation will not relieve or exempt the
Contractor’s contractual obligations. The completion test program shall
cover:    

1）
the basis and principle for preparing the testing program;

2）
organization structure and post appointment;

3）
testing procedure and testing conditions for single works completion tests;

4）
testing procedure and testing conditions for one piece, monomer, and linkage
tests;

5）
the types and performance standard of equipment, materials, and components for
the tests and the format of the tests and acceptance;

6）
quality and consumption requirement for water, electricity, and power and etc.;

7）
safety procedure, safety measures and protection facilities;

8）
progress plan, measures, labor and machinery arrangement for the completion
tests

9）
Others.

The number of copies to be submitted and the time of the submission of the
completion test program shall be stated in the Special Terms.
(5)
The completion tests for the Contractor shall include the completion tests for
project materials provided by the Contractor in accordance with Article 6.1.2
and completion tests conducted the Contractor for project materials with the
entrustment of the Employer under Article 8.1.2 (3).



52



--------------------------------------------------------------------------------







(6)
The Contractor shall complete the completion tests in accordance with the
testing conditions, testing procedure and the standards, specification and data
according to Article 5.2.3 (3).

8.1.2
Employer’s Obligations

(1)
The Employer shall supply electricity, water, and power and consumption
materials supplied by the Employer and so on according to the testing program
confirmed by the Employer. All those supplied shall satisfy the need of the
completion tests for quality, time, and consumption quantity.

(2)
When the consumables and spare parts for completed tests to be provided by the
Contractor based on the Contract are exhausted or insufficient, the Employer is
obliged to supply the stock consumption materials and spare parts for the
completion tests. For damage caused by the Contractor or insufficient
consumables and spare parts provided by the Contractor, the Employer may deduct
the corresponding costs from the contract price; for those reasonably consumed
or damaged by the Employer, the Employer shall supply them free of charge.

(3)
The contract price includes the service charge for the completion tests to be
done by Contractor for the project materials supplied by Employer under Article
6.1.1. The entrustment of the Employer to the Contractor for completion tests
during the performance herein shall be handled as a change in accordance with
Article 13 Modification and Contract Price Adjustment.

(4)
The Contractor shall conduct completion tests entrusted by the Employer for
project materials in accordance with Item (3) of this Paragraph based on the
testing conditions and testing procedure provided by Employer. The testing
result shall conform to the standards, specification, and data under Article
5.2.3 (3), and the Employer shall be responsible for the testing result of the
part.

8.1.3
Leader’s Organization of Completion Tests. The leader’s organization is in
charge of leading, organizing, and coordinating the tests. The Contractor shall
supply the labor and equipment, and complete the tests. The Employer shall
organize, coordinate, and furnish the related conditions of the testing program
and check and accept the completion tests.

8.2
Acceptance Check of the Completion Tests

8.2.1
The Contractor shall carry out acceptance check in accordance with the
standards, specification, and data under Article 5.2.3 (3) and completion test
program under subparagraph 5) of Article 8.1.1 (4).



53



--------------------------------------------------------------------------------







8.2.2
The Contractor shall check the conditions supplied by the parties before the
completion tests according to Article 8.1.1. Where the conditions are met, the
personnel of the parties shall sign for confirmation. The Employer shall be
liable for any suffered by the Contractor from idleness of labor force due to
delay of completion test conditions provided by the Employer. Where the
completion test schedule delays, the completion date shall be postponed
correspondingly; where the Contractor fails to fulfill the conditions for
completion tests and causes any delay of the progress of the completion tests,
it shall, at its own expense, catch up with the schedule according to Article
4.1.2.

8.2.3
The Contractor shall, at least 36 hours prior to the start of each test, send
notice to the Employer and (or) supervisor about the name, content, place, and
acceptance time of the test. The Employer and (or) supervisor shall, within 24
hours after receiving the notice, reply the Contractor in written form. The
parties shall sign the test data sheet and the acceptance form after the test is
passed.

The failure of the Employer and (or) supervisor to sign the test data sheet and
acceptance form within 24 hours after the test is passed shall be deemed that
they have accepted the test. The Contractor may cover the works and do the
following work.
If the test is not passed, the Contractor shall make correction within the time
required by the Employer and (or) supervisor and notify the Employer and (or)
supervisor for re-acceptance.
8.2.4
If the Employer and (or) supervisor fails to attend the test and acceptance,
they shall, within 24 hours after receiving the notice, they shall advise the
Contractor in writing to delay the test but the delayed period shall not exceed
24 hours. If the Employer and (or) supervisor fails to attend the test without
advising the delayed test within the previous time limit, the Contractor may
carry out the test by itself and the test result shall be deemed to have been
accepted by Employer and (or) supervisor.

8.2.5
No matter whether the Employer and (or) supervisor attends the completion test
and acceptance, the Employer is entitled to order a retest. When the retest is
not passed due the reasons of the Contractor, the Contractor shall bear the
additional cost and the completion time shall not be extended if the completion
test progress delays thereupon; If the re-test passes, the additional cost of
the Contractor and / or the extension of the completion date shall be processed
as a change in accordance with the provisions of changes and the contract price
adjustment under Article 13.

8.2.6
Agreement of the Date for Acceptance of Completion Tests

(1)
Date and Time for acceptance of a certain completion test: the date and time of
passing such completion test shall be taken as the date and time of acceptance
of such completion test;



54



--------------------------------------------------------------------------------







(2)
Date and Time for acceptance of the completion test of a single work: the date
and time of passing the last completion test therein shall be taken as the date
and time of acceptance of the completion test of such single work;

(3)
Date and Time for acceptance of the completion test of the project: the date and
time of passing the completion test of the last single work shall be taken as
the date and time of acceptance of the completion test of the overall project.

8.3
Safety and Check of Completion Tests

8.3.1
The Contractor shall establish a safe operation proposal including safety
procedure, safety system, fire prevention measures, accident report system and
accident handling program for electric shock hazard, flammable and combustible
hazard, high temperature and pressure, pressure test and operation of mechanical
equipment etc. in accordance with Article 7.8 Occupational Health, Safety, and
Environment Protection and in combination of the characteristics of electricity
supply, water supply, supply of natural gas, pressure test, leakage check, purge
and rotation etc. It shall also submit the proposal to the Employer for
confirmation. The Contractor shall correct the proposal at its own cost
according to the Employer’s reasonable suggestion, advice and requirements and
shall execute it after approval by the Employer. The Employer’s such approval
shall not release the Contractor’s contractual obligations. The expenditure
incurred by the Contractor for supplying the safety protection measures and
tools has been included in the contract price.

8.3.2
The Contractor shall train its employees for safety operation of the completion
tests and shall make them clear about the safety operation procedure, site
environment, operation system, emergency treatment and etc. of the completion
tests.

8.3.3
The Employer and (or) supervisor shall educate their managerial personnel and
operation and maintenance personnel for safety operation of the completion tests
in accordance with the safety regulation, safety system, safety measures, and
etc. of the confirmed safety program of the completion tests, and shall supply
the protection facilities for their supervising and checking personnel at its
own cost.

8.3.4
The Employer and (or) supervisor is entitled to supervise and check the
Contractor’s work listed in the safety program of the completion tests and to
order the Contractor to correct the faults found, and the Contractor shall
correct it according to the order and the additional cost incurred shall be
borne by the Contractor. Where the completion tests delay therefore, the
Contractor shall catch up with the schedule at its own cost according to Article
4.1.2.

8.3.5
In accordance with the decisions made by the leading organ of completion tests
under Article 8.1.3, the parties shall closely cooperate with each other to
carry out



55



--------------------------------------------------------------------------------







organization, execution, and coordination of the completion tests and prevent
any personal injury and accident.
The Employer shall bear the costs and compensation for any accident caused by
the Employer. The completion tests delayed therefore shall entitle the
Contractor to a corresponding extension of time for completion.
The Contractor shall bear the costs and compensation for the accidents caused by
the Contractor. Where the completion tests delay therefore, the Contractor shall
catch up with the schedule at its own cost according to Article 4.1.2.
8.4
Delayed Completion Tests

8.4.1
The Contractor shall catch up with at its own cost the progress plan for the
completion tests delayed by the Contractor according to Article 4.1.2.

8.4.2
The Contractor shall bear the delay damages according to Article 4.5 Delay
Damages if the completion time of the project agreed herein delays due to the
completion tests delayed by the Contractor.

8.4.3
Where the Contractor fails to carry out a certain completion test according to
the test schedule decided by the leading organ of completion tests without
reasonable reason, and also fails to carry out the test within 10 days after
receiving the notice sent by the leading organ, the Contractor shall bear the
delay damages if it causes delay of the completion time. Also, the Employer is
entitled to organize the completion test. The cost arising therefrom shall be
borne by the Contractor.

8.4.4
Where the Employer fails to perform its obligations under Article 8.1.2 and
causes delay of the Contractor’s completion tests, the Employer shall bear the
reasonable expenses therefore incurred by the Contractor. Where the completion
test schedule is delayed, the completion date shall be postponed accordingly.

8.5
Retest and Acceptance

8.5.1
If the Contractor fails to pass the related completion test, the test shall be
repeated according to (6) of Article 8.1.1 and shall be checked and accepted
according to Article 8.2.

8.5.2
No matter whether the Employer and (or) supervisor attends the completion tests
and acceptance, the Employer is entitled to inform the Contractor to repeat the
completion test the Contractor has not passed according to (6) of Article 8.1.1
and the works shall also be checked and accepted according to Article 8.2.

8.6
Failure to Pass Completion Tests



56



--------------------------------------------------------------------------------







8.6.1
If the failure to pass the completion test is due to the following reasons by
the Employer, the cost incurred by the Contractor for carrying out the test
shall be borne by the Employer and the time for completion shall be extended for
the period by which the completion test is delayed:

(1)
The Employer fails to supply the testing conditions such as electricity, water,
and power according to the technical data in the confirmed testing program,
which has resulted in the failure to pass the test;

(2)
The Employer instructs the Contractor to carry out the completion test according
to the Employer’s testing conditions, testing procedure, and testing method,
resulting in the failure to pass the test;

(3)
The Employer disturbs the completion test carried out by the Contractor,
resulting in the failure to pass the test;

(4)
Other Employer’s responsibilities resulting in the failure to pass the test.

8.6.2
If the failure to pass the test is due to the Contractor’s responsibility, the
test may be redone for at most twice. If the acceptance standards are still not
reached after the two redone tests, related costs, completion date and related
matters shall be handled as follows.

(1)
If the failure to pass the test does not substantially affect the works
operation and usage, the Contractor may repair it by itself. If it cannot be
repaired, the Employer is entitled to deduct the corresponding contract price
for the failure and then the test is deemed to be passed;

(2)
If the failure to pass the completion test does not substantially affect the
operation and use of a single work, the Employer may deduct the contract price
of such work accordingly, and the test is deemed passed; if the completion date
is delayed, the Contractor shall be liable for delay damages.

(3)
If the failure to pass the test does substantially affect the operation and use
of the works, the Employer is entitled to require the Contractor to replace the
related part and carry out a further completion test. The additional cost
incurred by the Employer shall be borne by the Contractor. The Contractor shall
also bear the delay damages for the delayed time for completion;

(4)
If the failure to pass the test makes any main part of the single works lose the
function of production and use, the Employer is entitled to require the
Contractor to replace the related part. The Contractor shall bear the additional
cost incurred therefore; if the completion time delays, the Contractor shall
bear delay damages. The Contractor shall bear the additional cost incurred
therefore to the Employer;



57



--------------------------------------------------------------------------------







(5)
If the failure to pass the test makes the whole project lose the production and
(or) use function, the Employer is entitled to require the Contractor to
redesign and replace the related part. The Contractor shall bear the additional
cost (including the cost of the Employer) therefore incurred; if the completion
date delays, the Contractor shall bear delay damages. The Employer is entitled
to claim against the Contractor for damages according to the compensation
agreement of the Employer under Article 16.2.1 or terminate the Contract
according to Article 18.1.2 (7).

8.7
Dispute on Results of Completion Tests

8.7.1
Resolution through negotiation: any dispute of the parties on any completion
test result shall first be settled through negotiation.

8.7.2
Authentication entrustment: Where the parties fail to resolve the dispute after
negotiation, they may jointly entrust a qualified authentication agency for
authentication. After authentication, the dispute shall be settled according to
the following:

(1)
if the Contractor is responsible, the Contractor shall bear the authentication
fee and the additional reasonable cost therefore incurred by the Employer and
the time for completion shall not be extended;

(2)
if the Employer is responsible, the Employer shall bear the authentication fee
and the additional reasonable cost therefore incurred by the Contractor and the
time for completion shall be extended accordingly;

(3)
If the parties are responsible, the fee shall be shared by the parties
accordingly with the proportion of the responsibility of each party. They shall
also negotiate the extension of the completion date according to the delay of
the completion test schedule.

8.7.3
If the parties have any dispute on the authentication result given by the
authentication agency, the dispute shall be resolved in accordance with the
provisions of disputes and rulings under Article 16.3.

9.
Take-Over of the Project

9.1
Take-Over of the Project

9.1.1
Take-over of single works and (or) the project. According to specific
circumstances and characteristics, take-over of single works and (or) the
project shall be agreed in the Special Terms.

(1)
In accordance with the agreement of post-completion tests under Article 10, if
the Contractor shall instruct the Employer to    carry out post-completion tests
for single



58



--------------------------------------------------------------------------------







works and (or) the project and shall be responsible for assessment of
commissioning. The sequence and time arrangement for taking over single works or
the time arrangement for taking over the project shall be agreed in the Special
Terms.
If the Employer is responsible for post-completion tests for single works and
(or) the project and assessment of commissioning, the date for taking over the
project or the sequence and time arrangement for taking over single works shall
be agreed in the Special Terms.
(2)
For single works and (or) the project without completion tests and
post-completion tests, the Contractor shall complete the outstanding work and
defect remedying work and make the works conform to the contract requirement and
acceptance standards, and then do the hand-over and acceptance work in
accordance with the contract.

9.1.2
Data submitted by the Contractor for take-over of the project: besides the data
already submitted under Article 8.1.1 (1) to Article 8.1.1 (3), the Special
Terms shall state the type, content, and number of copies and submission time of
the acceptance data completed by completion tests.

9.2
Take-Over Certificate

9.2.1
The Contractor shall submit to the Employer an application for the take-over
certificate within 10 days after single works and (or) the project become ready
for acceptance. The Employer shall organize the acceptance within 10 days after
receiving the application and issue the take-over certificate for the project
and (or) single works.

The date of taking over single works shall be the date stated in Article 8.2.6
(2).
The date of taking over the project shall be the date stated in Article 8.2.6
(3).
9.2.2
Outstanding work and defect remedying work: for the works and (or) single works,
the outstanding work and defects which will not substantially affect the use of
the works shall not be the reason for the Employer to reject the works. The
reasonable time limit agreed upon by the Employer and Contractor for completion
of such outstanding work and remedying of the defect can be an appendix to the
take-over certificate.

9.3
Responsibilities after Taking Over the Project

9.3.1
Security responsibility: the Employer shall be responsible for the security of
the works after single works and (or) the project is taken over.

9.3.2
Custody responsibility: the Employer shall be responsible for the custody of
single works and (or) the project after they are taken over, and for maintenance
and repair



59



--------------------------------------------------------------------------------







thereof except for the part and area where the defect remedying work and minor
outstanding work to be completed by the Contractor.
9.3.3
Insuring responsibility. If the Contractor is the insuring party for the
construction period under the Contract, it shall be responsible for insuring the
project and retain the insurance valid until the date of the Employer’s
take-over of the project according to Article 9.2.1. The Employer shall be the
insuring party thereafter.

9.4
Failure to Take Over the Project

9.4.1
Failure to take over the project. If the Employer fails to organize take-over
within 15 days after receiving the Contractor’s application for take-over
certificate for single works and (or) the project, the application shall be
deemed to be accepted by the Employer. The Employer shall undertake related
responsibilities under Article 9.3 after the 16th day of receiving the previous
application.

9.4.2
Failure to take over the project as agreed. If the Contractor fails to submit an
application for take-over certificate for single works and (or) the project or
fails to meet take-over conditions for single works or the project, the Employer
is entitled to refuse to take over single works and (or) the project.

If the Employer fails to observe this Article and use or force to take over
single works and (or) the project, it shall bear related responsibilities under
Article 9.3 and liabilities for any loss, damage, harm and (or) compensation as
a result of use or operation of the single works and (or) the project used or
forced to be taken over.
10.
Post-Completion Test

Where the project hereunder includes post-completion tests, the parties shall
conform to the following provisions.
10.1
Rights and Obligations

10.1.1
Rights and Obligations of the Employer

(1)
The Employer is entitled to review and approve the proposal of post-completion
tests prepared by it with the assistance of the Contractor under Article 10.1.2
(2). The approval by the Employer shall not release the Contractor’s contractual
obligations.

(2)
The Employer shall organize a joint coordination and leading organ for
post-completion tests. The organ shall be organized and led by the Employer and
guided by the Contractor, in order to divide work, organize preparation work for
post-completion tests, and complete the post-completion tests and commissioning
assessment in accordance with the approved proposal for post-completion tests.



60



--------------------------------------------------------------------------------







The setting proposal and divisions and duties of the joint coordination and
leading organ shall become a part of the contract.
(3)
The Employer is entitled to accept or reject by notification the advice
suggested by the Contractor according to Article 10.1.2 (4). In case the above
advice is not accepted by the Employer, the Contractor shall still act according
to the organization and arrangement under Item (2) of this Paragraph. The
Employer shall be responsible for any accident, personal injury or damage
arising from the Contractor’s implementation of the Employer’s arrangement.

(4)
The organization, arrangement, order, and notice sent by the Employer to the
Contractor during the period of post-completion tests shall be in writing and
sent to the project manager of the Contractor. The project manager shall sign on
the receipt with receiving date, time and signature.

(5)
The Employer is entitled to give oral instruction to the Contractor in emergency
and the Contractor shall carry it out immediately. If the Contractor fails to do
so, it shall be responsible for any accident, personal injury, and damage to the
works arising therefrom. The Employer shall send the instruction in written form
to the project manager of the Contractor within 12 hours after the oral
instruction is given.

(6)
Other obligations and work of the Employer during the period of post-completion
tests shall be agreed in the Special Terms.

10.1.2
Obligations and Responsibilities of the Contractor

(1)
The Contractor shall send the personnel with relevant qualification and
experience to guide the post-completion tests under the arrangement of the
above-mentioned joint coordination and leading organ for post-completion tests
formed by the Employer. The driving manager and instructors sent by the
Contractor shall not leave the site without prior approval of the Employer
during the period of post-completion tests.

(2)
The Contractor shall assist the Employer in preparing a program for
post-completion tests according to the contract and characteristics of
post-completion tests and completing the preparation before post-completion
tests. The program shall include operation and testing procedure, resource
conditions, testing conditions, operation instruction, safety instruction,
accident treatment procedure and progress schedule etc. for the project, single
works and their relevant parts. The program shall be implemented after it is
reviewed and approved by the Employer. The number of copies and time of the
program for post-completion tests shall be agreed in the Special Terms.



61



--------------------------------------------------------------------------------







(3)
Where the Contractor fails to execute the Employer’s arrangement, instruction,
and notice, the Employer shall be responsible for any accident, personal injury,
and damage to the project thereupon caused.

(4)
The Contractor is obliged to give advice for the Employer’s arrangement,
instruction, and notice and state reasons therefore.

(5)
The Contractor shall carry out immediately operation, work and task according to
the Employer’s oral instruction in emergency. The Contractor shall make notes of
such instruction and the implementation thereof. The Employer shall send the
instruction in written form to the Contractor within 12 hours after the oral
instruction is given.

If the Employer fails to deliver the written instruction mentioned above within
12 hours to the Contractor, the Contractor and its project manager is entitled
to send a written form of the oral instruction to the Employer within 24 hours
after receiving the oral instruction, the Employer shall sign the receipt and
also indicate thereon the date and time of receiving the written form of oral
instruction. The receipt is deemed confirmed by the Employer if the Employer
fails to sign the receipt within 24 hours.
The Employer shall bear the responsibility for any accident, personal injury,
damage to the project and increase of costs due to the Contractor’s execution of
its oral instructions. However, the Contractor shall be responsible for any
accident, personal injury, damage to the project and increase of costs due to
its wrong execution of the above oral instructions.
(6)
Liabilities of defects in the operation and maintenance manual. The Contractor
shall be responsible for any accident, personal injury and damage to the project
caused by the defects of the operation and maintenance manual furnished by the
Contractor. Where the operating instructions provided by the Employer (including
its patentee) have any defect and cause defects in the Contractor's operation
manual, Therefore, the Employer shall be liable for any accident, personal
injury, damage to the Project, and increase of the Contractor’s costs arising
therefrom.

(7)
Other obligations and work of the Contractor during the period of
post-completion tests according to the contract and (or) relevant industry shall
be agreed in the Special Terms.

10.2
Procedure of Post-Completion Tests

10.2.1
The Employer shall supply all electricity, water, fuel, power, auxiliary
materials, consumables, and other testing conditions as required by the program
for post-



62



--------------------------------------------------------------------------------







completion tests approved by the joint coordination and leading organ, and shall
organize and arrange its management personnel, operation and maintenance
personnel and other preparation work.
10.2.2
The Contractor shall supply other temporary auxiliary equipment, facilities,
tools, and appliance necessary for post-completion tests according to the
program for post-completion tests and shall complete other preparation work
required.

10.2.3
The Employer shall organize post-completion tests according to the approved
program for post-completion tests and testing procedure and testing conditions
of any part within the single works, the single works, between the single works,
and (or) the project.

10.2.4
The joint coordination and leading organ shall organize the overall check and
implement resource conditions, testing conditions, and safety facility
conditions, fire prevention facility conditions, conditions of emergency
accident treatment facility and (or) relevant measures required for the project,
single works and any part of the project, and shall ensure that the recording
apparatus and dedicated record forms are complete and sufficient.

10.2.5
Notification of the date of post-completion tests. Unless otherwise stated in
the Special Terms, the Employer shall notify the Contractor of the date of
commencing the post-completion tests within 15 days after the date of taking
over single works and (or) the project.

Where the Employer fails to carry out post-completion tests within 20 days after
taking over single works and (or) the project or the date specified in the
Special Terms, the Employer shall, from the 21st day or from the 2nd day after
the commencement date specified in the Special Terms, be liable for the costs
regarding idleness of labor force caused thereupon to the Contractor, including
labor costs, idle costs and management fees of temporary auxiliary equipment and
facilities, and its reasonable profits.
10.3
Post-Completion Tests and Commissioning Assessment

10.3.1
The test shall be carried out in accordance with the testing procedure, testing
conditions and operation procedure of the approved program for post-completion
tests to reach the production function and (or) operation function of the
project and (or) single works as required by the contract.

10.3.2
During the test, the operation personnel of the Employer and the instructors of
the Contractor on the same post shall fill in the data, conditions,
circumstances, time, name and other agreed content on the testing conditions
record, testing record and the forms.

10.3.3
Commissioning Assessment



63



--------------------------------------------------------------------------------







(1)
According to Article 5.1.1, if the Contractor provides the production technique
or architectural design scheme, it shall guarantee that the project achieve the
assessment guarantee value or operation function stated in Article 5.1.1 of the
Special Terms during the period of commissioning assessment.

(2)
According to Article 5.1.2, if the Employer provides the production technique or
architectural design scheme, the Contractor shall guarantee that the parts of
the project undertaken by it reach the assessment guarantee value and (or)
operation function as stated in Article 5.1.2 during the period of commissioning
assessment.

(3)
The parties shall agree on the period of commissioning assessment in the Special
Terms according to the regulations for the period of commissioning assessment of
relevant industry.

(4)
After the commissioning assessment or operation function assessment is passed,
the parties shall jointly sort out the results of post-completion tests and
commissioning assessment and prepare an evaluation report. The report shall be
made in duplicate and with each party holding one after signed and stamped by
the parties, as a constituent part of the contract. The Employer shall issue the
assessment and acceptance certificate under Article 10.7.

10.3.4
Ownership of product and (or) service revenue. Any product revenue and (or)
service revenue of single works and (or) the project during the period of
post-completion tests and commissioning assessment shall belong to the Employer.

10.4
Delay of Post-Completion Tests

10.4.1
According to the notification of the date of post-completion tests set forth in
Article 10.2.5, if the Employer fails to start post-completion tests within 90
days after the notice of post-completion tests is issued, irrelevant to the
Contractor, post-completion tests and commissioning assessment for the project
and (or) single works shall be deemed to be passed, except as otherwise provided
in the Special Terms

10.4.2
If post-completion tests delay due to the Contractor’s reason, the Contractor
shall take measures to organize and coordinate with the Employer to start and
pass the post-completion tests as early as possible. If the Employer incurs
additional cost for the delay, it is entitled to claim against the Contractor
for compensation under Article 16.2.1.

10.4.3
According to the provisions of the period of commissioning assessment set forth
in Article 10.3.3 (3), if the commissioning is stopped or suspended due to the
Employer’s reason during the period of commissioning assessment, and the
accumulated number of days of the stop or suspension exceeds the period of the
commissioning assessment stated in the Special Terms under Article 10.3.3 (3),
the commissioning assessment



64



--------------------------------------------------------------------------------







shall resume within 60 days after the stop or suspension. After such time limit,
the commissioning assessment for single works and (or) the project shall be
deemed to be passed.
10.5
Retest after Completion

10.5.1
As per Article 5.1.1 or Article 5.1.2 and the Special Terms, if any part of the
project or single works fails to pass any post-completion test due to the
Contractor’s reason, the Contractor shall repair the defect at its own cost.
Also, the Employer shall re-organize such post-completion test according to the
testing procedure and testing conditions stated in Article 10.2.3.

10.5.2
If the Contractor still fails to pass the retest according to Article 10.5.1, it
shall continue to repair the defect at its own cost. The Employer shall
re-organize such post-completion test according to the testing procedure and
testing conditions stated in Article 10.2.3.

10.5.3
If the any retest after completion causes the Employer to incur additional cost,
the Employer is entitled to claim against the Contractor for compensation as per
Article 16.2.1.

10.6
Failure to Pass the Assessment

If the project and (or) single works fail to pass the assessment due to the
Contractor’s reason but still have the production and operation functions, the
following provisions shall apply:
(1)
Compensation for failure to pass commissioning assessment

1)
The production technique or architecture design scheme supplied by the
Contractor fails to pass the commissioning assessment

Where the production technique or architecture design scheme supplied by the
Contractor fails to pass the commissioning assessment, the Contractor shall be
deemed to have passed the commissioning assessment after it pays corresponding
compensation to the Employer according to the commissioning assessment guarantee
value of the project and (or) single works set forth in the Special Terms under
Article 5.1.1 and (or) the instruction book of operation functions, and base on
the compensation amount for failure to pass the commissioning assessment under
the Special Terms or the amount calculated through the compensation calculation
formula.
2)
The production technique or architecture design scheme supplied by the Employer
fails to pass the commissioning assessment

Where the production technique or architecture design scheme supplied by the
Employer fails to pass the commissioning assessment, the Contractor shall be


65



--------------------------------------------------------------------------------







deemed to have passed the commissioning assessment after it pays corresponding
compensation to the Employer according to the liabilities that shall be borne by
the Contractor during the commissioning assessment of the project and (or)
single works set forth in the Special Terms under Article 5.1.1, and base on the
compensation amount for relevant liabilities under the Special Terms or the
amount calculated through the compensation calculation formula.
(2)
Where the Contractor proposes to investigate, adjust and correct the project and
(or) single works which fail to pass the commissioning assessment at its own
cost, the parties shall negotiate and agree on an appropriate period for
investigation, adjustment and test. The Employer shall provide corresponding
convenience. The Employer may not claim compensation according to Article 10.6
(1) before the commissioning assessment is passed.

(3)
Where the Employer accepts item (2) of this Article, but fails to provide
convenience for the Contractor during the agreed time limit, which cause the
Contractor unable to complete its investigation, adjustment and correction, the
commissioning assessment shall be deemed to have passed.

10.7
Acceptance Certificate for Post-Completion Tests and Commissioning Assessment

10.7.1
Issuance of the acceptance certificate for post-completion tests and
commissioning assessment for the project and (or) single works shall be agreed
in the Special Terms.

10.7.2
The Employer shall be issued with the acceptance certificate for post-completion
tests and commissioning assessment as per Article 10.7.1 after it passes or it
is deemed to have passed post-completion tests and (or) commissioning assessment
in accordance with Article 10.3, Article 10.4, Article 10.5.1, Article 10.5.2
and Article 10.6. The date and time of passing the commissioning assessment
indicated on the certificate shall be the same date and time on which the
commissioning assessment is actually completed and passed or deemed passed.

10.8
Loss of Production Value and Operation Value

Where the project and (or) single works fail to pass post-completion tests and
the entire project losses its production or operation value due to the
Contractor’s reason, the Employer is entitled to claim compensation against
non-performance of contract and forfeit the performance bond. However, the
Employer shall not include the consequential contract loss beyond this Contract
into the claim for compensation against non-performance of contract.
Consequential contract loss refers to the losses regarding marketing contracts,
market forecast profit, loan interest of production working capital funds, and
supplying contracts


66



--------------------------------------------------------------------------------







of raw materials, auxiliary materials, power, water, fuel supply and
transportation contracts entered into beyond the period of post-completion tests
and commissioning assessment, unless otherwise stated in applicable laws.
11.
Liability for Quality Warranty

11.1
Certificate for Quality Warranty Liability

11.1.1
Certificate for Quality Warranty Liability

Signing a quality warranty liability certificate as per the relevant laws and
regulations is one of the conditions to inspect and accept the works. The
quality warranty liability certificate shall be signed in accordance with the
warranty content, scope, time limit, and liability under the relevant laws and
regulations, which shall be an appendix to the Contract. The date of starting
the warranty liability shall be same as the date of taking over the single works
or/and works indicated on the taking over certificate under Article 9.2.1, and
also be the starting date of the defect liability period.
11.1.2
Fail to Provide the Certificate for Quality Warranty Liability.

If the Contractor fails to submit the quality warranty liability certificate and
fails to sign with the Employer the quality warranty liability certificate
without justified reasons, the Employer is not required to settle the final
account with the Contractor and is not required to pay the corresponding
interest for the outstanding final account, notwithstanding that the Contract
provides for interest of deferred payment.
If the Contractor submits the quality warranty liability certificate, and
request to sign the certificate with the Employer, and provides for the payment
of interest of deferred payment, but the certificate is not signed timely due to
the Employer, the Employer shall be responsible for the interest of deferred
payment of the completion settlement amount from the 11th day of receiving the
certificate.
11.2
Warranty Money for Defect Liability

11.2.1
Amount of Warranty Money for Defect Liability

The amount of warranty money for defect liability is specified in the Special
Terms.
11.2.2
Retaining the Warranty Money

The method of retaining the warranty money is specified in the Special Terms.
11.2.3
Payment of the Warranty money

The Employer shall pay the warranty money temporarily retained according to the
provisions of Article 14.5.2 relating to payment of the warranty money for
defect liability.


67



--------------------------------------------------------------------------------







12.
Inspection and Acceptance of Project Completion

12.1
Acceptance Report and Complete As-Built Data

12.1.1
The works conforms to the provisions of Article 9.1 relating to work
taking-over, and/or the post-completion test certificate and assessment
acceptance certificate have been issued as per Article 10.7, and the outstanding
work and defect remedying work have been completed as per Article 9.2.2, and
accepted by the Employer or supervisor, the Contractor shall submit the
completion inspection report, and complete as-built data required by (1), (2),
(3) of Article 8.1.1 and the provisions of Article 8.2 relating to the
inspection and acceptance of completion test, and the provisions of (4) of
Article 10.3.3 relating to the post-completion test and commissioning assessment
result data. The Special Terms shall state the format, content and number of
copies of the final project inspection report and complete as-built data.

12.1.2
The Employer shall respond with revising advice or confirmation within 25 days
after receiving those inspection report and complete as-built data, for which
the Contractor shall revise them according to the Employer’s advice at its own
cost. If the Employer does not give the revising advice within 25 days the
as-built data and acceptance report shall be deemed confirmed.

12.1.3
Articles 12.1.1 and 12.1.2 shall apply for the works stage constructed, being
put into production by stages, and being used by stages.

12.2
Completion Inspection and Acceptance

12.2.1
Organization of Completion Inspection and Acceptance

The completion inspection and acceptance shall be organized within 30 days after
the Employer receives and confirms the acceptance report and complete as-built
data in accordance with Article 12.1.2.
12.2.2
Postponed Organization of Completion Inspection and Acceptance

If the Employer fails to organize the completion inspection and acceptance
within 30 days according to Article 12.2.1, the final accounts for completion
shall be settled according to Articles 14.12.1 to 14.12.3.
If the Employer carries out the completion inspection and acceptance after the
time limit stated in Article 12.2.1, the Contractor shall attend it. The
Contractor shall revise at his own cost the acceptance report or as-built data
to satisfy the Employer’s further revising advice put forward by the Employer
within 25 days after the inspection and acceptance.
12.2.3
Completion Inspection and Acceptance by Stages



68



--------------------------------------------------------------------------------







Articles 12.1.3 and 12.2.1 shall apply for the completion inspection and
acceptance of the works constructed by stages, works being put into production
by stages, and works being used by stages.
13.
Modification and Adjustment of Contract Price

13.1
Right of Modification

13.1.1
Right of Modification

The Employer has the authority to approve the modification. From the
effectiveness of the Contract to acceptance of the completion of work, the
Employer has the right to, at any time, give the instruction of modification
based on the advice of the supervisor and Contractor, and according to the
modification scope in Article 13.2. Such instruction of modification shall be
made in writing.
13.1.2
Modification

The written instruction of modification approved and made by the Employer is a
modification, including: instruction of modification directly made by the
Employer, or the instruction of modification approved by the Employer or the
supervisor.
The modifications, adjustments and improvements by the Contractor at its own
expense with respect to the defects from its design, procurement, construction,
completion test and post-completion test are not modifications.
13.1.3
Right to Propose Modification

The Contractor shall be obligated to submit at any time a proposal of suggestion
on modification to the Employer in writing, including suggestions with respect
to the reduction of period of work as well as the Employer's cost of
engineering, construction, maintenance and operation, the increase of efficiency
or value of the completed work, and long-term benefits and other interest
brought to the Employer. After the receipt of such proposals, the Employer shall
give notice in writing whether to accept, not to accept or to provide further
information.
13.2
Scope of Modification

13.2.1
Scope of Modification to the Design

(1)
The adjustment of the production process, without increase or reduction of the
production roadmap and scale approved in the initial design or provided in the
Contract;

(2)
The adjustment of the layout, vertical layout and partial features, without
increase of the scale of construction approved in the initial design, without
change of the



69



--------------------------------------------------------------------------------







features approved in the initial design; without increase of the scale of
construction provided in the contract, or without change of features provided in
the contract;
(3)
The adjustment of the process and features of supporting project system;

(4)
The adjustment of the benchmark control points, benchmark elevation and
baseline;

(5)
The adjustment of the performance, specification and quantity of the equipment,
materials and components;

(6)
The modification due to the implementation of any laws, standards or regulations
issued after the reference date;

(7)
Other matters of design not agreed in the Contract;

(8)
Additional work required for the above modification.

13.2.2
Scope of Modification to Procurement

(1)
The Contractor has executed a procurement agreement with relevant supplier as
the list approved by the Employer, or has carried out the manufacture, supply or
transport, and the Employer notify the Contractor to choose another supplier
from the list;

(2)
The modification due to the implementation of any laws, standards or regulations
issued after the reference date;

(3)
The change of place of examination, inspection, test and experimentation, as
well as any additional test request by the Employer;

(4)
The increase or reduction of spare parts, special tools, materials for test
after completion requested by the Employer;

(5)
Additional work required for the above modification.

13.2.3
Modification of Scope of Construction

(1)
The modification of construction method, or the increase or reduction of
quantity of equipment, materials, components, labor and work, due to the
modification to design under Article 13.2.1;

(2)
Any additional test or the change of place of test required by the Employer;

(3)
New-increased construction obstacles treatment other than the ones provided in
Article 5.2.1(1) and Article 5.2.1(2);



70



--------------------------------------------------------------------------------







(4)
The notice from the Employer for re-test of completion with respect of projects,
of which the completion test have been accepted, or have been approved by
municipal government;

(5)
The modification due to the implementation of any laws, standards or regulations
issued after the reference date;

(6)
Other onsite certificates;

(7)
Additional work required for the above modification.

13.2.4
Employer's Instruction of Acceleration. When the Contractor accepts the
Employer's instruction in writing so as to accelerate the schedule of design,
construction and other part of work in such way as deemed necessary by the
Employer, the Contractor shall adjust the project schedule so as to implement
such instruction of acceleration, and shall estimate the increased measures and
resources, and such adjustment shall be a modification after approved by the
Employer. If the Employer fails to approve such modification, the Contractor has
the right to implement it in accordance with the schedule of relevant phases as
agreed in the Contract.

If the actual schedule significantly falls behind the above approved project
schedule due to the Contractor's cause, the Contractor shall make up the time at
its own cost in accordance with Article 4.1.2. If the completion date is
delayed, the Contractor shall bear relevant compensation for the delay under
Article 4.5.
13.2.5
Adjustment and Reduction of Partial Work. If the work is suspended by the
Employer for more than 45 days, and the Contractor cannot resume work when
requesting, or the construction cannot be resumed due to Force Majeure, both
parties may request by means of a modification so as to adjust and reduce
partial work under the influence of such suspension according to the Contract.

13.2.6
Other Modification. Other modification shall be set forth in the Special Terms
in accordance with the features of the work.

13.3
Procedure of Modification

13.3.1
Notice of Modification. The Employer shall give the Contractor a notice in
writing with respect to the matter to be modified.

13.3.2
Proposal of Notice of Modification. The Contractor shall have the obligation to
submit a proposal of notice of modification within 10 days upon the receipt of
the notice of modification from the Employer, including:

(1)
If the Contractor accepts the modification in the notice of modification from
the Employer, the proposal shall include: the reason for supporting such
modification,



71



--------------------------------------------------------------------------------







and the estimate of the work, equipment, materials, labor, machinery, revolving
materials, consumables and other resources for the implementation of such
modification, and relevant management fee and reasonable profits. The
percentages of relevant management fee and reasonable profits shall be specified
in the Special Terms. If such modification will cause the extension of
completion date, the Contractor shall explain the reason and submit the schedule
relating to the modification.
The Contractor's failure to submit the estimate of increased cost and the
extension of completion date shall be deemed that such modification shall not be
involved with the adjustment of contract price and the extension of completion
date, and the Employer will not bear any cost for such modification or any
liability for the extension of completion date.
(2)
If the Contractor does not accept such modification in the notice of
modification, the proposal shall contain the reason for not supporting such
modification, including the following:

1)
such modification is not in conformity with relevant laws and regulations;

2)
the special equipment, materials or components are difficult to obtain by the
Contractor;

3)
the Contractor is hard to obtain the process or technology to make modification;

4)
such modification will reduce the security, stability and applicability of the
work;

5)
Such modification will have adverse impact on the realization of the guaranteed
value of production performance and the guarantee of functions, and etc.

13.3.3
Examination and Approval by the Employer. Within 10 days upon the receipt of a
written proposal from the Contractor under Article 13.3.2, the Employer shall
examine such proposal, and give notice of approval, cancellation, amendment or
further requirement. The Contractor shall not cease or delay any work when
waiting for the Employer's reply.

(1)
After the receipt of the proposal from the Contractor in accordance with Article
13.3.2(1), and after the examination and approval of the reason, estimate,
and/or the extension of completion date, the Employer shall give the instruction
of modification in writing.

If the instruction of modification from the Employer fails to include the
confirmation of the Contractor's estimate or/and any objection to the extension
of completion


72



--------------------------------------------------------------------------------







date with respect to such modification, then the estimate or/and the extension
of completion date with respect to such modification shall be deemed as having
approved by the Employer from the 11th day after the receipt of such written
proposal by the Employer.
(2)
After the examination of the reason in the proposal from the Contractor which
not accept such modification under Article 13.3.2(2), and if the Employer give
written notice of continuation, change or request for further supplementary
information, the Contractor shall implement such notice.

13.3.4
If the Contractor submits the proposal of modification under Article 13.1.3, the
procedure of modification shall be based on this Procedure of Modification.

13.4
Urgent Procedure of Modification

13.4.1
The Employer has the right to give urgent instruction of modification in writing
or orally, and urge the Contractor to perform such modification immediately.
Upon the receipt of such instruction, the Contractor shall perform it
immediately. If the Employer gives any oral urgent instruction of modification,
it shall confirm in writing the modification within 48 hours, and deliver the
written confirmation to the project manager of the Contractor.

13.4.2
Within 10 days upon the completion of performance of urgent procedure of
modification, the Contractor shall submit the work for performing such
modification, and the resources consumption and estimate. If the performance of
such modification causes the delay of key timeline of the work, and the
Contractor may require an extension of completion date, provided that the
Contractor shall give explanation and submit corresponding schedule.

If the Contractor fails to submit the written materials with respect of the
estimate of actual consumption and/or the extension of completion date within 10
days upon the completion of such modification, such failure shall be deemed that
such modification does not involve the adjustment of contract price and the
extension of completion date, and the Employer will no longer bear any liability
for such modification.
13.4.3
Within 10 days upon the receipt of the written materials submitted by the
Contractor in accordance with Article 13.4.2, the Employer shall give notice in
writing to the Contractor for the approved reasonable estimate and/or reasonable
extension of the completion date.

If, within 10 days after the receipt of such written report from the Contractor,
the Employer fails approve the Contractor's estimate and/or the extension of
completion date and does not give any explanation, such failure shall be deemed
that the estimate


73



--------------------------------------------------------------------------------







and/or the extension of completion date submitted by the Contractor have been
approved by the Employer from the 11th day after the receipt of such report.
If the Contractor has any objection to the modification cost and extension of
completion date approved by the Employer, both parties shall resolve through
amicable consultation. If consultation fails, it will be resolved through the
provisions of Article 16.3 regarding dispute and resolution.


13.5
Determination of Modification of Price

The modification of price shall be determined according to the following
provisions:
13.5.1
Where the Contract provides for the unit prices (including charges) for labor,
machinery and work volume, the modification of price shall be made according to
such unit prices;

13.5.2
Where the Contract does not provide for the unit prices (including charges) for
labor, machinery and work volume, the modification of price shall be determined
according to the similar price for modification of work;

13.5.3
Where the Contract does not provide for the unit prices (including charges) for
labor, machinery and work volume, nor provide for any similar price for
modification of work, both parties will determine the modification of price
through negotiation.

13.5.4
Other methods provided for in the Special Terms.

13.6
Benefit Sharing of Modification Proposal

If Contractor's proposal of modification is approved and adopted by the Employer
under Article 13.1.3, and thus the investment of project is reduced, the
duration of the project is shorten, and long-term operation benefits or other
benefits are gained by the Employer, then both parties may share the benefit
according to the arrangement in the Special Terms, and both parties shall
otherwise execute a supplementary agreement with respect to the benefit-sharing
as the attachment to this Contract, when necessary.
13.7
Adjustment of Contract Price

Within 30 days upon the occurrence of the following circumstances, both parties
are entitled to notify in writing the other party and the supervisor the reason
for adjusting the Contract Price and the amount of adjustment. The reasonable
amount of price confirmed by the Employer shall be the adjusted amount of the
Contract Price, and shall be paid or deducted from the current payment. If
either party fails to confirm or give any suggestions of revision within 15 days
upon the receipt of the notice from the other party, such failure shall be


74



--------------------------------------------------------------------------------







deemed as having agreed the adjustment of such price. The circumstances for the
adjustment of Contract Price shall include the following:
(1)
After the execution of the Contract, the Contract Price is increased or reduced
by the change of laws, national policy and industrial regulations which need to
complied with;

(2)
During the performance of the Contract, the adjustment of price, which is
announced by the project price administration authority, is involved in the
increase or reduction of the cost of the Contractor;

(3)
The accumulated duration of suspension of work on site exceeds more than 8 hours
within a week, due to the cut-off of water, electricity, gas or transport which
is not caused by the Contractor (the Contractor must submit a report and provide
verifiable proof and estimates);

(4)
The increase and reduction of estimate which is approved by the Employer in
accordance with the modification procedure of Article 13.3 to Article 13.5;

(5)
The increase or reduction of other payment under this Contract

With respect to the increase or reduction of payment not provided in the
Contract, the Employer will not be liable for the adjustment of the Contract
Price, unless otherwise provided in applicable laws and regulations. The
adjustment of Contract Price shall not include the modification of the Contract.
13.8
Dispute on Adjustment of Contract Price

If, after negotiation, both parties fail to reach an agreement with respect to
the cost for the work modification, the adjustment of Contract Price or the
extension of completion date, and a dispute arises, then such dispute shall be
settled under Article 16.3 with respect to dispute and resolution.
14.
Total Contract Price and Payment

14.1
Total Contract Price and Payment

14.1.1
Total Contract Price

This Contract is a contract with total price. Except as adjusted under Article
13 (Modification and Adjustment of Contract Price) and the increase and
reduction of amount agreed otherwise in the Contract, the Contract Price will
not be adjusted.
14.1.2
Payment

(1)
The currency for the payment of the Contract shall be Renminbi, which shall be
paid by the Employer to the Contractor within the territory of PRC.



75



--------------------------------------------------------------------------------







(2)
The Employer shall pay the Contractor the Contract Price in accordance with the
type of account payable and the arrangement for the time of payment as agreed in
the Contract. The bank account designated by the Contractor is specified in the
Special Terms.

14.2
Guarantee

14.2.1
Performance Guarantee

If the Contractor shall submit a performance guarantee to the Employer as agreed
in the Contract, the format, amount and time of submission of the performance
guarantee shall be agreed in the Special Terms.
14.2.2
Payment Guarantee

If the Contractor shall submit a performance guarantee to the Employer as agreed
in the Contract, the Employer shall provide the Contract with a payment
guarantee, and the format, content and time of submission of the payment
guarantee shall be agreed in the Special Terms.
14.2.3
Prepayment Guarantee

If the Contractor shall submit a prepayment guarantee to the Employer as agreed
in the Contract, the format and time of submission of the prepayment guarantee
shall be agreed in the Special Terms.
14.3
Advanced payment

14.3.1
Amount of Advanced Payment

The Employer agrees to pay a portion of the Contract Price as the amount of
advanced payment, the specific amount of which shall be agreed in the Special
Terms.
14.3.2
Payment of Advanced Payment

If the advanced payment guarantee is agreed in the Contract, after the Contract
has come into effect and within 10 days upon the receipt of the advanced payment
from the Contractor, the Employer shall pay a lump-sum advanced payment to the
Contractor under Article 14.3.1; if the advanced payment guarantee is not
agreed, the Employer shall pay the advanced payment in one sum lump under
Article 14.3.1 within 10 days after the Contract has come into effect.
14.3.3
Deduction of Advanced Payment

(1)
The method, deduction percentage and time of the advanced payment will be set
forth in the Special Terms.



76



--------------------------------------------------------------------------------







(2)
When the Employer issues the project acceptance certificate or when the Contract
is terminated, and the advanced payment has not been deducted fully, the
Employer is entitled to require the Contractor to pay the advanced payment not
deducted. If the Contractor fails to pay, the Employer will be entitled to
deduct the balance of the advanced payment according to the following
procedures:

1)
Deduct from the amount payable to or owned by the Contractor for once or several
times;

2)
When the amount payable to or owned by the Contractor is insufficient to deduct,
the Employer will be entitled to deduct the advanced payment not offset from the
advanced payment guarantee (if agreed);

3)
When the amount payable to or owned by the Contractor is insufficient to deduct,
and the Contract does not provide the Contractor shall submit the advanced
payment guarantee, the Contractor and the Employer shall sign a payment schedule
arrangement for the payment of the advanced payment not offset;

4)
If the Contractor fails to perform according the above arrangement, the Employer
is entitled to deduct the advanced payment not offset from the performance
guarantee (if any).

14.4
Progress Payment of the Work

14.4.1
Progress Payment. The method, condition and time of the payment of progress
payment shall be agreed in the Special Terms.

14.4.2
Other progress payment which is payable in accordance with the specific
circumstances of the work shall be agreed in the Special Terms.

14.5
Deduction and Payment of Defect Liability Warranty Money

14.5.1
Deduction of Defect Liability Warranty Money. The Employer may deduct the defect
liability warranty money according to the provisions of Article 11.2.1 relating
to the amount of defect liability warranty money, and the provisions of Article
11.2.2 relating to the deduction of the defect liability warranty money.

14.5.2
Payment of Defect Liability Warranty Money

(1)
When the Employer carries out the project completion inspection and settlement,
it shall pay half of the full amount of the defect liability warranty money
deducted by it according to Article 14.5.1 to the Contractor, unless the Special
Terms provides otherwise. Thereafter, if the Contractor fails to remedy any
defect occurred during the period of defect warranty period notified by the
Employer, or entrusts the Employer to remedy such defect, the costs therefor
shall be deducted from the



77



--------------------------------------------------------------------------------







balance of the amount of the defect liability warranty money. The Employer shall
refund the balance of the defect liability warranty money to the Contractor
within 15 days after the defect liability period expires.
(2)
Where the Special Terms provide that the Contractor may submit guarantee for
defect liability warranty money, at the time of conducting the completion
inspection and settlement, the Employer shall refund the balance to the
Contractor after it receives the guarantee, if the Contractor requests to
provide guarantee in lieu of the balance of the defect liability warranty money.
Thereafter, if the Contractor fails to remedy any defect occurred during the
period of defect warranty period notified by the Employer, or entrusts the
Employer to remedy such defect, the costs therefor will be deducted from the
guarantee. The Employer shall return the guarantee within 15 days after the
defect liability period expires. The form, amount and submission time of the
guarantee will be provided for in the Special Terms.

14.6
Application for Progress Payment on Monthly Basis

14.6.1
Application for Monthly Payment. If applying for payment on a monthly basis, the
payment shall be based on the Contract Price agreed in the Contract. The
application for payment shall be made to the Employer or Supervisor based on the
contract price of the monthly actual completed work (including design,
procurement, construction, completion test and test after completion, etc.). The
format, content, copies and time of the application for payment submitted by the
Contractor shall be agreed in the Special Terms.

The amounts in the application for monthly payment shall include the following:
(1)
The category of amount agreed under Article 14.4 (Work Progress Payment);

(2)
The increased and reduced amount agreed under Article 13.7 (Adjustment of
Contract Price);

(3)
The paid and deducted amount agreed under Article 14.3 (Advanced Payment);

(4)
The retained and paid amount agreed under Article 14.5 (Defect Liability
Warranty Money);

(5)
The increased and reduced amount in accordance with the result of claims under
Article 16.2;

(6)
The increased and reduced amount agreed in the supplementary agreement of the
Contract, which is executed by both parties separately.



78



--------------------------------------------------------------------------------







14.6.2
If both parties have agreed on the application for monthly payment of the work
progress payment under Article 14.6.1, both parties shall not agree on the
application for payment in accordance with the payment schedule under Article
14.7.

14.7
Application for Payment by Payment Schedule

14.7.1
Application for Payment by Payment Schedule

Where applying for payment by payment schedule, the Contractor shall base on the
Contract Price agreed in the Contract. The application for payment shall be
based on the payment periods, scheduled major image progress of each period
and/or the completed major scheduled work (including design, procurement,
construction, completion test and test after completion, etc.) and other tasks,
and the amount of payment of each period. The application for payment of the
current period shall be submitted by the Contractor in accordance with the
format, content, copies and time for submission of the application as agreed in
the Special Terms.
The amounts in the application for payment of each period shall include the
following:
(1)
The amount in the application for the scheduled payment of the current period as
agreed in the Special Terms;

(2)
The increased and reduced amount agreed under Article 13.7 (Adjustment of
Contract Price);

(3)
The paid and deducted amount agreed under Article 14.3 (Advanced Payment);

(4)
The retained and paid amount agreed under Article 14.5 (Defect Liability
Warranty Money);

(5)
The increased and reduced amount in accordance with the result of claims under
Article 16.2;

(6)
The increased and reduced amount agreed in the supplementary agreement of the
Contract, which is executed by both parties separately.

14.7.2
If the Employment makes the payment according to the payment schedule, and the
Contractor's actual work and/or actual progress significantly falls behind the
tasks of the key timeline for 30 days or more, then the Employer has the right,
after the negotiation with the Contractor, to reduce the amount of the current
payment, and to adjust the payment schedule. The application for payment of each
period henceforth by the Contractor, as well as the payment of the Employer,
shall be on the basis of the adjusted payment schedule.



79



--------------------------------------------------------------------------------







14.7.3
If both parties have agreed on the application for payment in accordance with
the payment schedule under Article 14.7, both parties shall not agree on the
application for monthly payment of the work progress payment under Article 14.6.

14.8
Payment Condition and Schedule

14.8.1
Payment Condition

When it is agreed that the Contractor shall submit performance guarantee, then
the submission of the performance guarantee shall be a condition for the
Employer to make the payment. When the performance guarantee is not agreed, the
Employer shall make the payment as agreed.
14.8.2
Payment of the Advanced Payment

The payment of the advanced payment of the Project shall be made in accordance
with the provisions of Article 14.3.2 relating to payment of advance. When the
advanced payment is fully deducted, the Employer shall timely return the payment
guarantee to the Contractor.
14.8.3
Work Progress Payment.

(1)
Application and Payment of Work Progress Payment on a Monthly Basis. When it is
agreed that the application for payment of work progress payment is on a monthly
basis under Article 14.6.1, the Employer shall review and make payment within 25
days upon the date of application for payment of each period submitted by the
Contractor under Article 14.6.1.

(2)
Application and Payment on the Basis of the Payment Schedule. When it is agreed
that the application for payment is on the basis of the payment schedule under
Article 14.7.1, the Employer shall review and make payment within 25 days upon
the date of application for payment of each period submitted by the Contractor
under Article 14.7.1.

14.9
Delay of Payment

14.9.1
If the work progress payment is not paid as agreed in Article 14.8.3 due to the
reason of the Employer, then from the 26th day after the Employer receives the
payment application report, the Employer shall pay the interest of the delayed
payment as the liquidated damages, on the basis of the lending rate of the same
period and kind promulgated by the People's Bank of China.

14.9.2
If the Employer's delay of payment exceeds more than 15 days, the Contractor
shall have the right to give the Employer a notice to request payment. If the
Employer still does not make the payment, the Contractor may cease partial work,
which will be



80



--------------------------------------------------------------------------------







deemed as the suspension by the Employer and will be performed under Article
4.6.1 (Suspension by Employer).
When negotiating the execution of a deferred payment agreement, the Employer
shall make the payment in accordance with the number of period, time, amount and
interest as agreed in the deferred payment agreement. If both parties fail to
reach a deferred payment agreement, which causes that the work cannot be
performed, then the Contractor may cease partial or the whole work, and the
Employer shall bear liability for breach of Contract. If the key part of the
work is delayed, the date of completion shall be extended accordingly.
14.9.3
If the Employer's delay in payment exceeds more 60 days, and affects the
performance of the whole work, the Contractor shall have the right to give
notice to the Employer to terminate the Contract in accordance with Article
18.2, and shall have the right to recover any costs increased thereby.

14.10
Taxes and Duties

14.10.1The Employer and Contractor shall respectively perform the obligation to
pay taxes in accordance with the state's laws and regulations on taxes,
including the duties on relevant project materials.
14.10.2When either party enjoys the exemptions of VAT and duties for the import
of construction equipment, materials, accessories of equipment, and etc., the
other party shall have the obligation to assist and coordinate the handling of
registration of such tax exemptions.
14.11
Payment of Amount of Claim

14.11.1
The amount of claim receivable by the Employer which is determined by
negotiation, mediation, arbitration award or court's judgment, such amount may
be deducted by the Employer from the amount of payment for the current month or
according to the payment schedule for the current period, which is payable to
the Contractor. If the work progress payment for all periods payable to the
Employer is not enough to cover the amount of claim, the Contractor shall pay
otherwise. If the Contractor fails to pay, an agreement on payment may be
negotiate. If payment is still not made, then such amount may be recovered from
the performance guarantee, if any. If the performance guarantee is not enough to
cover the amount of claim, the Contractor shall otherwise pay such amount of
claim, or pay according to the period agreed by both parties in the above
agreement on payment.

14.11.2
The amount of claim receivable by the Contractor which is determined by
negotiation, mediation, arbitration award or court's judgment, such amount may
be separately listed



81



--------------------------------------------------------------------------------







in the application for payment of the current month or as the payment schedule
of the current period, which shall be paid by the Employer in the payment for
the current period. If the Employer fails to pay such amount of claim, the
Contractor shall have the right to recover such amount from the payment
guarantee, if any. If the payment guarantee is not agreed by both parties, the
Employer shall otherwise pay such amount of claim.
14.12
Settlement of Completion

14.12.1Submission of Materials of the Settlement of Completion.
Within 30 days after the Employer confirms the completion acceptance report and
complete completion documents submitted by the Contractor according to Article
12.1, the Contractor shall submit the completion settlement report and complete
completion settlement documents to the Employer. The format, content, and number
of copies of the completion settlement documents are set forth in the Special
Terms.
14.12.2Final Materials of Settlement of Completion
Within 30 days after the receipt of the report of settlement of completion and
full materials of the settlement of completion from the Contractor, the Employer
shall review and make advices on the revision. When both parties agree the
revisions to the completion settlement report and the full completion settlement
documents, the Contractor shall, at its own cost, submit the final report of
settlement of completion and the final documents of settlement of completion.
14.12.3Paying-off of the Completion Settlement Amount
Within 30 days after the final documents of settlement of completion is
submitted by the Contractor to the Employer in accordance with Article 14.12.2,
the Employer shall pay off the amount of settlement of completion. Within 5 days
after the payment, the Employer shall return the performance guarantee submitted
by the Contractor in accordance with Article 14.2.1, and the Contractor shall
return the payment guarantee submitted by the Employer in accordance with
Article 14.2.2.
14.12.4Failure of Reply the Report of Settlement of Completion
Within 30 days after the Employer's receipt of the report of settlement of
completion and full documents of settlement of completion from the Contractor in
accordance with Article 14.12.1, if the Employer fails to propose any suggestion
on revision, or give any response, then it is deemed that the Employer has
accepted such documents of settlement of completion as the final documents of
settlement of completion. The Employer shall pay off the amount of settlement of
completion as agreed in Article 14.12.3.


82



--------------------------------------------------------------------------------







14.12.5Employer's Failure to Make the Payment of Settlement of Completion
(1)
If the Employer fails to pay off the balance of the payment of settlement of
completion as agreed in Article 14.12.3, the Contractor shall have the right to
deduct such balance from the payment guarantee submitted by the Employer in
accordance with Article 14.2.2.

If it is not agreed in the Contract that the Employer shall submit the payment
guarantee in accordance with Article 14.2.2, or if the payment guarantee is
insufficient to set off the completion settlement amount payable to the
Contractor, the Employer shall, from the 31st day after the Contractor's
submission of the final materials of settlement, pay the outstanding balance of
the settlement amount, and pay the corresponding interest according to the
lending rate for the same period and same kind of loans published by the
People's Bank of China.
(2)
If the Employer fails to make any suggestions on revision or response to the
material of settlement of completion within the agreed 30 days in accordance
with Article 14.12.4, or fails to make the payment of the balance of the
settlement of completion, then the Employer shall, from the 31st day after the
Contractor's submission of the report, pay the outstanding balance of the
settlement amount, and pay the corresponding interest according to the lending
rate for the same period and same kind of loans published by the People's Bank
of China.

If the Employer fails to pay within 90 days from the Contractor's submission of
final materials of settlement of completion, the Contractor may request to
resolve the dispute in accordance with Article 16.3 (Dispute and Resolution).
14.12.6Failure of Submission of Report of Settlement of Completion and Full
Materials of Settlement on Time
Within 30 days after the approval by the Employer of the report of acceptance of
work completion, if the Contractor fails to submit the report of settlement of
completion and full documents of settlement, and thus cause the settlement of
completion cannot be carried out normally, or the settlement of completion
cannot be paid off on time, then when the Employer requests the Contractor to
deliver the project, the Contractor shall do so. If the Employer does not
request the delivery of project, the Contractor must bear the cost and liability
for safekeeping, maintenance and repair. However, such project does not include
any single project or any part of the project which has been used or received by
the Employer as agreed in Article 9 (Taking-over of Project).
14.12.7Contractor's Failure to Pay the Amount of Settlement of Completion


83



--------------------------------------------------------------------------------







(1)
If the Contractor fails to pay off the balance of the amount of settlement of
completion as agreed in Article 14.12.3, then the Employer shall have the right
to deduct such amount from the performance guarantee in accordance with Article
14.2.1.

If the amount of the performance guarantee is not enough to cover the balance,
then from the 31st day after the submission of the final documents of settlement
of completion, the Contractor shall pay the outstanding balance of the
settlement amount, and pay the corresponding interest according to the lending
rate for the same period and same kind of loans published by the People's Bank
of China. If the Contractor fails to pay within 90 days from the Contractor's
submission of final documents of settlement of completion, the Employer may
request to resolve the dispute in accordance with Article 16.3 (Dispute and
resolution).
(2)
If the Contract does not provide for the performance guarantee, then from the
31st day after the submission of the final documents of settlement of
completion, the Contractor shall pay the outstanding balance of the settlement
amount, and pay the corresponding interest according to the lending rate for the
same period and same kind of loans published by the People's Bank of China. If
the Contractor fails to pay within 90 days from the Contractor's submission of
final documents of settlement of completion, the Employer may request to resolve
the dispute in accordance with Article 16.3 (Dispute and resolution).

14.12.8Dispute of Settlement of Completion
Within 30 days after the Employer's receipt of report of settlement of
completion and full documents of settlement from the Contractor, if any dispute
with respect to the price of settlement of completion arises, then both parties
shall engage a project price consulting agency with relevant grade of
qualification to examine the settlement of completion, and the balance shall be
paid off in accordance with the result of such examination. The time for
examination shall be determined between both parties and the project price
consulting agency. If both parties still have dispute over the result of
examination, such dispute shall be resolved in accordance with Article 16.3
(Dispute and resolution).
15.
Insurance

15.1
Contractor’s Maintenance of Insurance

15.1.1
The Contractor's insurance shall be in accordance with applicable laws and the
category of insurance as agreed in the Special Terms. The insurance premium of
Contractor's insurance shall be included in the Contract Price. The category of
insurance, insurance



84



--------------------------------------------------------------------------------







coverage, the insured amount, insurance period and duration shall be agreed in
the Special Terms.
(1)
If the Contractor is responsible for insurance as provided in applicable laws
and in the Special Terms of this Contract, then such insurance shall be
purchased by the Contractor in accordance with the requirement of implementation
of the project;

(2)
During the performance of this Contract, if the Contractor is responsible to
purchase mandatory insurance due to the implementation of new applicable laws or
regulations, the Contract Price shall be adjusted in accordance with Article 13
(Modification and Adjustment of Contract Price).

15.1.2
If the insurance policy is purchased for the joint insured, insurance proceeds
shall be applied to each joint insured. On behalf of its own insured, the
Contractor undertakes that its insured shall comply with the condition and
proceeds agreed in the insurance policy.

15.1.3
The insurance proceeds received by the Contractor from the insurer shall be used
for the loss, damage, restore of damage, purchase, re-construction and
compensation as agreed in the insurance policy.

15.1.4
During the period of the project insured and the duration of the insurance, the
Contractor shall provide the Employer with a counterpart of the insurance
policy, the copy of the invoice of the premium paid, and evidence of the
effectiveness of the insurance policy.

If the Contractor fails to submit the above evidence, it will be deemed to have
failed to purchase insurance as agreed. The Employer may purchase insurances in
its own name, and the Contractor shall be liable for all costs and claims
arising therefrom.
15.2
All-Risks Insurance and Third Party Liability Insurance

With respect to the all-risks insurance of construction project, all-risks
insurance of installment project, and insurance of third party liability, if
such insurances are purchased by either party, the other party, and the
subcontractors, suppliers and service providers under the Contract shall also be
the insured under the insurance contract. The specific insurance applicant shall
be agreed in the Special Terms.
15.3
Other Provisions of Insurance

15.3.1
The insurance for the transportation of equipment, materials, and components,
which shall be procured and transported by the Contractor, shall be purchased by
the Contractor. Except as otherwise agreed in the Special Terms, the insurance
premium has been included in the Contract Price.



85



--------------------------------------------------------------------------------







15.3.2
If any emergency in the insured matters occurs, either party on site shall have
the responsibility to take necessary measures, to prevent the increase of loss
and damage.

15.3.3
Any insurance not covered in this Contract shall be purchased by each party
separately for its own needs, and the insurance premium shall be borne
respectively.

16.
Breach of Contract, Claim and Dispute

16.1
Liability for Breach of Contract

16.1.1
Employer’s Liability for Breach of Contract.

If
(1)
The Employer fails to provide on time the true, accurate and completed
technology and/or architectural design plan, fundamental materials of the
project and information of on-site obstacles, as agreed in Article 5.1.2,
Article 5.2.1(1) and (2);

(2)
The Employer fails to adjust the Contract Price according to Article 13, and
make relevant payments in accordance with the provisions of category of payment,
the amount, the account designated by the Contractor and the time of payment in
relation to the advance, progress payment, and completion settlement, as agreed
in Article 14;

(3)
The Employer fails to perform other liabilities and obligations in the Contract,

The Employer shall take remedial measures, and compensate for any loss caused to
the Contractor due to the above breach. If any key timeline is delayed due to
its breach, the completion date shall be postponed. The assumption by the
Employer of the liability for breach of contract will not relieve or exempt the
Employer’s other obligations and liabilities under the Contract.
16.1.2
Contractor’s Liability for Breach of Contract.

If
(1)
The Contractor fails to conduct inspection for the project materials provided by
the Contractor under Article 6.2, or fails to repair any defects under Article
7.5 (Construction Quality and Inspection);

(2)
The Contractor fails to pass the completion test for three times, or fails to
pass the test after completion for three times, and thus any major part of the
Project, or the whole Project loses its the value of use, the value of
production or the use interest;

(3)
Without the consent of the Contractor, or without any necessary permit, or if
any applicable laws do not allow any subcontract, the Contractor subcontracts
the Project to any third party;



86



--------------------------------------------------------------------------------







(4)
The Contractor fails to perform other liabilities and obligations under the
Contract.

The Contractor shall take remedial measures, and shall compensate any loss
brought to the Employer. The liability for breach of contract borne by the
Contractor shall not reduce other liability and obligation as agreed in the
Contract, which shall still be borne by the Contractor.
16.2
Claim

16.2.1
Employer’s Claim

The Employer deems that if the Contractor fails to perform its duties,
responsibility and obligation, the Contractor shall bear losses and damages in
accordance with relevant circumstances and matters as agreed in this Contract or
documents and materials with respect to this Contract. If the Contractor fails
to perform its obligation of compensation, the Employer has the right to claim
against the Contractor. The claim shall be in conformity with the laws and the
Contract, and shall be governed by the following procedures:
(1)
Within 30 days upon the occurrence of the claim, the Employer shall give the
notice of claim to the Contractor. If the Employer fails to give the claim
notice within 30 days, the Contractor shall not assume any liability, unless the
law provides for otherwise;

(2)
Within 30 days upon the issuance of the notice of claim, the Employer shall give
a good cause for the claim, the ground of the claim under the Contract,
effective and provable evidence, the estimate of the claim and other relevant
materials in writing form to Contractor;

(3)
Within 30 days upon the receipt of the materials of claim from the Employer, the
Contractor shall resolve the problem by negotiation with the Employer, or give a
reply, or request the Employer to further provide supplementary ground and
evidence of the claim;

(4)
If the Contractor, within 30 days upon the receipt of the materials of claims
sent by the Employer, fails to negotiate with the Employer or give a reply, or
request the Employer to further provide supplementary ground and evidence of the
claim, then such failure shall be deemed that the claim has been accepted by the
Contractor.

(5)
If the event for Employer’s claim has continuous effect, the Employer shall give
a notice every week with respect to the continuous impact of the event of claim.
Within 30 days after the end of the continuous impact of the event of claim, the
Employer shall send Contractor the final claim report and the final claim
estimates. The procedure of claim is the same as Article 16.2.1(1) to (4);



87



--------------------------------------------------------------------------------







16.2.2
Contractor’s Claim

The Contractor deems that if the Employer fails to perform its duties,
responsibility and obligation, the Employer shall assume losses and damages or
postpone the completion date in accordance with relevant circumstances and
matters as agreed in this Contract or documents and materials with respect to
this Contract. If the Employer fails to perform its obligation of compensation
or postpone the completion date, the Contractor has the right to claim against
the Employer. The claim shall be in conformity with the laws and the Contract,
and shall be governed by the following procedures:
(1)
Within 30 days upon the occurrence of the claim, the Contractor shall give the
notice of claim to the Employer. If the notice has not been given within 30
days, the Employer shall not be reliable, unless otherwise provided by law;

(2)
Within 30 days upon the issuance of the notice of claim, the Contractor shall
give good cause for the claim, the ground of the claim under the Contract,
effective and provable evidence, the estimate of the claim and other relevant
materials in written form to Employer;

(3)
Within 30 days upon the receipt of the materials of claim from the Contractor,
the Employer shall resolve the problem by negotiation with the Contractor, or
give a reply, or request the Contractor to further provide supplementary ground
and evidence of the claim;

(4)
If the Employer, within 30 days upon the receipt of the materials of claims sent
by the Contractor in accordant with the Article 16.2.2(3), fails to negotiate
with the Contractor, or give a reply, or request the Contractor to further
provide supplementary ground and evidence of the claim, then such failure shall
be deemed that the claim has been accepted by the Employer;

(5)
If the event of the Contractor’s claim has continuous impact, the Contractor
shall give a notice to Employer every week with respect to the continuous impact
of the event of claim. Within 30 days after the end of the continuous impact of
the event of claim, the Contractor shall send the Employer the final claim
report and the final claim estimates. The procedure of claim is the same as
Article 16.2.2(1) to (4).

16.3
Dispute and Resolution

16.3.1
Dispute Resolution Process

If any claim dispute arises according to or relating to this Contract, the
parties shall first resolve such dispute through amicable consultation. The
disputing party shall notify the other party in writing, and state the content,
details and cause of the dispute. Within 30 days after issuing the above written
notice, if dispute still exists after amicable


88



--------------------------------------------------------------------------------







consultation, the parties may refer the dispute to any entity or authority at
the place of the Project agreed by the parties to mediate. If within 30 days
after the dispute is submitted to mediation, there is still dispute between the
parties, or if either party does not agree to mediate, the dispute will be
resolved through arbitration or litigation according to the Special Terms.
16.3.2
Dispute shall not Affect Performance of Contract.

If any dispute arises, both parties shall continuously perform the
responsibilities and obligations agreed in the Contract, and keep the
implementation of the Project. Except for the occurrence of the following
circumstances, neither party shall cease the implementation of the whole or any
part of Project:
(1)
The Contract is unable to perform due to the breach of Contract by one party,
and both parties cease the implementation through negotiation;

(2)
The arbitration institution or the court orders to cease the implementation.

16.3.3
Protection of Project after the Cease of Implementation

If the whole or any part of the project is ceased under Article 16.3.2, both
parties shall protect all the documents, data, drawings, the completed project
and the unused materials of Project.
17.
Force Majeure

17.1
Obligations at the Occurrence of Force Majeure

17.1.1
Obligation of Notice

The party noticing or identifying occurrence of any force majeure event is
obligated to immediately notify the other party. According to the Contract, the
party responsible for the project site will take prompt measures to mitigate
losses when a force majeure event occurs; the other party will fully cooperate
and take measures, and will stop immediately any construction or work required
to be suspended temporarily.
17.1.2
Obligation of Reporting

When any force majeure event occurs in the Project site, within 48 hours after
the force majeure event ends, if the party responsible for the Project site is
the Contractor, the Contractor must report to the Employer the information of
damage and loss. When the force majeure event continues, the Contractor will
report to the Employer and project director the damage weekly, except as
otherwise agreed with respect to the reporting period.
17.2
Consequence of Force Majeure



89



--------------------------------------------------------------------------------







The loss, damage and injury caused by and completion date delayed by the force
majeure event will be handled according to the following:
(1)
loss and damage to permanent project and its materials will be borne by the
Employer;

(2)
Injury to employees will be handled according to their respective employment
contracts;

(3)
Loss and damage to the machines, equipment, property and temporary work will be
borne by the Contractor;

(4)
Loss of stop of work of the contractor will be borne by the Contractor;

(5)
The consequential loss and damage caused due to either party’s failure to
perform the protective obligation hereunder after the force majeure event occurs
will be borne by such party;

(6)
When the Employer notifies to resume the construction, the Contractor will
submit the plan for clearing and repair and the estimate as well as the data and
report of progression plan and schedule within 20 days after receipt of such
notice or within other time limit agreed by the parties based on the specific
situation. Upon the Employer’s confirmation, all costs for clearing and repair
will be borne by the Employer. The completion date after resuming construction
will be delayed accordingly.

18.
Termination

18.1
Termination by the Employer

18.1.1
Notice to Correct

When the Contractor fails to perform its duties, obligations and liabilities,
the Employer may notify the Contractor to correct and remedy its violations
within a reasonable time.
18.1.2
Termination by the Employer

The Employer is entitled to, based on the following reasons, terminate the
contract or part of the work of the Contract through written notice. The
Employer shall notify the Contractor 15 days before terminating the contract.
The termination by the Employer will not affect any other rights it may enjoy
according to the contract.
(1)
The Contractor fails to comply with the performance guarantee under Article
14.2.1;

(2)
The Contractor fails to perform the provisions of notice to correct under
Article 18.1.1;

(3)
The Contractor fails to comply with the provisions relating to subcontracting
and transfer of contracting under Article 3.8.1 to Article3.8.4;



90



--------------------------------------------------------------------------------







(4)
The Contractor’s actual progress falls obviously behind the schedule, and fails
to take measures and make correction when the Employer direct the Contractor to
do so;

(5)
The project has severe quality defect, and the Contractor delays the repair
starting date for no less than 30 days for no reasonable reason;

(6)
The Contractor expressly states or indicates through its act that it will not
perform the contract, or fails to perform the contract after the Employer notify
it of performance of the contract in writing, or perform the contract in a
manifestly inappropriate manner;

(7)
According to Article 8.6.2 (4) and Article 10.8, the project fails to pass
completion tests or fails to pass post-completion tests, and thus cause any part
or whole of the project to lose main operation function or production function;

(8)
The Contractor goes into bankruptcy, winding up, or liquidation, or there is
situation indicates that the Contractor will go into bankruptcy and (or)
liquidation.

The Employer may not terminate the contract or terminate partial work under the
contract for arranging other contractors to construct the project. If the
Employer violates this provision, the Contractor is entitled to file an
arbitration or litigation according to this provision.
18.1.3
Work to be Ceased and Carried Out after Notice of Contract Termination

Work to be carried out after the Contractor receives the termination notice.
Within 30 days after termination of contract or other time agreed by the
parties, the Contractor will complete the following work:
(1)
Stop all works notified to be terminated, except for protecting life, property
or project safety and clearing and the work required to be performed;

(2)
Hand over all the information provided by the Employer and the design documents,
technical documents and other documents prepared by the Contractor for the
project to the Employer. With respect to the documents retained by the
Contractor, the data and backup relating to all information provided by the
Employer shall be destroyed;

(3)
Hand over all the completed permanent work and be responsible for the permanent
project materials transported to the site. Before handing over, take care of
maintain and preserve the permanent project materials of the completed work and
that are transported to the site;

(4)
Hand over the design documents, drawings, materials, operating manuals,
construction organization design, quality inspection data and completion data
etc.



91



--------------------------------------------------------------------------------







that are already paid, completed and to be completed in corresponding
implementation stages;
(5)
Submit to the Employer all the subcontracts and explanations of their
performance, including project materials provided by the Contractor (including
those stored on the site, ordered, being processed, being transported, arrived
at the site and to be handed over), and the amount agreed in the contract
occurred before the contract termination date and assumed by the Employer. The
Contractor is obliged to assist and coordinate to handle the relationship with
the subcontractors who have relationship with the Contractor;

(6)
Upon the approval by the Employer, the Contractor shall transfer the
subcontracts being performed and relevant liabilities and obligations relating
to the terminated contract or part of the works within the terminated contract
to the Employer and (or) the person designated by the Employer, including
permanent work and project materials, as well as relevant work;

(7)
The Contractor will continue to perform the works under the contract that are
not terminated;

(8)
Before the settlement relating to termination of contract is completed, the
Contractor shall not evacuate and (or) remove its machines, equipment,
facilities, revolving materials and other materials from the site, unless the
Employer agrees.

18.1.4
Settlement on Termination Date

According to Article 18.1.2, after the Contractor receives the notice of
terminating the contract or part of the works under the contract, the Employer
will immediately negotiate and agree on the project amount which has occurred
with the Contractor, including prepayment under Article 14.3, project progress
payment under Article 14.4, the amount regarding adjustment to contract price
under Article 13.7, temporary deduction of the warranty fund for defeats
liability under Article 14.5, claim payment under 16.2, payment of supplemental
agreement of this contract, and any increased or decreased payment hereof. The
contact payment upon negotiation of the parties shall be taken as the settlement
data on termination date.
18.1.5
Settlement after Termination

(1)
According to the settlement data on termination date under Article 18.1.4, the
parties shall settle the balance of receivables and payables. Thereafter, the
Employer shall return the performance guarantee submitted by the Contractor
according to Article 14.2.1 to the Contractor. Also, the Contractor shall return
the payment guarantee submitted according to Article 14.2.2 to the Employer.



92



--------------------------------------------------------------------------------







(2)
If there is any prepayment not yet deducted when the contract is terminated, the
Employer shall make relevant deduction according to the provisions of deduction
of prepayments under Article 14.3.3., and thereafter return the prepayment
guarantee submitted according to the contract to the Contractor.

(3)
The Employer is entitled to deduct any remaining receivables balance from the
performance guarantee submitted by the Contractor under Article 14.2.1, and will
return the performance guarantee to the Contractor thereafter.

(4)
If there is any uncollected amount after the Employer make the above deduction
according to the above provisions, or any remaining receivables balance when the
contract does not agree submission of any performance guarantee and prepayment
guarantee, the Employer may retain the machines, equipment, facilities and
revolving materials etc. of the Contractor in an amount equivalent to the
receivables to offset the above amounts.

18.1.6
Evacuation of the Contractor

(1)
Evacuation in case of termination of the entire contract. According to Article
18.1.5 (4), the Contractor is entitled to remove the machines by itself,
equipment and facilities from the site, which are not used for offset. The
Contractor shall bear the costs for removing or dismantling the temporary
facilities. The Employer will provide necessary conditions therefor.

(2)
Evacuation in case of partial termination of the contract. When the Contractor
receives the notice of the Employer to evacuate from the site, it shall
dismantle and remove such excess machines, equipment and facilities from the
site at its own cost (excluding the machines etc. for offset under Article
18.1.5 (4)). The Employer will provide necessary conditions therefor.

18.1.7
Right to continue to construct the project after termination. The Employer may
continue to complete the project or entrust other contractors to continue to
complete the project. The Employer and other contractors are entitled to use the
handed-over permanent project materials, and the design documents,
implementation documents and data prepared for the project by the Contractor,
and use the facilities, machines and equipment retained for offset under Article
18.1.5 (4).

18.2
Termination by the Contractor

18.2.1
Termination by Contractor. Based on the following reasons, the Contractor is
entitled to give written notice to the Employer and terminate the contract,
provided that it will notify the Employer of termination 15 days before
terminating the contract:



93



--------------------------------------------------------------------------------







(1)
the Employer delays payment for no less than 60 days, or the Employer fails to
notify resumption of work within 180 day after the Contractor requests for
resumption of work under Article 4.6.4;

(2)
the Employer materially fails to perform its obligations under the contract and
thus cause the Contractor to suspend working for no less than 30 days;

(3)
The Employer fails to submit the payment guarantee as stipulated in Article
14.2.2;

(4)
Force majeure events under Article 17 occur, and cause the performance of
contract main obligations hereunder impossible or unnecessary;

(5)
The Employer goes into bankruptcy, winding up or liquidation, or there is any
circumstance indicates that the Employer will go into bankruptcy and (or)
liquidation, or the Employer is unable to pay the contract price.

Where the Employer makes contract payment subsequently, or agrees to resume work
or continues to perform its obligations or provides payment guarantee after the
Employer receives the notice of termination from the Contractor under item (1),
item (2) and item (3) of this paragraph, the Contractor shall arrange as soon as
possible and resume normal working. If any critical path is thus delayed, the
completion date will be extended accordingly; the Employer will bear any costs
thus incurred additionally by the Contractor.
18.2.2
The Contractor is entitled to cease and must carry out the following works after
it issues the termination notice:

(1)
Stop all further works, except those for protecting life, property, project
safety, clearing and necessary works;

(2)
Hand over the completed permanent works and project materials provided by the
Contractor (including those stored on the site, ordered, being processed, being
transported, arrived at the site and to be handed over on site). Before such
hand-over, the Contractor is obliged to take care of, maintain and preserve the
completed works and project materials purchased;

(3)
Hand over design documents, drawings, documents, operating manuals, construction
organization design, quality inspection data and completion data etc. that are
paid, completed and to be completed. Upon request by the Employer, the
Contractor shall hand over to the Employer relevant design documents, drawings
and materials completed and unpaid at the agreed time after it makes payment at
agreed price.



94



--------------------------------------------------------------------------------







(4)
Submit to the Employer all the subcontracts and explanations of their
performance at the cost of the Employer.

(5)
Upon request by the Employer, the Contractor shall transfer the subcontract to
the Employer and (or) the person designated by the Employer, including permanent
works and project materials, as well as relevant works;

(6)
Destroy all information and backup of relevant data and materials provided by
Employer within the documents retained by the Contractor.

18.2.3
Settlement Documents on Termination Date

According to Article 18.2.1, after the Employer receives the notice of
terminating the contract, it shall immediately negotiate and agree on the
project amount with the Contractor, including prepayment under Article 14.3,
project progress payment under Article 14.4, payment regarding adjustment to the
contract price under Article 13.7, temporary deduction and payment of the
warranty fund under Article 14.5, claim payment under Article 16.2, payment of
supplemental agreement of the contract, and any increased or decreased payment
under any provision hereof, as well as the costs for the Contractor to dismantle
the temporary facilities and machines and equipment and remove them to the place
of its enterprise (evacuation costs will be borne by the Contractor in case of
force majeure events under Article 18.2.1 (4)). The contract payments upon
negotiation of the parties shall be taken as the settlement basis on termination
date.
18.2.4
Settlement after Termination

(1)
According to the settlement data on termination date under Article 18.2.3, the
parties shall settle the balance of receivables and payables when terminating
the contract. Thereafter, the Contractor shall return the payment guarantee
submitted by the Employer according to Article 14.2.2 to the Employer. Also, the
Employer shall return the performance guarantee submitted by the Contractor
according to Article 14.2.1 to the Contractor.

(2)
If there is any prepayment not yet deducted when the contract is terminated, the
Employer may make deduction according to the provisions regarding deduction of
prepayment under Article 14.3.3. Thereafter the Employer shall return the
prepayment guarantee submitted by the Contractor according to the contract to
the Contractor.

(3)
If the Contractor has other uncollected receivables when the contract is
terminated, it may deduct relevant receivables balance from the payment
guarantee submitted



95



--------------------------------------------------------------------------------







by the Employer under Article 14.2.2. Thereafter the Contractor shall return the
guarantee to the Employer.
(4)
If the Contractor has other uncollected receivables when the contract is
terminated, and the contract did not agree to provide that the Employer shall
submit payment guarantee according to Article 14.2.2, the Employer shall pay the
outstanding amount and interest at the rate of similar loan for the same period
issued by the People’s Bank of China, as from the next day after the settlement
documents on termination date agreed by the parties according to Article 18.2.3.
If the Employer fails to pay within 60 days thereafter, the Contractor is
entitled to resolve such matter according to the provisions of Article 16.3
relating to dispute and arbitration.

(5)
If the Contractor has a balance of payment that is unable to pay to the Employer
when the contract is terminated, the Employer is entitled to settle according to
Article 18.1.5 (2) to 18.1.5 (4) relating to settlement after termination.

18.2.5
Evacuation of the Contractor. After termination, the Contractor shall evacuate
all other materials, machines, equipment and facilities from the site, except
for those for safety.

18.3
Matters after Termination

18.3.1
Payment agreement remains valid

After the contract is terminated, the provisions relating to settlement of
contract termination by the Employer or the Contractor, and payment after
settlement will remain effective, until settlement of contract termination is
completed.
18.3.2
Dispute over Termination

If either party raises any objection to the termination, or the settlement on
termination date, the parties shall resolve the dispute through friendly
negotiation. If negotiation fails, or either party does not accept friendly
negotiation, the provisions of Article 16.3 relating to dispute and arbitration
shall apply.
19.
Effectiveness and Termination

19.1
Effectiveness

The Contract is effective when the conditions precedent agreed in the agreement
are met.
19.2
Copies of Contract

The copies of the Contract original and counterpart, and the number of copies to
be held by the parties, are agreed in the Special Terms.
19.3
Post-Contract Obligations



96



--------------------------------------------------------------------------------







When the Contract terminates, the parties will follow the principle of good
faith to perform the obligations of notice, assistance, confidentiality etc.
20.
Supplementary Provisions

Any specific provision of, addition or amendment to the General Terms by the
parties are set forth in the Special Terms.




























Part III Special Terms
Article 1 General Provisions
1.1 Definitions and Interpretations
1.1.5 The following content is added to Article 1.1.5 of General Terms:
Employer: Chongqing Alpha and Omega Semiconductor Limited
1.1.6 The following content is added to Article 1.1.6 of General Terms:
Contractor: The IT Electronics Eleventh Design & Research Institute Scientific
and Technological Engineering Corporation Limited
1.1.10 The following content is added to Article 1.1.10 of General Terms:


97



--------------------------------------------------------------------------------







Supervisor: To be determined
1.1.14 The following content is added to Article 1.1.14 of General Terms:
Permanent Works: refer to the works within the scope of the design and
construction drawings and other works.
1.1.15 The following content is added to Article 1.1.15 of General Terms:
Single Works: the works specified in the construction drawings of the Project.
1.1.16 The following content is added to Article 1.1.16 of General Terms:
Temporary Works: refer to water supply works for construction, construction
lighting works, office area, dormitory and living area constructed for
completing the permanent works agreed in the Contract and for safe and civilized
construction.
1.1.32 The following content is added to Article 1.1.32 of General Terms:
Reference Date: means the effectiveness date of the Contract.
1.1.48 The following content is added to Article 1.1.48 of General Terms:
Defect Liability Period: subject to the work quality warranty period in the work
quality warranty form (see the work quality warranty form in the Annex).
1.1.53 Permanent Land Occupation: refers to the permanent land occupation scope
required for the implementation of the Contract Project, accompanying with the
land acquisition drawings. Boundaries and coordinates of the land acquired shall
be marked on the land acquisition drawings.
1.1.54 Temporary Land Occupation: refers to the scope of temporary land
occupation required for the implementation of the Contract Project, including
the scope of temporary land occupation in the drawings for the Contractor to use
and the scope of temporary land occupation required by the Employer to implement
the Contract. Programs for single works shall be prepared by the Contractor
under special circumstances and can be used upon written approval by the
Supervisor and the Contractor. The Contractor shall take into account any costs
thereby incurred in the consolidated total price and shall not claim such costs
against the Employer unless the Employer agrees in writing otherwise.
1.1.55 Concealed Works: the construction materials, components, parts or other
materials of a building or structure which are buried and covered in other
objects during the construction and cannot be seen, such as building base,
concrete iron, components and parts for water and power, base of equipment and
other segment of a work.
1.2 Contract Documents


98



--------------------------------------------------------------------------------







1.2.1 Composition of Contract Documents. The contract documents are interpreted
and explained by each other. The contract documents include the following:
(1) Agreement
(2) General Terms
(3) Special Terms
(4) Annexes
(5) Design Documents, Technical Documents and Drawings
(6) Supplementary Agreement (if any)
In the above documents, the Special Terms take priority over the General Terms.
If there is any ambiguity or conflict among the documents, the document formed
later shall prevail.
The memorandum, supplementary documents, modification, negotiation or other
written documents signed by the authorized representatives of the parties during
performance of the Contract shall constitute a part of the Contract.
1.2.2 Were the provisions of the contract documents are ambiguous or conflict
with each other, the parties will negotiate to resolve such issues, provided
that the work shall not be affected. If the parties fail to reach a consensus
upon negotiation, the issues shall be resolved according to the provisions of
Article 16.3 relating to dispute and resolution.
1.3 Language
Chinese will be used except this Contract provides otherwise.
1.4 Applicable Law
Article 1.4 of General Terms is amended as follows:
The laws, administrative regulations, local laws and regulations (excluding
laws, administrative regulations, departmental rules of the People’s Republic of
China; including local laws and regulations; where local documents have any
conflict with national laws and regulations, the latter shall prevail) that
shall be expressly indicated by the parties to the Contract: the national and
local laws and regulations applicable to this Project. If there is any update of
such laws and regulations, the updated versions shall prevail.
After the reference date, if the Contractor’s fees change due to change of any
law, the Employer and the Contractor shall negotiate to decide whether the
contract price should be adjusted. If a key part of the work is delayed due to
change of law, the Employer and Contractor shall negotiate to decide whether to
adjust the work period.
1.5 Standards and Norms


99



--------------------------------------------------------------------------------







1.5.1 Applicable standards, norms (name): national standards, industry standards
and the standards of the place where the project locates applicable to design,
construction and acceptance check of the Project.; for clean room (“C/R”),
ultrapure water supply system (“UPW”), large and special gas transmission system
(“TGSS”), chemical dispense system (“CCSS”) and other special systems, if there
is no national standards in the industry, the international standards shall be
referenced (the versions of all standards are as of the effectiveness hereof).
1.5.3 Article 1.5.3 of General Terms is amended as follows:
Where there are no express standards or norms, the Employer will provide the
technical requirements to the Contractor at the time agreed in the Special
Terms. The Contractor shall submit the implementation measures according to the
agreed time and technical requirements, and implement such measures upon the
approval of the Employer.
1.5.4 Article 1.5.4 of General Terms is amended as follows:
After the reference date, if the Contractor’s fees change due to change of any
statutory norms and standards, the Employer and the Contractor shall negotiate
to decide whether the contract price should be adjusted. If a key part of the
work is delayed due to change of any statutory norms and standards, the Employer
and Contractor shall negotiate to decide whether to adjust the work period.
1.7 Documents of the Contractor
1.5.1 Design Documents provided by the Contractor
Number of copies and submission time of design documents, data and drawings
submitted in the design phase:
Number of paper copies shall be ensured to meet the needs of actual use and
electronic version shall be provided; submission time: as required by progress.
Number of copies and submission time of design documents, data and drawings
submitted in the preliminary design phase:
Number of paper copies shall be ensured to meet the needs of actual use and
electronic version shall be provided; submission time: as required by progress.
Number of copies and submission time of design documents, data and drawings
submitted in the technical design phase:
Number of paper copies shall be ensured to meet the needs of actual use and
electronic version shall be provided; submission time: as required by progress.


100



--------------------------------------------------------------------------------







Number of copies and submission time of design documents, data and drawings
submitted in the design phase of construction drawings:
Number of paper copies shall be ensured to meet the needs of actual use and
electronic version shall be provided; submission time: as required by progress.
The above paper documents submitted by the Contractor shall be bound in
accordance with the requirements of urban construction archives of Chongqing,
and the Contractor shall ensure the number of copies meet relevant requirements.
The Contractor shall provide the Employer with the list of work quantity priced
according to the construction plan confirmed by the Employer within 15 working
days after the Employer confirms the construction plan.
1.7.2 Project Documents and Materials Provided by the Contractor
Construction organization design, construction plan for single works, safety
emergency plan, progress plan, monthly report and plan, weekly report and plan,
data of completion and construction plan due to engineering change during the
construction process, relevant information of construction price change involved
in construction process, relevant information required for quality recognition
and price verification, complete completion and settlement information, and a
set of technical manual, and a package of operation and maintenance manuals
prepared for the Employer.
1.8 Contact
1.8.1 Delivery and Receipt of Correspondence
Time limit of correspondence delivery: The delivery time of all documents shall
conform to the provisions of Article 1.7 of this Contract, and the formalities
for receipt shall be handled. Failure of signing for receipt on time shall be
deemed that the documents are not served within the prescribed time. The place
of delivery shall be the on-site offices of the Project of the Employer, the
Supervisor and the Contractor.
1.8.2 Service of Valid Legal Documents
With respect to correspondence and other valid legal documents (including
litigation documents), the effective service address of the Employer shall be:
Room 205, No. 117 Yunhan Avenue, Shuitu High-Tech Industrial Park, Beibei
District, Chongqing, China, or other correspondence address designated by the
Employer in writing
Either of the Contractor's on-site office or the Contractor's industrial and
commercial registration place (the address indicated by the National Enterprise
Credit Network at the time of service shall prevail) that the Employer chooses
shall be deemed a valid service.


101



--------------------------------------------------------------------------------







Delivery based on the above agreed address shall be deemed signed for receipt by
the Employer/ Contractor; the rejection of receipt by the Employer/ Contractor
will not affect the effectiveness of service. If the Employer/ Contractor needs
to change the agreed delivery address, it shall provide the changed address in
written form to the Employer/ Contractor. If the written notice of change is not
submitted, the original agreed address shall be the effective address.
2. The Employer
2.1 Principal Rights and Obligations of Employer
2.1.6 Provide Basic Information of the Project
Category, content, number of copies, and time for the Employer to provide the
basic information of the Project: The Employer shall provide the Contractor with
the basic information in written or communication on site before the signing of
the Contract.
2.1.7 Provide Construction Site
2.1.7.1 Requirements and completion time for the construction site to meet
construction conditions: to meet the construction requirements
2.1.7.2 Access time and requirements of the construction site and public roads:
the Employer shall designate the location of off-site roads. The Contractor is
responsible for coordinating site entering and maintenance. The costs have been
taken into account in the total contract price. The Employer shall connect the
construction water and electricity within the planning red line of the project
construction before single works start.
2.1.8 Time to provide engineering geological data and underground pipeline data:
the Contractor can borrow such information before signing of the Contract, but
the information provided is for reference only. The Contractor shall carry out
site survey after entering the site, review the accuracy of the data in the
light of the site status and confirm the review results. If the Contractor finds
that the information provided by the Employer may be mistaken, it shall timely
notify the Employer in writing.
2.1.9 Work that the Employer entrusts the Contractor to handle: the Contractor
shall bear corresponding costs for construction management procedures according
to relevant provisions. With respect to the certificates and licenses that shall
be applied for in the name of the Employer, the Contractor shall draft and draw
up relevant formalities and documents and undertake actual delivery and handling
work. The Employer shall bear the official expenses in accordance with relevant
regulations and assist the Contractor in handling relevant work.
2.3 Supervisor


102



--------------------------------------------------------------------------------







2.3.5 Name of Supervisor: TBD
      Chief Supervisor Engineer: TBD
2.3.6 Duties and Powers of the Supervisor
2.3.6.1 Powers entrusted by the Employer to the Supervisor: control and
supervision on the construction quality, progress, investment, safe and
civilized construction, contract implementation management, etc. of the Project.
Acceptance checks on concealed works and construction quality, coordination of
project management, and measurement, initial examination and record of the
project volume and on-site signing and certificate.
2.3.6.2 Powers to be exercised upon prior approval by Employer: except for the
powers entrusted in Article 2.3.6.1, the other powers shall be exercises upon
written authorization by the Employer, including but not limited to change of
Project, and change of and adjustment to Project price to be verified by the
Employer, as well as change of the Contractor’s obligations, the delay in work
period, shut down or increase of costs. Notwithstanding any provisions in
General Terms, when the Supervisor exercises any power subject to approval by
the Employer, it shall present the document or other lawful and valid evidence
that it has obtained approval from the Employer to exercise such powers.
2.3.6.3 In the course of construction, the Employer shall authorize the
Supervisor to issue the Notice of Penalty for Breach for the following acts to
the Contractor:
(1) Any quality behavior is not standardized and is not corrected after
requested by the on-site Supervisor;
(2) Any safety behavior is not standardized and is not corrected after requested
by the on-site Supervisor;
(3) Any other circumstances occur which violate the provisions hereof, and which
are not corrected after the supervisory persons on site point out.
If the Contractor fails to raise any objection within [3] days after it receives
the notice of breach penalty issued by the Supervisor, it will be deemed that
the Contractor has accepted the penalty, and the Employer is entitled to
directly deduct such penalty from its payables.
3.2.3 Supervisory Persons
The Chief Supervisor Engineer has no right to authorize or delegate its power to
make decisions according to corresponding terms in the Contract to other
supervisory persons.
2.3.7 Supervisor's Approval
The Supervisor’s failure to impose penalty on the Contractor’s any breach of any
contractual responsibilities and obligations relating to quality, safety and key
milestones of


103



--------------------------------------------------------------------------------







the Project does not affect the Supervisor or the Employer to impose penalty on
such violations or other violations of the Contractor at any time thereafter in
strict accordance with the Contract, nor mean that the Employer waives any
rights and compensation claims against the above-mentioned breach related to the
Employer as agreed in the Contract.
2.4 Safety Guarantee
2.4.1 Article 2.4.1 of General Terms is amended as follows:
The Contractor shall coordinate and deal with the safety protection of the
existing facilities and adjacent aboveground and underground buildings and
structures, ancient and rare trees, relics and tombs on the construction site,
and protect the normal order around the site. The costs shall be resolved by the
parties through negotiation.
2.4.3 Article 2.4.3 of General Terms is amended as follows:
Where this Contract does not provide, the parties may sign another entrustment
contract attached hereto as an annex, if the Employer requests for any change
involving the main structure of the building or the bearing structure, or for
any renovation involving material process variation after the completion of the
main structure or the main device of the Project.
2.5 Security Responsibility
2.5.3 Article 2.5.3 of General Terms is amended as follows:
The Contractor shall be responsible for the security within the red line of the
Project. In respect of the area occupied by the Employer exclusively according
to the Contract, and the accepted single work and other work within the red
line, the Employer may prepare rules for security and arrange security personnel
based on its needs to supplement the Contractor’s security measures, and shall
bear the costs arising therefrom. However, the supplemental arrangement of the
Employer shall not relieve or reduce the Contractor’s security responsibility.
If the Employer suffers any expenses or losses in the exclusively occupied are
or the accepted single work due to its own fault, the Contractor shall only
assume relevant liability to the extent of the insurance coverage.
3. The Contractor
3.1 Principal Rights and Obligations of the Contractor
3.1.5 Article 3.1.5 of General Terms is amended as follows:
If the change of the Employer’s project causes increase in costs or delay in key
part of work to the Contractor, the Contractor is entitled to request the
Employer to increase the cost and/or postpone the completion date.


104



--------------------------------------------------------------------------------







3.1.6 Accurately understand this Contract and the requirements of Annex I
(Requirements and Specifications for Buildings and Installations), and design.
Complete the program design, technical design and construction drawing design,
conduct construction until completion, qualified in acceptance check and
delivery to the Employer. All links in the whole process shall be approved by
the Employer. To achieve: upon completion of construction of the Project
according to the design drawings, the Employer does not need to carry out any
modification on the transferred buildings and facilities (other than the
modification proposed by the Employer) and can start production after the
acceptance of the Project in accordance with the standards and norms agreed in
the Contract, namely turnkey project.
The quality of any parts or items of the Project shall comply with the
requirements of both parties. If the quality does not conform to the
requirements, the Contractor shall rework within the time limit specified by the
Employer at the cost of the Contractor. The work period will not be extended. If
after successful inspection and test, any quality issue arises due to the
Contractor’s reason, the Contractor shall rework within the time limit specified
by the Employer at the cost of the Contractor. The work period will not be
extended. If the Contractor fails to complete within the above time limit, the
Employer is entitled to entrust a third party to remedy, and the costs thus
incurred by the Employer shall be assumed by the Contractor.
The Contractor shall carry out the schematic design, technical design,
construction plan design, construction until completion, and purchase and
installation of equipment and device and other sections only after the Employer
reviews, agrees or confirms in writing. The confirmation of the Employer shall
not relieve the Contractor’s liability for Project design according to this
Contract. The Employer shall reply in writing within [3] days after it receives
the written notice of the Contractor. If the Employer fails to reply timely, the
Contractor shall immediately notify in writing the highest principal of the
Employer on the site. If the principal fails to reply any opinion or time of
reply within [2] days after he/she receives the above notice, it will be deemed
that the Employer has confirmed the proposal raised by the Contractor. If the
Contractor starts any work without the Employer’s written consent, the Employer
is entitled to refuse paying for such work. If the Employer further suffers any
loss therefor, the Contract shall assume corresponding liability.
3.1.7 The time and place for connecting the water and electricity for
construction to the construction site: The Contractor shall determine the water
and electricity ports in the construction site at its own discretion and connect
the water and electricity it needs to the construction site on its own. The
required expenses are already considered in the total contract price.


105



--------------------------------------------------------------------------------







Conditions provided by the Contractor for others: the Contractor shall be
responsible for implementing construction or protection of the roads accessing
to the construction site, improvement of traffic signage and signal equipment,
and waste land and provide such conditions to other construction units of the
Project, and the costs therefor have been included in the total contract price.
3.1.8 The Contractor's obligations regarding coordination, cooperation and
management:
a. Coordinate the daily work and provide progress requirements for all
subcontracting works (including the Employer’s subcontracting works) on a
monthly basis; the Contractor shall perform obligations regarding management,
coordination, cooperation, taking care and service on the third parties who
implement works related to the Contract in the construction site or in the
vicinity of the construction site. The resulting costs are considered to have
been included in the total contract price.
b. The Contractor shall also provide possible conditions for other persons other
than the Contractor, to implement other works related to the Contract in the
construction site or in the vicinity of the construction site according to the
instructions of the Supervisor.
c. The Contractor shall take all other possible measures to manage
subcontractors scientifically and reasonably within the scope of the Contract.
3.1.9 Conditions to be provided by the Contractor for others, costs possibly
incurred, and their treatment: the costs possibly incurred to the Contractor for
providing the following conditions are included in the aggregate price and will
not be taken separately, including but not limited to:
(1) The Contractor shall provide necessary office and accommodation free of
charge for engineers assigned by the Employer and the supervising unit and other
accommodation, equipment and services required by the Employer, like that the
Contractor provides office space accommodating 55 persons, 2 fixed meeting
rooms, and onsite sample sealing room , other equipment and service, etc.
(2) Narrow construction site causes removal of the provisional construction and
clean-up and transport of construction waste generated therefrom; site formation
for temporary facilities, laying and repair of temporary roads on the
construction site, off-site land rental and transportation costs;
(3) Costs for loss and increase of a variety of materials and equipment
(including revolving material) arising from crashing schedule within the
contract period, other measure expenses for guaranteeing the contract term to be
met;


106



--------------------------------------------------------------------------------







(4) Costs for reservation, filling and stuffing up cracks of pipeline holes,
connection and filling of metal components and walls, stuffing up cracks of
casing pipes, and slotting and grooving ditch for buried pipelines, and relevant
repair costs;
(5) Costs for protection of all finished construction products, security for
site production area and living area, water and power outage measures,
construction site cleaning and construction waste transport (including dumping,
stacking and processing);
(6) Costs for environmental protection measures for construction noise,
construction site sanitation, flood prevention and wind protection measures,
maintenance of traffic increase, other civilized site measures, and other
construction technique measures, and the costs for meeting the requirements of
the local authority regarding on-site civilization, as well as the costs for
meeting the quality and work period agreed in the Contract.
 (7) Construction of water supply, power supply, natural gas, telecommunications
and other facilities. The Contractor shall actively cooperate at the scene.
The Contractor shall, in consultation with the subcontractors and independent
construction units, settle general contracting service fees for coordination,
cooperation and management of the subcontractors and independent construction
units.
3.1.10 Other obligations of the Contractor (whose costs are included in the
consolidated totals and will not be separately charged by the Contractor against
the Employer):
(1) Submit monthly reports and progress plans on time.
(2) Responsibilities and requirements: Responsible for the construction safety
and security and non-nighttime construction lighting and other relevant
obligations according to the requirements of construction administrative
departments and relevant departments, and provide corresponding facilities to
protect the public safety.
(3) Responsible for handling the procedures regarding construction site traffic,
sanitation, construction noise control and blasting detection according to
requirements of construction administrative departments of Chongqing and
relevant departments.
(4) In case of any resistance and harassment against construction and so on in
the construction process, the Contractor shall first actively respond and start
the security and sub-district contact mechanism. The Contractor shall handle
such situations on its own under normal circumstances. The Contractor shall not
stop working without the Employer's permission.
(5) If the Contractor is required to cooperate with other works subcontracted by
the Employer, the Contractor must cooperate with and coordinate the construction
of other sub-


107



--------------------------------------------------------------------------------







works under the premise that the Contractor meets the requirements of the
Employer, in order to ensure the smooth construction of the whole project.
(6) The Contractor shall settle all types of insurance under its responsibility
according to the regulations and bear corresponding costs.
(7) Take strict protective measures and bear all the responsibility and
resulting costs caused by accidents due to poor safety measures according to
relevant provisions.
(8) Requirements for access to water and electricity, and supply of water,
electricity and communication lines required for construction: The Contractor
shall solve the water supply for living, office and production. The Employer
designates water and electricity ports which shall be connected by the
Contractor to the construction site. The Employer shall bear relevant expenses
for facilities and equipment of the high-voltage side of electricity for
construction. The Contractor shall bear relevant expenses for facilities and
equipment of low-voltage side of electricity; at the same time, the Contractor
shall guarantee the domestic water and electricity for the supervising engineer,
and the construction water and electricity for the project etc.
(9) The project team members of the Contractor must be consistent with the
materials for qualification examination. The project manager or technical
director shall work for not less than 22 days monthly, and, except for national
holidays, shall not leave the construction site at the same time without
permission of the Employer. The Employer is entitled to check on work attendance
of the project team. If any absenteeism is found, the Employer shall receive the
liquidated damages in accordance with the following provisions: the project
manager or the technical director shall pay a penalty of [***] per absentee day
without the Employer’s consent. Double compensation will be paid for a total of
8 absentee days and above monthly. Where the project manager or technical
director leaves his/her position, he/she shall ensure a substitute to be in
position.
(10) The Contractor shall guarantee the quality of fire installation works and
ensure that the fire protection project can pass the acceptance check from the
fire management department once only; it shall also be responsible for
coordinating the relationship with the fire management department, handling
relevant procedures and assisting other sub-contractors (if any) designated by
the Employer in passing acceptance check on the fire protection project. If the
fire protection acceptance is not passed once for all, the Contractor shall
rework at its own cost until passing the acceptance. The work period will not be
extended. If any loss thus caused to the Employer, the Contractor shall assume
corresponding liability.


*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


108



--------------------------------------------------------------------------------







(11) If the Contractor is required to construct necessary protection measures
for
underground gas pipelines, the related expenses shall not be assumed by the
Contractor.
3.1.11 Other Work to be done by the Contractor Agreed Upon by the parties:
If the Contractor destroys any young crops, flowers, trees, houses, structures
and pipelines outside the red line of the construction site, it shall be
responsible for relevant restoration and compensation;
The Contractor shall be responsible for all the problems and all related costs
arising from it in the course of construction, including but not limited to
disturbing residents, safety, firefighting, security, traffic, municipal
administration, power supply, water supply,
environmental protection, artillery damage and peripheral relations. The
possible costs have been taken into account in the total contract price, without
separate billing.
The Contractor shall be responsible for the settlement of the transport and
dumping of the production and domestic waste, and strictly implement the
requirements of the Notice of the People's Government of Chongqing on the
Implementation of Closed Transportation of the Easily Spilled Material in the
Main City Zone (Municipal Government Order No. 164). Throughout the construction
process, the Contractor has the obligation to assist the Employer’s coordination
with relevant departments, units and individuals. The possible costs have been
taken into account in the total contract price, without separate billing.
The Contractor shall be responsible for the safety and security work at the
site, in order to avoid public security accidents.
It shall also be responsible for the drainage and precipitation measures that
shall be taken in the construction term for various reasons.
3.1.12 Performance Guarantee
3.1.12.1 Form and Amount of Performance Guarantee
The Contractor shall, within 21 days after signing the Contract, submit the
performance guarantee to the Employer, including 1) issuing the bank performance
guarantee in an amount of [***] of the total contract price [***] in the form of
the Annex; and 2) paying the deposit for wages for migrant workers by the
parties according to the regulations of the government.
3.1.12.2 The Term of Validity of the Bank Guarantee
See the form of bank guarantee in the Annex.


*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


109



--------------------------------------------------------------------------------







3.1.12.3 Return of the Performance Guarantee
The refund of the performance guarantee shall be made according to the
provisions of the bank performance guarantee. The cash part will be refunded
without interest after the
Contractor's handling personnel completes the procedures of refunding cash
deposit of wages for migrant workers by submitting the personnel’s ID card, the
power of attorney of the legal person of the unit and other related documents to
the Construction Bureau of the Administrative Committee of Liangjiang New
District.
3.2 Project Manager (Representative of the Contractor) and Responsible Persons
of Single Works
3.2.1 Article 3.2.1 of General Terms is amended as follows:
Name: [***]: Title: Project Manager
If the project manager or technical director is not competent (project quality,
progress and safety and civilized construction fail to meet the requirements of
relevant terms of the Contract), or not actively cooperate with the engineers
assigned by the Employer (fails to implement instructions of the engineers,
etc.) or fails to permanently stay in the construction site (less than 22
days/month, except for special circumstances such as national holidays, or sick
(with the sick leave note issued by the public hospital) etc.), is not qualified
to do its job, misconducts or neglects its duty, the Employer is entitled to
request the Contractor to replace the project manager or technical director
without any conditions. Where the Contractor replaces the project manager or
technical director, it shall obtain prior written consent of the Employer. The
newly-assigned person must have the same or more qualification and experience.
The Contractor's project manager and responsible persons of single works shall
conform to the Contractor's committed personnel and shall arrive at the
confirmed commencement date. The project manager shall not concurrently be the
project manager of any other project before the Supervisor issues to the
Contractor the acceptance certificate. The Contractor shall not replace the
project manager without the written permission of the Employer. The details of
the Contractor's project manager shall be stated in the Contract including name,
title, ID number, practicing qualification certificate number, registration
certificate number, practicing seal number and number of the safety production
examination certificate.


*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


110



--------------------------------------------------------------------------------







The Employer will receive the penalty of [***]/person from the contracting unit
for each replacement of the project manager and a responsible person of single
works without the Employer’s consent. The penalty will be deducted from the
amount payable by the Employer. The Employer may order the Contractor to
correct. If the Contractor fails to correct within 5 days after it receives the
notice of correctness, the Employer will impose the penalty of [***]/person. If
the Contractor fails to correct within 14 days, the Employer is entitled to
immediately terminate this Contract.
3.2.3 Article 3.2.3 of General Terms is amended as follows:
If the Contractor needs to replace the project manager or technical director, it
shall notify the Employer in writing 14 days in advance, and shall obtain the
consent of the Employer and file with the construction administrative
department. The succeeding project manager shall continue to perform the duties
and powers set forth in Article 3.2.1. The Contractor shall not replace the
project manager without the Employer’s written notice. If the Contractor
replaces without consent of the Employer, it shall assume the liability for
breach of contract according to the Special Terms.
3.2.5 Specific item person in charge
Name: [***] Position: Design Director
Name: [***] Position: Construction Director
At least 1 designer of each domain, 1 registered architect, a registered
structural engineer, 1 registered cost engineer, 1 registered public equipment
engineer of each domain (water supply and drainage, HVAC), and 2 registered
electrical engineers (strong electricity and weak electricity each). The person
in charge of each domain of the project shall be qualified as a registered
engineer. Each professional must have an intermediate or higher professional
title.
At least 3 quality inspector (intermediate grade), at least 2 security officers,
at least 2 material staff, at least 2 cost personnel, at least 6 construction
workers (at least 2 of which have an intermediate or higher professional title
of construction or related professional).
If the above persons do not meet the requirements of government regarding
number, the Contractor shall supplement according to the actual needs of the
site and the government’s regulations.
The materials (including name, quantity, major) of the project team members
provided by the Contractor before signing of the Contract shall not be changed
after approval by the Employer, without the Employer’s written consent.


*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


111



--------------------------------------------------------------------------------







3.8 Subcontracting
3.8.1 Article 3.8.1 of General Provisions is amended as follows:
Content of subcontracting: the Contractor may only subcontract the parts of work
previously approved by the Employer in writing. The parts of work that may be
subcontracted shall conform to the Administrative Measures for Subcontract of
Construction of Housing, Building and Municipal Infrastructure (Order No. 124 of
Ministry of Construction) and relevant national documents. The subcontractor
shall have corresponding qualification. The Contractor shall provide the
qualification material to the Employer for filing. Illegal subcontracting and
transfer of contracting shall be prohibited.
If the Contractor illegally subcontracts or transfers contracting of the main
work or key work hereunder, the Employer is entitled to terminate this Contract,
and to request the Contractor to pay liquidated damages of [***]/violation. The
liquidated damages shall be directly deducted from the payables.


4. Schedule, Delay and Suspense
4.1 Project Schedule
4.1.2 Catch up project schedule at its own cost
If the work schedule is delayed due to the Contractor’s reason, the Contractor
is obligated, and the Employer has the right, to request the Contractor, to take
measures at its own cost to catch up the project schedule, and the Contractor’s
liability to pay liquidated damages to the Employer according to this Contract
shall not thus be exempted.
4.1.3 Adjustment to project schedule
If any of the following circumstances occurs due to the Employer’s reason, the
completion date shall be postponed, and the project schedule shall be adjusted:
(1) The Employer fails to provide the basic information of the Project and the
onsite obstacle information according to Article 5.2.1, or fails to pay
according to the advance payment amount specified in Article 14.3.1, or the
payment time specified in Article 14.3.2, and thus causes the design starting
date set forth in Article 4.3.2 to postpone, or the procurement starting date
set forth in Article 4.4.2 to postpone, or the construction starting date to
postpone.
The Provisions of (2) and (3) of General Terms shall remain unchanged.
(4) Other circumstances where the parties agree that the completion date of
packaging and testing plant and wafer plant: no postponement, except for any
force majeure. If it is necessary to postpone, the parties shall negotiate and
reach a consensus in writing.


112



--------------------------------------------------------------------------------







4.1.4 Article 4.1.4 of General Terms shall not apply. Thus the article shall be
deleted.
4.1.5 Work commencement
The construction period will start when the Supervisor issues the work
commencement order approved by the Employer in writing. The Contractor shall
start work on the work commencement date.
4.1.6 Completion
The completion date of the whole work shall be that indicated on the completion
acceptance certificate issued by the Employer.
4.2 Design Schedule
4.2.2 Design Commencement Date
Article 4.2.2 of General Terms is amended as follows:
The design will commence on the day following the date when the Contractor
receives the project basic information and onsite obstacle information provided
by the Employer according to Article 5.2.1, and the advance payment according to
Article 14.3.2.
4.2.3 Delay of design commencement date
Article 4.2.3 of General Terms is amended as follows:
If the design commencement date is delayed because the Employer fails to provide
the basic design information, the onsite obstacle information or other
information according to Article 5.2.1, or fails to make the advance payment
according to the amount and payment time set forth in Article 14.3.1 and Article
14.3.2, the design commencement date and work completion date shall be
postponed. If the design commencement date is delayed due to the Contractor’s
reason, the Contractor shall catch up the schedule according to Article 4.1.2.
The construction period will not be extended.
4.2.4 Delay of review period in the design stage
Article 4.2.4 (3) of General Terms is amended as follows:
(3) If the review by relevant design review department of the government takes
more time than the time agreed herein not through the Contractor’s fault, the
completion date shall be postponed. Any costs thus caused to the parties shall
be borne by the parties respectively.
4.3 Procurement Schedule
4.3.3 Delay in procurement
Article 4.3.3 of General Terms is amended as follows:


113



--------------------------------------------------------------------------------







If the procurement is delayed due to the Contractor’s reason, the Contractor
shall be liable for the shut down and idle loss and the delay of completion
date, and shall catch up the schedule at its own cost. If the procurement is
delayed due to the Employer’s reason, and any key timeline is thus delayed, the
completion date shall be postponed accordingly.
4.4 Construction Schedule
4.4.1 Schedule
The following provisions are added to Article 4.4.1 of General Terms:
4.4.1.1 The Contractor shall prepare the content of the construction schedule.
The Contractor shall prepare the overall work plan and decide the completion
time of each single section according to the overall requirement and principle
of the Employer regarding the construction progress, to meet the Employer’s
conditions for use.
The Contractor shall prepare the content of the construction plan. The
Contractor shall prepare the construction plans for the overall work and each
part of the work according to the construction content, including the basic
work, main work, installation work, water proof work, plastering and brickwork,
heat preservation and other construction plan for other single work which the
Employer deems necessary for the Project.
4.4.1.2 The period during which the Contractor shall submit the construction
schedule and the construction plan:
1. Submit the work schedule completion report for current month and the basis
for work schedule of next month on the 25th day of each month, and submit the
schedule for next season and the work schedule completion report for this season
in five copies (each the Supervisor, Contractor and Employer holds one copy
respectively) on the 25th day at the end of the season. (Note: the work schedule
completion report must be filled out truthfully, and the schedule must ensure
the work can be completed according to the time agreed in this Contract.)
2. Submit the construction weekly report in four copies on each Thursday,
including the completion information of last week and the plan of this week.
3. Within five working days after the review and disclosure of drawings, submit
the Employer the complete (optimized) construction organizational design and the
overall work progress plan, as well as the construction schedule for the year in
three copies (affixed with the common seal of the Contractor). The schedule must
conform to the arrangement of the Employer with respect to the overall schedule
of the work, and be submitted to other parties required for a professional
construction.
The period during which the Supervisor approves the documents provided by the
Contractor: the Supervisor shall review and confirm the construction
organizational design and schedule


114



--------------------------------------------------------------------------------







within [2] days after it receives such design and schedule. If it fails to so
confirm, the Contractor shall immediately notify in writing the Employer’s
highest principal on the site. If the principal fails to reply any opinion or
feedback time within [1] day after it receives the notice, it will be deemed
that the Employer has confirmed the plan submitted by the Contractor.
The Supervisor shall review and confirm the monthly schedule completion report
and the schedule for next month within [2] days after it receives the report and
schedule. If it fails to so confirm, the Contractor shall immediately notify in
writing the Employer’s highest principal on the site. If the principal fails to
reply any opinion or feedback time within [1] day after it receives the notice,
it will be deemed that the Employer has confirmed the plan submitted by the
Contractor.
4.4.1.3 Work quality
The Contractor shall provide the work quality warranty measure documents when
the construction plan is submitted.
The Employer is entitled to select and examine the quality of the work completed
or being carried out by the Contractor or its subcontractors. If any
nonconforming circumstances are found, the Contractor shall immediately correct
or replace relevant subcontractor.
4.4.2 Delay in construction commencement
Article 4.4.2(2) of General Terms is amended as follows:
(2) If the construction fails to be commenced timely due to the Contractor’s
reason, the Contractor shall give proper reasons, and shall take measures to
commence construction as soon as possible at its own cost. The completion date
will not be postponed.
4.5 Delay in Contractor’s Construction period
The following provisions are added to Article 4.5 of General Terms:
Except for the reason of the Employer or any force majeure events, the
Contractor shall be liable for any delay in construction period. The formula of
calculating the liquidated damages for delay in completion of packaging and
testing plant or wafer plant is as follows:
If the completion of the packaging and testing plant or the wafer plant is
delayed due to the Contractor’s reason, and the work cannot be completed before
the agreed completion date in the Contract, the Contractor shall assume the
liability of breach of contract. If the delay is less than 30 days, the
Contractor shall pay liquidated damages at [***] of the total contract price for
each day delayed. If the delay is from [***], the Contractor shall pay
liquidated damages at [***] of the total contract price for each day delayed. If
the delay is no less than [***], the Employer is entitled to terminate this
Contract in writing, or demand the Contractor to pay liquidated damages at [***]
of the total contract price for each day delayed. If the Employer


115



--------------------------------------------------------------------------------







elects to terminate this Contract, the Contractor shall withdraw from the site
unconditionally, and assume the liability for breach of contract. If the loss
incurred by the Employer from termination of this Contract exceeds the
liquidated damages, the Contractor shall compensate for the loss according to
law.
Compensation limit: up to [***].
Other circumstances where the parties agree to postpone the completion date of
the packaging and testing plant or the wafer plant. If any of the following
circumstances occurs, upon approval by the Employer, the construction period
will be extended accordingly, and a written notice will be sent to notify the
period extended (which shall be confirmed by the project manager of the
Contractor, the engineer of the general Supervisor, and the project principal of
the Employer within one month after the delay occurs. Any notice beyond the
above one-month period shall be void.): (1) the key work of the key line in the
network plan of Project is delayed for more than 48 hours due to any material
change of design caused by the Employer; (2) if a delay is required due to any
force majeure event, both parties shall negotiate; (3) if a delay is required
due to government’s reason, the parties shall negotiate.
4.6 Suspense
4.6.6 Suspense caused by the Contractor
Article 4.6.6 of General Terms is amended as follows:
The Contractor shall be liable for the loss, damage and delay of completion date
arising from the suspense of any work or part of work caused by the Contractor,
and shall compensate the Employer’s loss arising therefrom.
4.6.8 Other circumstances where the Contractor shall be liable for suspense of
construction. Except for any suspense of construction caused by shutdown of
water or power for 48 hours or less within a week, or any suspense caused by the
administrative orders issued by the traffic administration, environment
protection administration, municipal greening administration or other
administrations other than due to the Contractor’s reason, the construction
period will not be extended. The Contractor shall not perform any act of
suspension, lay-out, sabotage, etc. which does not actively perform the
construction obligations without justifiable reasons. If any of the above acts
occurs, taking 24 hours a day as a unit of calculation, the Contractor shall pay
the Employer a penalty in the amount of [***] per day, and the construction
period shall not be postponed.


*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


116



--------------------------------------------------------------------------------







4.6.9 Liability for suspense of construction by the Employer
If the work is suspended due to the Employer’s reason, the time for resumption
of work shall be notified by the Employer in writing.
If the construction period is delayed due to suspense notified by the Employer
(subject to the written documents confirmed by the Employer), the Contractor is
entitled to request the Employer to postpone the construction period, the
details of which shall be negotiated otherwise by the parties.


5. Technology and Design
5.1 Production Technology; Architectural Design Scheme
5.1.2 Technology and/or architectural design scheme provided by the Employer
Article 5.1.2 of General Terms is amended as follows:
If the Contractor provides the production process technology (including patent
technology, know-how, technology package) and / or architectural design scheme
(including general layout, functional partition, architectural modeling and main
structure, or the architectural design scheme the Contractor commissions a third
party design unit to provide), it shall be responsible for such technology,
technical data, technical conditions, software, analysis manual, operational
guidance, equipment manufacturing guidance and other documents and information
of the Contractor, the Employer’s requirements and/or the overall layout,
functional partition, architectural modeling and main structure, or the
architectural design scheme the Contractor commissions a third party design unit
to provide.
The Employer is obliged to direct and examine the production process design and
/ or the architectural design carried out by the Contractor in accordance with
the information provided by the Employer, and shall confirm. The Employer 's
confirmation does not relieve the Contractor of the responsibility for
engineering design and other issues in accordance with this Contract. The
guarantee value of review of the trial operation of the work and/or a single
work, or the use and functional guarantee notes, as well as the review
responsibilities of the parties shall be set forth in the Special Terms, and act
as the basis for evaluating the trial operation review and review
responsibilities of the Employer according to Article 10.3.3.
5.2 Design
5.2.1 Obligations of the Employer
Article 5.2.1 of General Terms is amended as follows:


117



--------------------------------------------------------------------------------







(1)Provision of basic project information. The Employer shall provide the
Contractor with the basic information of the Project in accordance with the
stipulations of the Contract, laws or trade regulations and be responsible for
the authenticity of the information. If the above-mentioned basic information is
untrue, the Employer shall be obliged to provide additional information to the
Contractor at the agreed time. The type, content, number of copies, and timing
of the provision of the project's basic information are agreed in the Special
Terms. Among others, in respect of the reference coordinate information of the
project site (including the reference control point, the reference control level
and reference coordinate control line), the Employer shall and is obligated to
cooperate with the Contractor to measure and retest on the site at the agreed
time. If the costs increase and/or the construction period is delayed because
the Contractor corrects any errors in the coordinate information caused by the
Employer, the Employer shall pay relevant increased costs, and the completion
date shall be postponed reasonably.
If the basic project information provided by the Employer contains any
technology or process package provided by any patent holder, or any
architectural model provided by any third-party design unit, the Employer shall
arrange the patent holder or third-party design unit to exchange, coordinate and
deliver the data, conditions and information with the Contractor.
If the Employer fails to provide the basic project information and supplementary
information in time, or the information provided is untrue, or the Employer
changes plans, causing the Contractor’s design stopped, reworked or modified,
the Employer shall indemnify the Contractor for any additional design work. If
the key timeline is delayed, the completion date shall be postponed. However, if
the Contractor finds that the above information provided by the Employer may
have any issue or defect, but fails to alert or deal with such issue or defect,
the above provisions shall not apply.
(2)Provision of onsite obstacle information. Except as otherwise provided by the
Special Terms, the Employer shall provide the onsite obstacle information
relating to design and construction, including the above-ground and underground
building and structure etc., before the design starts, according to this
Contract and applicable laws. If the information provided by the Employer is
untrue and the Contractor's design is thus suspended, reworked or modified, the
Employer shall compensate the Contractor for the additional amount of design
work. If any key time of the work is delayed, the completion date shall be
postponed. The type, content, number of copies and timing of provision the
project obstacle information are set forth in the Special Terms.
(3)If the Contractor can not verify the data, conditions and materials in the
basic project information provided by the Employer, the Employer is obligated to
give further confirmation.
(4) If the Contractor finds that the information provided by the Employer may be
mistaken, it shall promptly notify the Employer in writing to confirm it.


118



--------------------------------------------------------------------------------







5.2.2 Obligations of the Contractor
Article 5.2.2 of General Terms is amended as follows:
(1)General Terms will not be amended.
(2)The Contractor shall carry out the engineering design according to the basic
project information provided by the Employer, the onsite obstacle information
and the design depth specified by the relevant state departments and industry
engineering construction standards, and shall be responsible for the technology
and/or architectural function of its design, the project safety, environment
protection and occupational health standards, and the quality of equipment
materials and work and the completion time. The Contractor shall bear the
liability for breach of contract and be responsible for the increase of the cost
and delay in the completion of the Project due to the reasons of the Contractor
's design.
5.2.6 Repair and catch up schedule at its own cost for any design defect
Article 5.2.6 of General Terms is amended as follows:
The Contractor shall repair, remedy, correct and consummate at his own expense
any omission, errors, defects or deficiencies in the design documents caused by
the Contractor. If the design progress is delayed, the Contractor shall catch up
the schedule at its own cost. If the Employer thus suffers any loss, the
Employer is entitled to seek the Contractor’s liability according to law.


Article 6 Construction Materials
6.1 Provision of Construction Materials
6.1.1 Material and engineering equipment provided by the Employer: None
6.1.2 The following provisions are added to Article 6.1.2(1) of General Terms:
(1) The materials and engineering equipment provided by the Contractor: all
materials and engineering equipment required for construction.
Materials and engineering equipment procured, transported and maintained by the
Contractor: All materials and equipment of the Project are procured by the
Contractor. The Contractor must ensure that the procurement of materials and
equipment is in line with national and local existing standards and meets the
design drawings, buildings and facilities requirements and norms in exhibits,
shall provide product certification, and shall be responsible for the quality of
materials and equipment. The Contractor shall notify the Supervisor’s engineer
and the representative of the Employer for inspection acceptance 24 hours before
the arrival of the material and equipment.


119



--------------------------------------------------------------------------------







Article 6.1.2(2) of General Terms is amended as follows:
(2) If the engineering materials (including construction parts etc.) provided by
the Contractor do not conform to the national mandatory standards, norms or the
standards and norms of the Contract, and thus cause any quality defect, the
Contractor shall repair at its own cost. The completion date shall not be
postponed.
(3) Article 6.1.2(3) does not apply, and should be deleted.
6.1.3 Contractor’s selection of suppliers
Article 6.1.3 of General Terms is amended as follows:
The Contractor shall select the supplier or manufacturer of the relevant
engineering materials by competitive means, such as bidding. For construction
projects that are subject to tender according to law, bidding shall be conducted
in accordance with the relevant provisions of the State.
The Contractor shall not designate suppliers or manufacturers in the design
documents or by way of oral implication, except for the case of a sole
manufacturer.
6.1.4 Title and risk of engineering materials
Article 6.1.4 of General Terms is amended as follows:
The title to the engineering materials provided by the Contractor according to
Article 6.1.2 shall be transferred to the Employer when such materials are
transported to the delivery place on the site, and the progress payment for the
current work is made. Before the Employer takes delivery of the materials, the
Contractor is obligated to safe-keep, repair and maintain the materials. The
materials will not be transported from the site without the Employer’s
permission. Before the Employer takes delivery of the project, the risk of
destruction or loss of the materials will be borne by the Contractor. The loss
shall be first compensated by the insurer, and then by the Contractor, if the
insurance coverage is not sufficient.


6.4 Transportation and Transport of Overrun Materials
6.4.1 Road Access Right and Off-Site Facilities
(1) The person to obtain the road access right and the right to build off-site
facilities: the Contractor.
(2) Related costs: borne by the Contractor and already taken into account in the
total contract price.
6.4.2 On-Site Road Construction


120



--------------------------------------------------------------------------------







(1) The person to construct, maintain, preserve and manage temporary roads and
transportation facilities: The Contractor shall be responsible for the
construction, maintenance, preservation and management. Relevant costs have
already been taken into account in the total contract price.
(2) Expenses incurred in connection with temporary roads and transportation
facilities: The Contractor shall undertake the construction, maintenance,
preservation and management of the temporary roads and transportation
facilities, and be responsible for completing relevant formalities. The costs
have been taken into total contract price.
6.4.3 Transport of Oversized and Overweight Parts
The person to bear the costs for temporary reinforcement and reconstruction of
roads and bridges required for the transport of oversized or overweight parts:
borne by the Contractor. The costs have been taken into account in the total
contract price.
6.7 The Contractor shall be responsible for the materials and equipment to be
delivered to the construction site, and to be transported, escorted and stored.
The materials and equipment used in the Project under this contract shall be
reported to the Supervisor’s engineer and the Employer for confirmation, and
submitted to inspection according to law. Their quality shall conform to the
design and relevant regulations. The materials or equipment failing to test or
failing the test shall not be used in the project. If any material or equipment
requires process or customization, or purchase in other places, the Contractor
shall fully consider the period of supply based on the above time, and submit
the list of materials and equipment in writing to the Supervisor’s engineer and
the Employer for inspection. The list of materials and equipment shall include
the specification, type, manufacturer, the part to use the materials and
equipment, the brand and quantity. The Supervisor’s engineer and the Employer
shall confirm the list of materials and equipment within [1] day after it
receives such list from the Contractor. If it fails to reply timely, the
Contractor shall immediately notify in writing the highest principal of the
Employer on the site. If the principal fails to reply the opinions or the
feedback time in writing within [2] days after receiving the notice, it will be
deemed that the Employer has confirmed the materials and equipment provided by
the Contractor. The Contractor may only purchase the above materials after the
Employer confirms and seals sample.
Where the main parameters of the materials and equipment purchased by the
Contractor do not conform to the design or standards, the Contractor shall
transport the material and equipment outside of the site within the time limited
specified by the Supervisor’s engineer, and repurchase products conforming to
requirements at its own costs. The used materials and equipment shall be removed
by the Contractor at its own costs. The delayed construction period shall not be
postponed.


121



--------------------------------------------------------------------------------







Before using any materials purchased by the Contractor, if the materials require
inspection according to the national, local or industrial standards, the
Contractor shall inspect or test as required at its own costs, and may not use
any non-conforming materials.


7. Construction
7.1 Employer’s Obligations
7.1.1 Reference Coordinate Data
Article 7.1.1 of General Terms is amended as follows:
The Contractor shall provide the time limit for measuring the reference point,
the reference line and the leveling point: see Article 5.2.1 of the General
Terms. The Contractor shall conduct on-site acceptance and hand-over check at
the appointed time before the commencement of construction and make a record.
7.2 Obligations of the Contractor
7.2.1 Surveying and Setting-Out
Article 7.2.1 of General Terms is amended as follows:
Surveying and setting-out of construction control network: undertaken by the
Contractor (and reported to the Supervisor for review and approval. Form a
formal report. Submit the report to the Employer for filing after the Contractor
and Supervisor stamp it).
The time limit for submitting the construction control network information to
the Supervisor for review and approval: within 7 days after on-site acceptance
and hand-over check.
7.2.3 Construction Equipment and Temporary Facilities
The following provisions are added to Article 7.2.3 of General Terms:
Construction equipment and temporary facilities provided by the Employer: none.
Scope of costs borne by the Employer for constructing temporary facilities:
none. The temporary facilities required by the project shall be undertaken by
the Contractor at its own cost. The costs have already been taken into account
in the total contract price.
Application for temporary land occupancy: the Contractor shall apply for
relevant formalities and bear related expenses if it temporarily takes up the
site outside the red line.
Related costs of temporary facilities: the Contractor bears related costs of
temporary facilities. The costs have already been taken into account in the
total contract price.
7.2.4 Supply requirements of telecommunication lines required for construction:


122



--------------------------------------------------------------------------------







Article 7.2.4 of General Terms is amended as follows:
The Contractor shall contact the local telecommunications authorities on its own
for telecommunication lines, in order to ensure smooth communication on site.
The telephone installation fee has been taken into account in the total contract
price.
7.2.5 Approval Procedures for Construction Commencement etc.
Article 7.2.5 of General Terms is amended as follows:
The Contractor shall lead the handling of procedures for construction permit and
quality supervision, and handle the safety formalities according to the
provisions of Yu Jian Fa [2008] No. 177. The fees payable by the Contractor have
already been taken into account in the total contract price. The fees payable by
the Employer shall be borne by the Employer. The Contractor shall draft,
complete and submit the documents that shall be provided in the name of the
Employer. The Employer shall cooperate with the Contractor and assign relevant
personnel to accompany the Contractor for handling, when necessary.
7.5 Quality and Inspection
7.5.1 Quality and Inspection
(4)The Contractor shall be responsible for compiling the construction test and
inspection plan, and inspecting, inspecting, and testing the construction
materials (including the structural components) in accordance with the design
documents, construction standards and contractual stipulations, may not use any
non-conforming materials. The Contractor is obligated to repair and / or replace
unqualified construction materials at its own expense. If the completion date is
thus delayed, the Contractor shall take responsibility. If any economic loss is
thus caused to the Employer, the Employer may seek the Contractor’s liability
according to laws and regulations. Where the engineering materials provided by
the Employer are non-conforming upon inspection, test or trial, the Employer
shall repair and/or replace at its own cost. If the key timeline is thus
delayed, the completion date shall be postponed. If the costs of the Contractor
are increased, the Employer shall compensate.
7.5.6 Article 7.5.6 of General Terms is amended as follows:
The Employer shall be responsible for any additional work costs caused by the
wrong orders of the Employer’s representative and/or the Supervisor. If the key
timeline is delayed, the completion date shall be postponed.
7.5.7 Project quality requirements. Where the quality of the Project meets the
requirements of the relevant national construction quality acceptance
specifications and engineering design documents and the Contract and its
annexes, and complies with the intents of the Contract, and the normal needs of
use of the Employer, the Project shall be inspected by the Employer


123



--------------------------------------------------------------------------------







(the final completion inspection shall be made once for all successfully). If
the inspection fails, the costs for correction and rework shall be borne by the
Contractor.


7.8 Occupational Health, Safety and Environmental Protection
7.8.3 Site Safety Management
Article 7.8.3 of General Terms is amended as follows:
(1)The Contractor shall carry out safety education for its personnel at the
site, provide the necessary personal safety supplies, and be responsible for the
accidents caused by them. The Employer and the Supervisor shall not compel the
Contractor to violate the relevant safety regulations for safe construction,
safe operation and completion test and / or after completion test. If the
Employer, the Supervisor and its on-site staff violate the safety manual and do
not abide by the direction of the contractor, causing any personal injury and
property damage, the party having fault shall bear relevant liabilities and
costs. Where the key timeline is delayed, the completion date shall be
postponed. If the Contractor does not fulfill the on-site supervision and
management responsibilities, the Contractor shall bear the relevant
responsibilities and costs incurred, and the construction period will not be
extended.
If the Contractor violates relevant safety regulations for safe construction,
safe operation and completion test and / or after completion test, causing any
personal injury or property loss, the Contractor shall assume relevant
liabilities and costs. Where the key timeline is delayed, the completion date
shall not be postponed.
(9) The Contractor's responsibility for construction safety: The Contractor
shall, in accordance with the Measures of Chongqing for Supervision and
Management on Safety Production of Construction Projects (Yu Jian Fa [2008] No.
177), the Standards of Chongqing for Civilized Construction of Construction
Sites of Housing Construction and Municipal Infrastructure (Yu Jian Fa [2008]
No.169) and other relevant provisions, perform the construction safety
responsibilities as a contractor, in order to ensure safe construction and
on-site safety within the construction range and within a certain distance
outside the construction range. The costs have been taken into account in the
total contract price. If the Contractor fails to fulfill its obligations during
construction, it shall bear full responsibility and economic losses thereupon
caused.
The Contractor shall be responsible for on-site security work to avoid public
security accidents.
Establishment of on-site security management organization or joint defense
organization: undertaken by the Contractor and assisted by the Employer.


124



--------------------------------------------------------------------------------







Preparation of the security management plan and emergency contingency plan for
the construction site: undertaken by the Contractor and assisted by the
Employer.
Responsibility and requirements for construction safety and security and
lighting: the Contractor shall fulfil such responsibility and requirements on
its own, and complete supervision procedures for the construction project in
accordance with relevant provisions. The costs have been considered in the total
contract price.
7.8.4 Environmental Management on Site
Article 7.8.4(1) of General Terms is amended as follows:
(1) The Contractor shall be responsible for the protection of buildings,
structures, cultural relics, old trees, famous trees and underground pipelines,
cables, structures, cultural relics, fossils and graves in the site during the
construction. The Contractor shall promptly notify the Employer of any possible
damage to the underground pipelines and adjacent buildings, structures
(including cultural relics and protected buildings), old trees and famous trees.
If the Contractor fails to inform the Employer in a timely manner, or constructs
in violation of the Employer 's instructions, the Contractor shall be
responsible for any increase in the costs of such damages, losses, damages and /
or delays in the completion of the Works.
(4)The construction site shall be cleaned and maintained before construction
machinery and equipment enter the site. (Grit chamber and cleaning equipment
must be set at the entrance and exit, to avoid mud on the road) Outgoing
vehicles shall be cleaned by specially-assigned persons. Sealing requirements
(if any) must be met;
Normal work of surrounding units and the normal life of residents must be
guaranteed during construction. Minimize the pollution of dust, noise and
vibration. The mode of operation must be adjusted and high-dust and high-noise
operations or blasting operations must be stopped in accordance with the
provisional requirements of the Municipal Party Committee, the Municipal
People's Congress, the Municipal Government and relevant departments;
Complete sealing of the construction area and site hardening work according to
relevant provisions. Construction retaining wall (fence) and other maintenance
facilities shall be safe, artistic and durable. Non-construction related
personnel are not allowed to enter the site; personnel entering into the
construction site for construction shall wear post cards and carry out civilized
construction.
(5)The Contractor shall perform responsibilities regarding construction dust
control and civilized construction etc. in accordance with the Program for
construction Dust Control in the Construction of Buildings and Municipal
Infrastructure Projects (Yu Jian Fa [2009] No.


125



--------------------------------------------------------------------------------







13), the Civilized Construction Standards for Buildings and Municipal
Infrastructure Projects in Chongqing (Yu Jian Fa [2008] No. 169) and other
relevant provisions.
Requirements for sanitation and hygiene of the construction site: implement the
Civilized Construction Standards for Buildings and Municipal Infrastructure
Projects in Chongqing (Yu Jian Fa [2008] No. 169), Management Regulations of the
Ministry of Construction for Measure Expenses for Construction Safety Protection
and Civilized Construction and Use of the Measure Expenses and JGJ59-99 Scoring
Standards for Construction Safety Inspection. According to the regulations of
the construction departments, all the temporary facilities other than the part
the Employer deems necessary to retain shall be removed before the acceptance
check of the project, and the construction waste and domestic garbage shall be
cleared and discharged. All the expenses have been considered in the total
contract price.
The Contractor is solely responsible for environmental protection according to
national and Chongqing regulations. Leftover food and garbage shall not be left
anywhere in the construction site, nor be freely poured outside the construction
area. Urination or defecation shall be done in specified place in the
construction area. The principle of “work done, site clear” shall be followed;
The Contractor shall be responsible for the settlement of the transport and
dumping of the production and domestic waste, and strictly implement the
requirements of the Notice of the People's Government of Chongqing on the
Implementation of Closed Transportation of the Easily Spilled Material in the
Main City Zone (Municipal Government Order No. 164). Throughout the construction
process, the Contractor has the obligation to assist the Employer’s coordination
with relevant departments, units and individuals. The costs have been taken into
account in the total contract price; the Contractor shall discard wastes at the
place where the Contractor approves, in accordance with the provisions in force
and requirements of the competent authority. Otherwise, the resulting
responsibility and loss shall be borne by the Contractor.
The Contractor shall bear the costs of the above-mentioned additional terms. The
costs thereof have been taken into account in the total contract price.


8. Completion Test
8.2 Inspection and Acceptance of Completion Test
8.2.2 Article 8.2.2 of General Terms is amended as follows:
The Contractor shall, prior to the commencement of the tests for completion,
carry out inspection of the test conditions provided by the parties in
accordance with the provisions of Clause 8.1.1. If the conditions are met, the
persons of both parties shall sign and confirm. The


126



--------------------------------------------------------------------------------







Contractor shall catch up the schedule according to Article 4.1.2 at its own
cost, when the completion test conditions are not fulfilled by the Contractor
and the progress of the completion test is delayed.


12. Test and Inspection
12.2.4 All inspection fees required for the Project according to the national,
local and industrial regulations (excluding any fees for third-party tests
specified by the Employer) shall be borne by the Contractor, and has been
included in the total contract price. The Employer will not pay any additional
fees. If the Contractor fails to carry out the tests and inspections, the
Employer shall be entitled to entrust others to test and inspect, and deduct an
amount of double of relevant fees from the Contractor’s project funds.


13. Modification and Adjustment of Contract Price
13.1 Right of Modification
13.1.2 Modification
Article 13.1.2 of General Terms is amended as follows:
Written change orders approved and issued by the Employer are changes, including
the change orders issued directly by the Employer, or the change orders issued
by the Supervisor upon approval by the Employer.
The Contractor shall rectify, adjust and perfect at his own expense the
deficiencies in the design, procurement, construction, completion test and
post-completion test that he shall be responsible for providing. The design
defects caused by the contractor, even if approved by the Employer, shall not
relieve the Contractor of its responsibility. If the design plan approved by the
Employer is amended, the Employer's approval shall be obtained in accordance
with the change procedures, provided that the contract price will not be
adjusted, and the construction period will not be extended.
The Employer's requirements for rectification, supplementation and improvement
in order to meet the functional requirements of this Project and the
requirements and specifications of the buildings and device in the Contract and
the exhibits, and the rectification requirements of the Employer in the process
of the implementation of the construction for the Contractor’s defects in the
design, procurement, construction and other aspects of performing the Contract,
shall conform to the procedure of change, provided that the contract price will
not be adjusted, and the construction period will not be extended.


127



--------------------------------------------------------------------------------







Any change of the Project will not be implemented until approved according to
the procedure. All project changes must be approved by the Employer's written
consent before they can be implemented. Any change caused by the defects in the
Contractor's design, procurement, construction, completion test, and
after-completion test must be submitted by the Contractor to the Supervisor’s
engineer and the Employer, and be implemented upon approval by the Employer in
writing. Relevant costs therefor shall be borne by the Contractor. The
construction period shall not be extended.
13.1.3 Right of suggestion on change
Article 13.1.3 of General Terms is amended as follows:
All changes must be made by the Contractor, confirmed by the Supervisor and the
Employer, and implemented by the Contractor on the site to become effective. The
Supervisor and the Employer shall reply in writing within [3] days after they
receive the design change materials from the Contractor. If failing to reply in
a timely manner, the Contractor shall immediately notify in writing the highest
principal of the Employer on the site. If the principal fails to reply opinions
or feedback time within [2] days after it receives the written notice, it will
be deemed that the Employer has confirmed the proposal made by the Contractor.
13.2 Change of Scope
13.2.1 Article 13.2.1 of General Terms is not applicable, and should be deleted.
13.2.2 Article 13.2.2 of General Terms is not applicable, and should be deleted.
13.2.3 Article 13.2.3 of General Terms is not applicable, and should be deleted.
13.2.7 If any of the following circumstances occurs during performance of this
Contract, it will be dealt with as a change:
(1)Increase or reduce any work under the Contract, or add or reduce any
additional work;
(2)Cancel any work under the Contract, except for any work delegated to others
to perform;
(3)Change the quality standard or other features of any work under the Contract;
(4)Change the project’s base line, standard level, location or size;
(5)Any change arising from performance of any laws, standards, or norms
published after the reference date.
Any change not caused by the Employer shall be made according to the change
procedure hereunder, provided that the contract price or construction period
will not be changed or extended.
13.3 Change Procedure


128



--------------------------------------------------------------------------------







13.3.3 Article 13.3.3 of General Terms is amended as follows:
Examination and approval by the Employer. The Employer shall examine the written
proposal report submitted by the Contractor according to Article 13.3.2 within
14 days after it receives the report, and issue a written notice to approve,
cancel, change or make further request. The Contractor shall not stop or delay
any work when it waits for the Employer’s response.
(1)After receiving the proposal report submitted by the Contractor according to
Paragraph (1) of Article 13.3.2, the Employer shall issue a written order of
change, after examining and approving the reason, estimate and/or extension of
completion date of the report.
When issuing the change order, the Employer shall reply in writing whether it
approves the estimate and/or extension of completion date for the change
proposed by the Contractor within [3] days after receiving the written proposal
report of the Contractor. If it fails to reply in time, the Contractor shall
immediately notify in writing the highest principal of the Employer on the site.
If the principal fails to reply opinions or feedback time within [2] days after
it receives the written notice, it will be deemed that the Employer has
confirmed the proposal made by the Contractor.
(2)After examining the reasons of the Contractor for not to accept the change
according to Paragraph (2) of Article 13.3.2, the Employer will issue a written
notice of continuing to perform, changing, or further requesting for
supplementary documents. The Contractor shall perform.
13.4 Emergent Change Procedure
13.4.3 Article 13.3.4 of General Terms is amended as follows:
The Employer shall notify the Contractor in writing of a reasonable estimate
approved and/or the reasonable extension of the completion date within 10 days
after receiving written information submitted by the Contractor pursuant to
Article 13.4.2.
The Employer shall reply in writing whether it approves the estimate and/or
extension of completion date for the change proposed by the Contractor within
[2] days after receiving the written proposal report of the Contractor. If it
fails to reply in time, the Contractor shall immediately notify in writing the
highest principal of the Employer on the site. If the principal fails to reply
opinions or feedback time within [2] days after it receives the written notice,
it will be deemed that the Employer has confirmed the proposal made by the
Contractor.
If the Contractor disputes the change fee and the extension of the completion
date approved by the Employer, the parties shall settle the dispute through
friendly negotiation. If negotiation fails, the procedure of Article 16.3
regarding dispute resolution shall apply.
13.5 Article 13.5 of General Terms does not apply, and should be deleted.


129



--------------------------------------------------------------------------------







13.7 Adjustment of Contract Price
Article 13.7 of General Terms is amended as follows:
Adjustment of price: none. The risks have been taken into account in the total
contract price.
The Employer may negotiate the reason for the adjustment of the contract price
and the adjustment amount, within 30 days from the date of approval by the
Employer of the increase or decrease in the estimation of changes according to
the change procedure under Articles 13.3 to 13.5. The reasonable amount
confirmed by the Employer shall be the adjusted amount of the contract price and
the amount of the adjustment shall be paid or deducted at the time of payment
for the construction progress of the current period. The Employer shall not be
liable to adjust the contract price for any increase or decrease in amount not
provided for in the Contract.
13.8 Dispute Regarding Adjustment of Contract Price
Article 13.8 of General Terms is amended as follows:
After consultation, if both parties fail to agree on the cost of the project
change, the adjustment of the contract price or the extension of the completion
date, the provisions of Article 16.3 regarding dispute resolution shall apply.
13.9 Valuation Principles for Changes:
Price settlement method for design changes and adjustments and new items occur
in the construction process: after construction design changes are determined,
if the design changes relate to adjustment of the project price and new items
occur in the construction process, the Contractor shall propose to the
Supervisor and the Employer within 10 days before such launch of such changes
and new items. The contract price can be adjusted after approval and consent by
the Employer and the supervising unit. The adjustment method is as follows:
If there is no same or similar comprehensive single price item in the annex of
the Contract, according to the principle of reasonable composition of cost and
profit, the item shall be submitted by the Contractor, and determined after the
Supervisor and the Employer confirm. The Contractor shall accept the amount
examined and decided by the Supervisor and the Employer. During the composition
of price, the Contractor shall comply with the following principles:


*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


130



--------------------------------------------------------------------------------







(1)The principle of quota determination: the Code for Valuation of Construction
Quantity List of Construction Projects (GB50500-2013), Rules of Chongqing for
Valuation of Construction Quantity List of Construction Projects (CQQDGZ-2013),
Rules of Chongqing for Calculation of Construction Quantity of Construction
Projects (CQJLGZ-2013), Pricing and Quota Pricing of Chongqing for Construction
Projects (CQJZDE-2008), Pricing and Quota Pricing of Chongqing for Installation
Projects (CQAZDE-2008), Pricing and Quota Pricing of Chongqing for Municipal
Projects (CQSZDE-2008), Pricing and Quota Pricing of Chongqing for Decoration
Projects (CQZSDE-2008), Quota Pricing of Chongqing for Construction Projects
(CQFYDE-2008), Table of Concrete and Mortar Mix Ratios and Quota Pricing for
Construction Machinery Units and Teams (CQPSDE-2008), and the Circular of the
Chongqing Urban and Rural Construction Committee on the Adjustment of Pricing
Basis of Construction Projects for Replacement the Business Tax with Value-Added
Tax for in the Construction Industry (Yu Jian Fa [2016] No.35 Document) and
Other Relevant Supporting Documents, etc. Among others, the onsite management
fee, and assistance fee shall not be charged, the profit shall be charged at
[***], and the measurement fee, charges and taxes shall be paid according to the
national laws.
(2)Price for materials and equipment: to be determined by reference to the price
information of Chongqing materials and equipment in the Information of Chongqing
Project Construction Price at the time of determining the change (the mean value
shall be used when there are upper and lower limits), and to be implemented
after the Employer examines and approves. If the prices for the materials or
equipment are not included in the Information of Chongqing Project Construction
Price, the Contractor shall report the proposed prices, which shall be
implemented after the Employer examines and approves.
(3)Price for labor: to be determined by reference to the price for relevant
workers of construction, installation or relevant occupation in Beibei District
set forth in the Information of Chongqing Project Price at the time of
confirming the change (select the mean value).


14. Contract Price and Payment
14.1 Contract Price and Payment
14.1.1 Contract price: see the Agreement.
14.2 Security
14.2.1 Performance guarantee
See Article 3.1.13 of Special Terms and the annex.
14.2.2 Article 14.2.2 of General Terms is not applicable, and this article
should be deleted.


131



--------------------------------------------------------------------------------







14.2.3 Article 14.2.3 of General Terms is not applicable, and this article
should be deleted.
14.3 Advance Payment
14.3.1 Amount of advance payment:
Advance payment of design cost: 20% of the design cost, i.e., RMB (in words):
Three Million Nine Hundred and Five Thousand and Ten (in figures: RMB
3,905,010).
Advance payment of total contracting price for procurement and construction: 15%
of the total contracting price for procurement and construction, including safe
and civilized construction fee, i.e., RMB (in words): Seventy Eight Million
Seventy One Thousand Two Hundred and Forty Two (in figures: RMB 78,071,242)
14.3.2 Payment of advance
The advance payment of design cost shall be made within [7] working days after
the Contract is entered into, and the advance payment of total contracting price
for procurement and construction shall be made within [7] working days after the
Contractor enters the construction site.
14.3.3 Deduction of advance payment:
None
14.4 Project Progress Payment
14.4.1 The Contractor shall provide the Employer with the total progress
schedule of Chongqing Chip Construction Project before entering into this
Contract.
14.4.2 Application for progress payment
Frequency for application of progress payment: the Contractor shall apply once a
month.
Content of application: to fill in according to the instructions of the Employer
on the progress payment application.
Submitting time of progress payment application: design progress payment: within
7 days after submitting the staged achievements;
Project progress payment: submitting the application for payment for last month
before the 5th day of the current month (including the progress report measured
and confirmed by the Supervisor).
The application for progress payment contains the following: (1) time or number
of payment; (2) the price for the implemented work as of the end of the week for
this payment; (3) amount of change; (4) amount of claim; (5) advance payment for
this time and/or the refunded advance payment to be deducted for this time; (6)
the defect liability warranty amount to be deducted


132



--------------------------------------------------------------------------------







for this time; (7) other amount to be increased or deducted according to the
Contract. The specific form shall be designated by the Employer.
14.5 Deduction and Payment of Defect Liability Warranty Amount
14.5.1 Amount or ratio of defect liability warranty amount: [***] of the
completion settlement price.
14.5.3 Deduction method of defect liability warranty amount: the amount will be
deducted when the completion settlement audit is passed (details see in the
Project Quality Warranty Form). [***] of the amount will be refunded when the
first year expires, [***] will be refunded when 2 warranty years expire, and
[***] will be refunded 5 years after the completion inspection and acceptance of
the Project, without any interest.
14.8 Payment Conditions and Schedule
14.8.3 Article 14.8.3 of General Terms is amended as follows:
Method of Project progress payment: paying according to the milestones. After
receiving the progress payment application of the Contractor submitted according
to the payment schedule in the annex, the Employer shall pay the verified amount
within [***]. Before each payment, the Contractor shall provide the Employer
with the formal value-added tax invoice of the verified amount. The invoice for
any advance payment shall be issued when the Contractor submits the first
progress payment application.
The project progress payment shall be implemented according to the payment
schedule in the annex.
The Employer will deduct once for all [***] of the contract price as the
cleaning and security fee. (When the Contractor finishes the cleaning and
security work, the Employer shall pay according to the payment method in this
Contract.)
When the whole project is completed, the Employer will deduct [***] of the
contract price as the defect liability warranty amount, and shall pay according
to the payment method in the Contract when the Employer receives the guarantee
for the defect liability warranty amount of [***] of the contract price provided
by the Contractor.
The Contractor must submit the payment statement of wages of migrant workers of
the last month to the Supervisor and the Employer for audit and filing when
applying for monthly progress payments, as a pre-condition of disbursement of
progress payment. If it is verified that the Contractor fails to pay the wages
of migrant workers of the previous month in full, the Employer will suspend the
disbursement of progress payment until the wages of migrant workers are paid in
full.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


133



--------------------------------------------------------------------------------









14.8.4 The percentage and amount of the project progress payment will be
implemented according to the payment schedule in the annex.
14.9 Delay in Payment
Article 14.9 of General Terms is amended as follows:
14.9.1 If the Employer fails to pay the project progress payment to the
Contractor according to the schedule in Article 14.8.3, it shall pay interest to
the Contractor at the similar lending rate published by the People’s Bank of
China for the current period, from the 38th day after the Employer receives the
full formal invoice of the verified amount, as the liquidated damages for the
delayed payment.
14.9.2 If the Employer’s delay of payment exceeds [***], the Contractor is
entitled to issue a notice of payment. If the Employer still fails to pay after
receiving the notice, the Contractor may suspend part of work. The suspense will
be deemed suspense caused by the Employer, and the provisions of Article 4.6.1
relating to suspense shall apply.
Where both parties sign an agreement for delay of payment, the Employer shall
pay according to the installments, time, amount and interest in the agreement.
If both parties fail to reach such an agreement, and thus cause any work unable
to implement, the Contractor may suspend part of all work, and the Employer
shall assume the liability for breach of contract. If any key timeline is
delayed, the completion date shall be postponed.
14.9.3 Where the Employer’s delay exceeds [***], and affects the implementation
of the whole Project, the Contractor is entitled to issue a notice of
terminating this Contract to the Employer according to Article 18.2. After this
Contract is terminated, the Contractor is entitled to request the Employer to
pay: 1) the due accounts payable; 2) the amount for purchasing equipment paid by
the Contractor to the subcontractor according to the Contract, if the purchase
is unable to cancel or terminate according to relevant agreement, and the
Contractor has transferred relevant title and interest under the purchase
agreement to the Employer; 3) the interest (at the rate of the similar lending
rate published by the People’s Bank of China for the current period) incurred
from any advance payment made by the Contractor to the subcontractor according
the agreement between them, for the Employer fails to pay the Contractor timely
according to this Contract.
14.10 Taxes and Duties
14.10.1 Article 14.10.1 of General Terms is amended as follows:


*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


134



--------------------------------------------------------------------------------







The Contractor shall pay taxes according to relevant regulations of the State
regarding taxes, including various tax payment obligations relating to importing
engineering materials.
14.11 Payment of Claims
Article 14.11 of General Terms is amended as follows:
14.11.1 The Employer is entitled to issue a notice of breach of contract to the
bank issuing the performance guarantee, and collect the corresponding
performance bond. If the performance bond is not sufficient to deduct, the
Employer may deduct such difference from the project progress payment for the
current month or any payment in the current payment schedule payable to the
Contractor. If the progress payment is insufficient to deduct the claims of the
Employer, the Contractor shall pay within 7 days after receiving the written
notice of claims from the Employer.
14.11.2 The Employer shall pay any claims of the Contractor decided upon
negotiation, mediation or arbitration.
14.12 Completion Settlement
14.12.1 Completion Settlement Information
The number of copies of completion settlement information: six copies and made
in electronic version (after the initial review by the Supervisor)
Content of completion settlement information: the contract price of completion
settlement, the paid project price, defect liability warranty amount to be
withheld, the amount of completion payment to be paid, and changes confirmed by
the Employer, etc.
The final settlement shall be subject to the opinion of the construction price
audit unit designated by the Employer (if any).
14.12.4 Reply to the completion settlement report
Article 14.12.4 of General Terms is amended as follows:
The Employer shall submit an amendment or reply within 30 days after receiving
the completion report and the complete completion settlement report submitted by
the Contractor in accordance with Article 14.12.1.
14.12.5 The Employer fails to pay the completion settlement amount
Article 14.12.5 of General Terms is amended as follows:
(1)If the Employer fails to settle the balance of the sum due to the Contractor
in accordance with Article 14.12.3, the Contractor shall have the right to
deduct the balance of the sum from the payment guarantee submitted by the
Employer in accordance with Article 14.2.2.


135



--------------------------------------------------------------------------------







Where the Contract does not stipulate that the Employer shall, in accordance
with Paragraph 14.2.2, submit the payment guarantee or if the payment guarantee
is not sufficient to satisfy the Contractor for the completion of the settlement
payment, the Employer shall pay the arrears of the completion settlement amount
from the 38th day after the Contractor submits the final settlement materials,
and pay interest at the similar lending rate published by the People’s Bank of
China for the current period.
(2)According to Article 14.12.4, if the Employer fails to submit amendment or
reply to the completion settlement materials within the agreed 30 days, or pay
the balance of the completion settlement amount to the Contractor, it shall pay
the arrears of the completion settlement amount from the 38th day of submitting
the report, and pay interest at the similar lending rate published by the
People’s Bank of China for the current period.
If the Employer does not pay the completion settlement amount within 90 days
after the Contractor submits the final completion settlement materials, the
Contractor may settle the dispute in accordance with Article 16.3 and the
arbitration award.
14.12.7 The Contractor fails to pay the completion settlement amount
Article 14.12.7 of General Terms is amended as follows:
(1)In the event that the Contractor fails to settle the balances payable to the
Employer in the completion settlement as stipulated in Article 14.12.3, the
Employer is entitled to deduct the balance from the performance bond submitted
by the Contractor under Article 14.2.1.
Where the amount of the performance bond is not sufficient to meet the demand,
the Contractor shall pay the balance of the outstanding settlement balance in
arrears from the 38th day after the final completion settlement materials are
submitted, and pay interest at the similar lending rate published by the
People’s Bank of China for the current period. If the Contractor fails to pay
within 90 days after the final completion settlement materials are submitted,
the Employer is entitled to resolve the issue according to Article 16.3.
(2)When the performance bond is not stipulated in the Contract, the Contractor
shall pay the balance of the outstanding settlement accounts in arrears from the
38th day after the submission of the final completion settlement materials, and
pay interest at the similar lending rate published by the People’s Bank of China
for the current period. If the Contractor fails to pay within 90 days after the
final completion settlement materials are submitted, the Employer is entitled to
resolve the issue according to Article 16.3.
14.13 Measurement Period
The measurement period of this Contract is as follows:


136



--------------------------------------------------------------------------------







Unit price sub-items are measured on a monthly basis, and total price sub-items
are measured based on the qualified work quantity verified by the Supervisor and
the Employer at each stage. The Contractor shall submit the report (in six
copies) of qualified work quantity finished in the current month to the
Supervisor’s engineer on the 25th day of each month. The engineer shall measure
and confirm within 5 days after the Contractor submits the report, and then
forward the report to the Employer.


15 Insurance
15.1 Insurance of the Contractor
15.1.1 The Contractor shall be responsible for the full insurance coverage of
all property (including but not limited to construction equipment, entry
materials, engineering equipment) and personal safety related to the
construction under this Contract and shall insure the transportation of the
equipment, materials and parts, and all relevant costs have been included in the
total contract price. If the Contractor 's insurance is not sufficient to
compensate for the loss, the additional part of loss shall be borne by the
Contractor.
(2)After the reference date, if in the course of the performance of the
Contract, the newly issued applicable law provides for compulsory insurance
covered by the Contractor, the contract price shall be adjusted in accordance
with the provisions of Article 13 relating to the contract price adjustment.
15.1.5 The Contractor shall insure in accordance with the following
requirements:
All property, safety and accidents occurred during the project term shall be
handled and compensated by the Contractor. The Contractor shall be fully insured
against all aspects for this purpose.
15.2 All-Risk Insurance and Third Party Liability Insurance
Article 15.2 of General Terms is amended as follows:
The Contractor shall be responsible for insuring all risks of construction
works, all risks of installation works and third party liability insurance. The
Contractor shall include the Employer, the subcontractor, the supplier and the
service provider under this Contract as the Insured under the insurance contract
and include the Employer as the beneficiary (except for third party liability
insurance).
The above insurance costs are included in the total contract price, and the
Employer will not pay otherwise. The Contractor shall furnish to the Employer a
copy of the policy, a copy of the premium payment document and a certificate of
the effectiveness of the policy, within 10 days after the completion of the
relevant formalities.


137



--------------------------------------------------------------------------------







All of the above insurance taken out by the Contractor shall cover the scope and
duration of any individual works and works.


16. Breach of Contract and Dispute Resolution
16.1 Liability for Breach of Contract
16.1.1 Employer’s liability for breach of contract
Article 16.1.1 of General Terms is amended as follows:
Where any of the following circumstances occurs:
(1)The Employer fails to perform the provisions of Article 5.1.2 and
Subparagraphs (1) and (2) of Article 5.2.1 of Special Terms, and to provide the
technology, basic project information and onsite obstacle information (except
that the Contractor finds any issue or defect in the above information provided
by the Employer, but fails to alert or allows such issue or defect to exist);
(2)the Employer fails to adjust the contract price according to Article 13, or
fails to pay according to the type and amount of fund, and the account and time
designated by the Contractor according to the provisions of Article 14 relating
to advance payment, project progress payment and completion settlement;
(3)The Employer fails to perform other duties and obligations agreed in the
Contract.
The Employer shall take remedial measures, and compensate the Contractor for the
loss caused by the above breaches. If the key timeline is delayed due to its
breaches, the completion date shall be postponed. The Employer’s assumption of
liability for breach of contract shall not relieve or exempt its other liability
or obligations to be performed according to the Contract.
16.1.2 Contractor’s liability for breach of contract
(2)Article 16.1.2(2) of General Terms is not applicable, and this article should
be deleted.
16.1.3 Except for the Contractor’s liability for breach of contract under the
General Terms hereof, the Contractor shall further assume the following
liability for breach of contract. If the Employer thus suffers any loss, the
Employer is entitled to directly deduct from the accounts payable:
(1)If the implementation of the Project is inconsistent with the requirements of
the Employer in the annex due to misunderstanding of the Contractor, and the
Contractor refuses to correct when being so requested by the Employer or its
correction does not meet the Employer’s requirements, the Contractor shall
assume the loss thus caused to the Employer.


138



--------------------------------------------------------------------------------







(2) If the Contractor finds any error, inconsistency, ambiguities, difference or
omission in any documents contained or sent together with this Contract, it
shall immediately notify the Employer in writing. The Employer shall issue a
written order to the Contractor accordingly. If such errors, inconsistency,
ambiguities, difference or omission is caused by the Contractor, and the
Contractor has completed the work before its sends the above notice or receives
the above order, it shall assume the loss arising from change of the work.
(3)The Contractor shall be responsible for any error, inconsistency, omission or
other defects in any drawings, documents or similar materials prepared by or on
behalf of it, regardless whether such drawings or documents have been examined
or approved by the Employer. Such examination or approval by the Employer shall
not exempt the Contractor’s liabilities or obligations hereunder, and the
Contractor shall assume relevant costs.
(4) If the completion inspection and acceptance are not finished within the time
specified in this Contract due to the Contractor’s reason, the Contractor shall
pay liquidated damages for such delay according hereto. If the liquidated
damages are not sufficient to cover the loss of the Employer, the Employer may
seek the Contractor’s liabilities according to law.
16.1.4 Other Contractor’s breach of contract during performance of this Contract
(1)The Contractor transfers its rights or obligations hereunder to others in
whole or in part without consent of the Employer.
(2)The Contractor removes the construction equipment, temporary devices or
materials from the construction site which have entered the construction site
according to this Contract, without the approval of the Supervisor.
(3)The Contractor uses any unqualified materials or engineering equipment, and
the work quality does not meet the standards, and refuses to remove the
unqualified work.
(4)The Contractor fails to promptly complete the work agreed herein according to
the schedule specified in this Contract, and has caused or expect to cause delay
of construction period.
(5) The Contractor fails to correct within the defect liability warranty period
the defects in the list of defects of the project acceptance certificate or the
defects occurred during the defect liability warranty period, and refuses to
correct as instructed by the Supervisor.
(6)The Project quality does not comply with relevant evaluation and inspection
standards of the State or the requirements of relevant drawings due to the
Contractor’s reason.
16.1.5 Treatment of other breaches of the Contractor
(1)Where the Contractor transfers its rights hereunder to others in whole or in
part without consent of the Employer, the Employer may notify the Contractor to
immediately terminate this Contract, and deal with such issue according to
relevant laws.


139



--------------------------------------------------------------------------------







(2)Where the Contractor uses any unqualified materials, the Supervisor may issue
a notice of correction to the Contractor, requiring immediate correction. The
Contractor shall be liable for the increase in costs and/or delay in
construction period caused by its breach.
(3)If it proves that the Contractor has taken effective measures to correct its
breach and the conditions for resumption of work are met, upon examination, the
Supervisor may issue a notice of resumption to request the Contractor to resume
the work.
16.3 Disputes and Resolution
16.3.1 The specific procedure of dispute resolution is as follows:
If any dispute arises from or relates to this Contract, the parties shall first
resolve through friendly consultation. The party raising the dispute shall
notify in writing the other party of the content, details and cause of the
dispute. The parties shall further negotiate within 30 days after the above
written notice is sent. If no consensus is reached within 30 days, either party
may summit the dispute to Beijing Arbitration Commission for arbitration in
Beijing according to the current arbitration rules of the commission. The
arbitral tribunal shall be composed of three arbitrators. The arbitral award
shall be final and have binding force upon the parties.
16.3.1 The dispute resolution procedure is as follows:
Any dispute arising out of or in connection with this Contract shall be first
settled by the parties through friendly negotiation. The disputing party shall
notify the other party in writing of the content, details and cause of the
dispute. The parties shall conduct further consultations within 30 days after
the issuance of the above-mentioned written notice. If no agreement has been
reached after 30 days, either party may submit the dispute to Beijing
Arbitration Commission for arbitration in Beijing in accordance with its current
arbitration rules. The arbitral tribunal is composed of three arbitrators. The
arbitral award is final and binding on both parties.


17. Force Majeure
17.2 Consequence of Force Majeure
Article 17.2 of General Terms is amended as follows:
Any costs for loss, damage or injury or delay of construction period caused by
the force majeure event shall be covered by the insurances taken out by the
Contractor. If the insurance is not sufficient to cover, the difference shall be
dealt with as follows:


140



--------------------------------------------------------------------------------







(1)The Employer shall be responsible for the loss and damage of permanent work
and project materials;
(2)The personal injuries shall be dealt with according to their respective
employment contracts;
(3)The loss or damage of the Contractor’s machinery, equipment or property and
temporary work shall be assumed by the Contractor;
(4)The loss for suspense of work shall be borne by the Contractor;
(5)The loss or damage arising from either party’s delay in performance of the
obligation of protection hereunder after occurrence of the force majeure event
shall be borne by such party;
(6)Where the Employer notifies to resume the construction, the Contractor shall
submit the plan for clearance and repair and the estimate, and the information
and report of progress schedule within 20 days after receiving the notice or
within the time limit agreed by the parties. Upon confirmation by the Employer,
the costs for the clearance and repair shall be borne by the Employer. The
completion date for the resumed construction shall be postponed accordingly.
17.3 Scope of Force Majeure
The scope of force majeure referred to in this Contract: Force majeure refers to
natural disasters and social emergencies that are unforeseeable at the time of
conclusion of the Contract by the Contractor and the Employer and unavoidable
during the construction of the Contract, and that causes the construction unable
to carry out or continue, including
(1) War, hostilities (whether declared war or not), invasion, foreign enemy
behavior;
(2) Rebellion, terrorism, revolution, insurrection, military coup or usurpation
of power, or civil war;
(3) War munitions, explosives, ionizing radiation or radioactive contamination,
other than those arising from the use of such ammunition, explosives, radiation
or radioactivity by the Contractor;
(4) Natural disasters, such as earthquakes, hurricanes, typhoons, or volcanic
activity.
"Abnormal harsh weather conditions" refer to the weather conditions notified by
the government, which causes the construction to stop, and which is not the
force majeure defined in this Contract. In such a case, the Contractor may
require the Employer to extend the construction term, but without adjustment of
the contract price.
In case of "abnormal harsh weather conditions", resulting in the extension of
the construction term, the Contractor must propose an application for extension
of the construction term within 24 hours in writing to the Employer and the
Supervisor. The


141



--------------------------------------------------------------------------------







Supervisor and the Employer shall issue relevant instructions within two working
days after receipt of the application. If the Contractor fails to do so, it
shall be deemed to have given up the power to extend the construction term. The
Employer shall give a written reply within two working days after receipt of the
application.


18. Termination of Contract
18.1 Termination by Employer
Article 18.1 of General Terms is amended as follows:
18.1.1 Notice of correction
Where the Contractor fails to perform its duties, responsibilities and
obligations according to this Contract, the Employer may notify the Contractor
to correct and take other remedies within the time limit specified by the
Employer.
18.1.2 Termination by Employer
The Employer may notify the Contractor in writing, to terminate this Contract in
whole or in part for the following reasons. The Employer shall give 15-day
written notice to the Contractor before this Contract is terminated. The
termination by Employer shall not prejudice to other rights enjoyed by the
Employer hereunder.
(1)The Contractor fails to follow the provisions of the performance guarantee in
Article 14.2.1;
(2)The Contractor fails to correct as required by the notice in Article 18.1.1;
(3)The Contractor fails to comply with the provisions relating to subcontract
and assignment of contracting;
(4)The Contractor fails to take any acts or take any required acts in respect of
the reasonable orders issued by the Employer;
(5)The project quality has defect, and the Contractor fails to repair within 7
days after receiving the Employer’s notice without any justifiable reason;
(6)The Contractor refuses to perform this Contract by words or by acts, or fails
to perform this Contract after the Employer gives it written notice of
performance, or fails to perform this Contract properly;
(7)According to the provisions of Subparagraph (4) of Article 8.6.2 and/or
Article 10.8, the failed completion test or after-completion test causes the
Project in whole or in part to lose its use or production functions;


142



--------------------------------------------------------------------------------







(8)The Contractor goes into bankruptcy, winding-up or liquidation, or evidence
shows that the Contractor will go into bankruptcy and/or liquidation;
(9)Any force majeure events under Article 17 occur, and cause the principal
obligations hereunder unable or unnecessary to perform;
(10)Other circumstances where the Contractor materially violates this Contract.
The Employer shall not terminate this Contract or part of the work hereunder for
arranging other contractor to implement the Project. If the Employer violates
the previous provision, the Contractor is entitled to initiate an arbitration or
litigation according hereto.
18.1.3 The work stopped and continued after the notice of termination
Article 18.1.3(3) of General Terms is amended as follows:
(3) Hand over the completed permanent work and the materials for permanent work
transported to the site. Before hand-over, safe-keep and maintain such completed
work and materials;
Article 18.1.3(6) of General Terms is amended as follows:
(6) Upon approval by the Employer, the Contractor shall transfer the
subcontracting agreement and relevant duties and obligations relating to the
terminated Contract or part of the work under the terminated Contract and being
performed to the Employer and/or the nominee of the Employer, and assist the
Employer and/or the nominee to sign the transfer agreement with the
subcontractor, including the permanent work and engineering materials as well as
relevant work;
Article 18.1.3(8) of General Terms is amended as follows:
(8) Before the settlement for terminating the Contract is finished, the
Contractor shall not remove and/or dismantle its machinery, equipment, device,
revolving materials and measurement materials from the site, except as consented
by the Employer in writing.
18.2 Termination by Contractor
Article 18.2.1 of General Terms is amended as follows:
Termination by Contractor. If any of the following circumstances occurs, the
Contractor is entitled to give written notice to the Employer and terminate this
Contract, provided that the notice shall be sent to the Employer 15 days in
advance:
(1)The Employer delays in payment for more than 45 days, or the Contractor
request for resumption of work according to Article 4.6.4, but the Employer
fails to notify resumption within 180 days;


143



--------------------------------------------------------------------------------







(2)Except for the obligation of payment, the Employer materially breaches this
Contract, refuses to correct within 45 days after receiving the Contractor’s
written notice thereof, and thus stops the Contractor work for more than 30
days;
(3)Article 18.2.1(3) of General Terms is not applicable, and this article should
be deleted;
(4)Any force majeure events in Article 17 occur, and cause performance of any
principal obligations hereunder unable or unnecessary;
(5)The Employer goes into bankruptcy, winding-up or liquidation, or evidence
shows that the Employer will go into bankruptcy and/or liquidation, and the
Employer is unable to pay the contract price.
Where the Employer pays or agrees to the resumption of work or to perform its
obligations when it receives the notice of termination under Subparagraphs (1)
and (2) hereof from the Contractor, the Contractor shall promptly arrange and
resume the normal work. If any key timeline is delayed, the completion date
shall be postponed. The additional costs incurred by the Contractor shall be
borne by the Employer.
18.2.2 After the Contractor issues the notice of termination, the work it is
entitled to stop or must carry on is as follows:
Article 18.2.2(5) of General Terms is amended as follows:
(5) At the request of the Employer, the Contractor shall transfer the
subcontracting agreement to the Employer and/or the nominee of the Employer, and
assist the Employer and/or the nominee to sign the transfer agreement with the
subcontractor, including the permanent work and engineering materials as well as
relevant work;
18.2.4 Settlement after termination of Contract
Article 18.2.4(4) of General Terms is amended as follows:
(4) If the Contractor has any receivable balance uncollected when the Contract
is terminated, and the Contract does not provide that the Employer should
provide payment guarantee according to Article 14.2.2, the Employer shall pay
corresponding amount at the agreed date of paying settlement amount according to
Article 18.2.3. If the Employer delays in payment, from the 38th day of the
delay, it shall pay the balance in arrears and the interest at the similar
lending rate of the People’s Bank of China for the same period. If the Employer
fails to pay in the subsequent 60 days, the Contractor has the right to resolve
the issue according to Article 16.3.


19. Effectiveness and Termination of Contract


144



--------------------------------------------------------------------------------







19.2 Counterparts
This Contract is made in multiple counterparts, and all counterparts are
originals, and have equal force.


20 Supplementary Terms
20.1 Migrant Workers' Wages
(1) The Contractor must pay wages of migrant workers strictly in accordance with
the Labor Law, the Interim Measures for Payment of Wages of Migrant Workers in
the Construction Industry (issue by the Ministry of Labor and Social Security
[2004] No.22), the Regulations on Minimum Wages and other relevant provisions,
without default or deduction. During the construction process, the Employer is
entitled to request the Contractor to provide the roster of the migrant workers
and to ensure that the subcontractors pay off the labor wages of migrant
workers, engineering materials and all the mechanical equipment rental expenses
on a monthly basis. Otherwise, the Employer is entitled to cease to pay the
construction costs to the Contractor. When any subcontractor of the Contractor
has defaults on the wages of migrant workers, the Contractor shall directly
distribute the wages to the migrant workers. The Contractor is strictly
prohibited to distribute the wages to the "labor contractors" or other
organizations and individuals who do not have employment qualifications.
Enterprises may entrust banks to issue migrant workers' wages.
(2) When the Contractor is incapable of guaranteeing the payment of wages of
migrant workers, the Employer is entitled to deduct the amount equal to the wage
part of the migrant workers in the Contractor's progress payment, and pay the
migrant workers on behalf of the Contractor.
(3) The general contractor shall submit the roster of migrant workers of the
construction project and payroll status to the Construction Administration
Bureau at the end of each quarter. Enterprises shall prepare statements of wage
payments of migrant workers to truthfully record payment units, payment time,
payment objects, the amounts paid, and other wages information, and save for
more than two years for future reference.


*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION


145



--------------------------------------------------------------------------------







(4) If the Contractor arrears wages due to its own reasons, leading to
collective petition of migrant workers, disturbance (such as blocking roads,
etc.), interference with the normal work order of the party and government
organs and disruption of the social order and other undesirable behavior, the
Employer shall be entitled to punish the Contractor for [***] to be directly
deducted from the payables. Meanwhile, in addition to the above punishment, the
Employer can reduce the proportion of progress payment of the project to [***]
for each occurrence, and the like, to [***] as the minimum.
20.2 Exit Mechanism
(1) If the Contractor causes a major safety accident and a major quality
accident, the Employer will seek the Contractor’s liability. If the situation is
serious, the Employer is entitled to immediately terminate the Contractor, and
evict the Contractor outside of the construction site. The Contractor shall not
be involved in the project of the Employer within three years.
(2) Where the Contractor commits any acts violating the law of security or the
criminal law, gives or accepts bribery in the course of the project or receives
punishment by the law or regulation for other reasons, the Employer is entitled
to immediately terminate the Contract, and evict the Contractor outside of the
construction site.




20.3 Other Requirements
(1)The Contractor shall comply with the project security penalty regulations in
the annex, and ensure safe and civilized construction. The Contractor agrees
that the Employer may adjustment the amount of penalty based on the actual
situation of the site, and the details shall be agreed by the parties, as
applicable.
(2)The Contractor shall submit the list of project managers to the Employer
before entering into this Contract. The managers shall meet the needs of this
Project, including: the lead principal for design, and various professional
principals, purchase principal, construction principal (project manager), the
onsite construction technical principal, business manager, quality inspector,
the person responsible for security, and various professional work leader etc.,
as well as the persons responsible for contracts, budget and materials
management. The persons shall be approved by the Employer. Once determined, the
persons will not be replaced without the Employer’s consent. In case of
replacement in special circumstances with consent of the Employer, the
replacement person’s qualification shall be lower than his/her predecessor. If
the Employer deemed certain person unqualified, the Contractor shall adjust. All
persons, especially the quality inspector and the person for security must be in
position during the construction.


146



--------------------------------------------------------------------------------







(3) The Contractor shall organize field operations within the scope approved by
the Employer. The Contractor shall bear all the losses and responsibilities
caused by the field operations beyond the scope approved by the Employer. The
construction term shall not be postponed.
(4) The Employer is entitled to unconditionally and immediately terminate the
Contract if the construction quality of the Contractor is poor, or a serious
safety accident occurs, or the whole project is not completed within the
stipulated time limit, or the project cannot be normally constructed due to
disputes regarding creditor's rights and debts of the Contractor. The Contractor
shall withdraw from the construction site unconditionally within 7 days from the
date of receipt of the notice of cancellation of the Contract and the written
notice of withdrawal from the construction site from the Employer, and shall
bear all the expenses incurred by the withdrawal from the construction site. The
Employer is entitled to request the bank to pay the balance of the performance
guarantee provided by the Contractor as liquidated damages.
(5)All concealed work, and interim inspection parts shall be governed by the
national and local regulations and the industrial regulations relating to clean
room (“C/R”), ultrapure water supply system (“UPW”), large and special gas
transmission system (“TGSS”), chemical dispense system (“CCSS”) and other
special electromechanical systems. If the Contractor violates the above
provisions, and fails to notify relevant department and the Employer/ Supervisor
to inspect and enter the following process, it shall correct at its own cost,
and assume relevant liabilities if any suspense or rework is caused. In such
case, the costs will not be increased, and the construction period will not be
extended. If it is required for the governmental departments to participate the
inspection according to the national regulations, the Contractor shall implement
such regulations. If the Contractor fails to go through relevant formalities,
the governmental departments shall deal with such failure. If the Employer thus
suffered any penalty by the government or any loss, the Contractor shall assume
the liability.
20.4 The penalty will not deduct the amount of performance guarantee. The
Employer may directly deduct the above and other penalties and liquidated
damages agreed herein from the payment for the project owing to the Contractor.
If the liquidated damages are not sufficient to cover the Employer’s loss, the
Employer is entitled to seek the Contractor’s liability according to law.
20.5 Where the provisions of Special Terms (Part III hereof) conflict with the
provisions of General Terms (Part II hereof), the former shall prevail.
20.6 Provisions regarding Risk Assumption and Completion and Hand-over of
Accepted Single Work, Work in Process and Wholly Completed Work


147



--------------------------------------------------------------------------------







The parties agree that the completed single work will be handed over to the
Employer to use after the inspection and acceptance. The settlement therefor
shall be carried out together with the settlement of the wholly completed work.
The insurance taken out by the Contractor shall cover the scope and during of
the single work and other works. If any destruction or loss occurs, the
Contractor shall claim from the insurance. If the insurance is insufficient, the
Contractor shall assume the difference (except for any force majeure event).
The Project will be handed over to the Employer for use when it is wholly
completed and inspected and accepted. The completion settlement will be
conducted at the same time. Before the hand-over to the Employer, the risk of
destruction or loss of the Project shall be borne by the Contractor (except for
any force majeure event). During such period, the loss shall be first paid by
the insurer, and then be assumed by the Contractor, if the insurance
compensation is insufficient.
20.7 Except that the confidentiality obligation hereunder is breached, neither
party shall be liable for any indirect loss of the other party hereunder,
regardless whether such loss is anticipatable, or whether it is possible for
either party to know the occurrence of such loss.
















148

